Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 1 of 137




        EXHIBIT 2
          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 2 of 137




                            AMERICAN ARBITRATION ASSOCIATION

------------------------------------------------------------------------ X
                                                                         :
In the Matter of the Arbitration Between:                                :
                                                                         :
MILBERG LLP,                                                             :
                                                                         :   AAA No.:
                                    Claimant,                            :
                                                                         :
                           v.                                            :
                                                                         :
HWB ALEXANDRA STRATEGIES PORTFOLIO,                                      :
HWB DACHFONDS – VENIVIDIVICI,                                            :
HWB GOLD & SILBER PLUS,                                                  :
HWB PORTFOLIO PLUS,                                                      :
HWB RENTEN PORTFOLIO PLUS,                                               :
HWB VICTORIA STRATEGIES PORTFOLIO,                                       :
DRAWRAH LIMITED,                                                         :
NW GLOBAL STRATEGY,                                                      :
U.V.A. VADUZ,                                                            :
VICTORIA STRATEGIES PORTFOLIO LTD.,                                      :
KLAUS BOHRER, and                                                        :
UTE KANTNER,                                                             :
                                                                         :
                                    Respondents.                         :
------------------------------------------------------------------------X



                                        STATEMENT OF CLAIM



                                                           WOLLMUTH MAHER & DEUTSCH LLP
                                                           William A. Maher
                                                           William F. Dahill
                                                           Adam M. Bialek
                                                           500 Fifth Avenue
                                                           New York, New York 10110
                                                           Telephone: (212) 382-3300
                                                           Facsimile: (212) 382-0050

                                                           Attorneys for Claimant
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 3 of 137




                                                 TABLE OF CONTENTS
                                                                                                                                  Page

INTRODUCTION ...........................................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................3

          A.         The Bonds, Default, and Bondholder Litigation;
                     Respondents’ Retention of Dreier, Rosito Vago, and Milberg ................................3

          B.         Milberg’s Prosecution of Respondents’ Actions
                     to Recover on Their Bonds ......................................................................................5

          C.         The Pari Passu Injunction Strategy .........................................................................6

          D          Respondents Reject Argentina’s Settlement
                     Offers Obtained by Milberg in Early 2016 ..............................................................9

          E.         Respondents Purport to Terminate Milberg in April/May 2016 ............................10

          F.         Respondents Retain New Counsel, Then Settle With Argentina
                     in May 2017 Using the Same Settlement Terms
                     Obtained by Milberg a Year Earlier.......................................................................11

LEGAL ANALYSIS ......................................................................................................................12

          1.         The Early Termination Provisions Do Not Apply In This Case and
                     Do Not Permit Respondents to Evade Paying Contingency Fees..........................12

                     a.        Applicable Chronologies ...........................................................................13

                     b.        Respondents Affirmatively Sought and Used Milberg’s
                               Services After the “Early Termination Dates” Had Passed,
                               Without Exercising Any Purported Termination Rights
                               Until April/May 2016 ................................................................................14

                               1.         May and October 2013...................................................................14

                               2.         February-March 2014 ....................................................................15

                               3.         February 2016 ................................................................................16

                     c.        Respondents Are Settling on the Same Terms Obtained by Milberg ........18
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 4 of 137




          2.        Respondents Waived Their Rights, If Any,
                    Under the Early Termination Provisions ...............................................................19

          3.        Milberg’s Services Resulted in $34.9 Million of Extra Value
                    to Respondents, at a Minimum ..............................................................................19

GROUNDS FOR RELIEF .............................................................................................................19

COUNT I - Breach of Contract ......................................................................................................19

COUNT II - Breach of Implied Covenant of Good Faith and Fair Dealing ..................................20

COUNT III - Unjust Enrichment ...................................................................................................20

COUNT IV - Quantum Meruit ......................................................................................................21

                                                      EXHIBIT LIST

Exhibit A - Chart of Basic Information on Respondents’ Cases

Exhibit B - Retainer Agreements - Respondents and Dreier LLP

Exhibit C - Retainer Agreements - Respondents and Milberg LLP

Exhibit D - SDNY Dockets for Respondents’ Cases

Exhibit E – Purported Termination Letters – LRI Invest SA

Exhibit F – Purported Termination Letters – HWB Capital Management

Exhibit G - Chart of Settlement Data for Respondents

Exhibit H - Chart of Contingency Fee Data for Respondents

Exhibit I - Chart of “Termination End-Date” Data

Exhibit J - Emails from Respondents to Milberg, dated December 11, 2013, May 15, 2014,
            May 16, 2014, May 21, 2014, April 29, 2014

Exhibit K - Emails to/from Respondents and Milberg, dated April 11, 2016 and April 12, 2016

Exhibit L - Email from Willi Brand to Milberg, dated April 11, 2016



                                                                 ii
          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 5 of 137




                                              INTRODUCTION

        1.       Claimant Milberg LLP (“Milberg”) commences this arbitration to recover

$11,906,767 in attorney fees for legal services it provided to its clients, the twelve Respondents

named in the caption (the “Respondents”).

        2.       The Respondents are ten investment funds based in Luxembourg and the British

Virgin Islands1 and two individuals holding about $83 million in face value of “global” bonds

issued by Argentina. The bonds went into default when the country declared it could no longer

service its debts in December 2001. By their terms, the bonds are enforceable in New York federal

court, and Argentina had waived sovereign immunity.

        3.       Respondents entered into written retainer agreements with Milberg, a New York

law firm, to sue Argentina and seek recoveries on the defaulted bonds. The retainer agreements

contain contingency fee provisions, with fees based on percentages of recoveries obtained by

Respondents on their bonds. The retainer agreements provide that disputes shall be resolved by

binding arbitration before the AAA in New York.2

        4.       Milberg ultimately commenced seven actions for Respondents and, between 2008

and 2011, obtained money judgments for most.3 As explained below, in October 2015, Milberg

also obtained pari passu injunctions for all Respondents against Argentina – the key strategy that

finally forced Argentina to settle. Argentina promulgated its “Propuesta” settlement offers in

February 2016, which included a special “Injunction” category with enhanced recovery terms for

bondholders (like Respondents) that had obtained the pari passu injunctions. In April 2016,



1
  Thirteen investor funds were originally involved in these cases, but three funds were merged into one of the other
ones in late 2013.
2
  The retainer agreements state that “[a]ny dispute relating to this engagement shall be governed by New York law
and shall be resolved through binding arbitration before the American Arbitration Association in New York City.”
See Ex. C, typically found in ¶14.
3
  Exhibit A shows the Respondents, their seven actions, and the face values of the bonds at issue.
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 6 of 137




Respondents used Milberg to negotiate for better terms with the Argentine government, but

Argentina held fast to its announced settlement terms.

        5.      Barely two weeks later, Respondents turned around and purported to discharge

Milberg in late April and May 2016, apparently to avoid paying their contingency fee obligations.

A year later, however, Respondents accepted settlement offers from Argentina on the same

injunction settlement terms that Milberg had obtained in February 2016. Based on publicly

available information (dated May 31, 2017), Respondents’ settlement totals $162,750,000 – almost

exactly the same amount that Milberg obtained for Respondents in February 2016.

        6.      Under the retainer agreements,4 Milberg is entitled to fees calculated as a

percentage of amounts recovered by Respondents (usually amounts recovered in excess of a

specified base level).     Arithmetically, Respondents owe $11,906,767 in fees.               That is the

contingency fee amount, as specified by the retainer agreements, based on the settlements

announced in May 2017 – the same as obtained by Milberg in February 2016.

        7.      Respondents have nevertheless refused Milberg’s request to recognize and honor

their contingency fee obligations. Their present counsel now says Milberg wants “an unethical

and ravenous bite at fees to which it isn’t entitled and that it didn’t earn.” The tenor of that

description, however, instead fits Respondents’ conduct.

        8.      Respondents seek to evade their fee obligation by relying on an early termination

provision in the retainers (the “Early Termination Provision”), which they purportedly exercised

in April and May 2016. However, the Early Termination Provision does not apply here because:

                        Respondents’ invocations of the Early Termination Provision were
                         untimely and in bad faith because Milberg had already obtained settlement
                         offers for all Respondents, for the same amounts that Respondents
                         ultimately accepted.

4
 The Respondents entered into some twenty-eight retainer agreements over the years 2007-2012, as Respondents
authorized additional lawsuits covering more of their holdings to be filed. See Exs. B and C.

                                                     2
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 7 of 137




                      In most cases, Respondents purportedly exercised the Early Termination
                       Provision long after the time to exercise it had passed. During that delay,
                       Respondents affirmatively solicited and procured legal services from
                       Milberg, and Milberg provided those services – including, most crucially,
                       entry of the pari passu injunctions in Respondents’ favor, which determined
                       the amounts of settlement value that Respondents accepted.

                      In one of the seven actions, the specified early termination date had not even
                       occurred when Respondents purported to terminate, so those terminations
                       cannot be effective.

                      The only plausible conclusion from these facts is that Respondents
                       terminated Milberg solely to avoid paying Milberg’s fees, believing
                       (correctly) that the Milberg-obtained settlement values would remain
                       available to them from Argentina, while hoping to stiff Milberg on its fees
                       and pay their new counsel far less.

       9.      In sum, Milberg earned a contingency fee of $11,906,767 through its decade of

litigation against Argentina. Respondents’ cynical effort to avoid paying that fee, by purporting

to terminate the engagement after Milberg obtained the recoveries that Respondents ultimately

accepted, must fail. Milberg respectfully requests that this Panel award $11,906,767 (plus

statutory interest) to Milberg from the Respondents’ settlement proceeds.

                                      FACTUAL BACKGROUND

       A.      The Bonds, Default, and Bondholder Litigation;
               Respondents’ Retention of Dreier, Rosito Vago, and Milberg

       10.     Argentina issued billions of dollars of its “global” bonds during the period 1993-

2001 (the “Global Bonds”). In the indentures governing the Global Bonds, Argentina waived

sovereign immunity and accepted jurisdiction for any enforcement actions in federal courts in New

York. After it suffered a liquidity crisis starting in the late 1990s, in December 2001, Argentina

defaulted on its external indebtedness, including the Global Bonds. As a result, bondholders

commenced litigations against Argentina in the federal courts in New York (the “SDNY

Bondholder Actions”)

                                                 3
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 8 of 137




           11.       The SDNY Bondholder Actions were consolidated before Judge Griesa, starting in

2002. Many individuals and investment entities from Argentina, Italy, the U.S., and other

countries held the $90 billion in defaulted debt.

           12.       To seek recovery on their bonds, many bondholders consulted with, and retained,

Estudio Rosito Vago5, a law firm in Buenos Aires. In 2003, Ms. Rosito Vago contracted with the

New York law firm Dreier LLP (“Dreier”) to commence the SDNY Bondholder Actions for her

clients. The clients entered into retainer agreements with Dreier, which appeared as counsel of

record in the SDNY Bondholder Actions; the retainers also recognized Rosito Vago as co-counsel.

The retainers provided for contingency fees based on percentages of any amounts recovered,

sometimes over a threshold (e.g., 8% of any amount recovered over the first 20 cents per dollar of

face value of the bond). See Ex. B.

           13.       Respondents were among the bondholders who retained Rosito Vago and Dreier

starting in 2007 to file lawsuits regarding the bonds. H. Willi Brand (“Mr. Brand”) was the

principal money manager of the Respondent funds, and LRI Invest S.A. (“LRI”) was the legal

manager/controller of many of the Respondents.

           14.       Due to unrelated circumstances, the Dreier law firm terminated its practice and

withdrew from its cases in 2009. Milberg substituted for Dreier as plaintiffs’ counsel in existing

cases. In their three existing cases, Respondents signed substitute retainer agreements with

Milberg on the same terms as the prior Dreier retainers.6 Respondents also then retained Milberg

to file four new actions covering the remainder of their holdings in 2009, 2010, and 2013. See Ex.

C. The Milberg retainer agreements explicitly recognize Rosito Vago as co-counsel. Most of the

retainer agreements also provided “[i]n the event there is no partial payment on principal or interest


5
    Estudio refers to law firm in Spanish; the firm’s principal is Patricia Rosito Vago.
6
    Milberg is required to share fees with Dreier bankruptcy trustee.

                                                             4
          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 9 of 137




within five years after the Client’s judgment is obtained, the Client shall be entitled to terminate

this agreement without further compensation or obligation to Milberg.”7

         15.      Overall, Milberg represented the largest group of individual and smaller-entity

plaintiffs in the SDNY Bond Actions. The largest plaintiffs were the four large hedge funds

specializing in distressed sovereign debt, known as the NML Group, represented by Dechert LLP,

among others.

         B.       Milberg’s Prosecution of Respondents’ Actions to Recover on Their Bonds

         16.      Dreier, Milberg, and Rosito Vago dedicated significant time and resources to

perform legal services for Respondents under the retainer agreements. 8

         17.      As shown in the SDNY Bondholder Actions’ dockets for the seven actions

commenced for Respondents (the dockets are attached as Exhibit D), in each case a complaint was

filed; Milberg litigated and defeated Argentina’s motion to dismiss. In each case, Milberg also

prevailed on summary judgment motions for entry of money judgments in favor of Respondents.9

Although perhaps easy to summarize those steps, the cases were fiercely contested and required

substantial work. Entry of the money judgments entailed negotiations between Milberg and

counsel for Argentina over the facts of each bondholding and the rules for damage calculations




7
  The most recent retainer letter, by NW Global Strategy dated May 3, 2012, for the bonds in 13-CV-8887, contains
only a provision stating: “In the event there is no judgment or settlement within one year,” the client may terminate.
This is of course different from the Early Termination Provision that Respondents cited in their termination letters,
which is keyed to “no partial payment on principal or interest” after some period after a money judgment is entered.
However, for ease of reference and understanding, Claimant will treat this provision as an Early Termination
Provision unless otherwise noted.
8
  Many of the communications among Milberg, Dreier, Vago, and Respondents were of course privileged. Milberg
accordingly requests that this panel maintain the confidentiality of privileged communications.
9
  The one exception is the most recent action, 13-CV-8887, in which plaintiffs did not seek entry of a money judgment
because the federal post-judgment interest rate, which is based on T-bill rates, had declined substantially, and it
appeared that obtaining money judgments did not benefit plaintiffs because no prior plaintiffs had succeeded in
enforcing their judgments.

                                                          5
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 10 of 137




promulgated by the court. Milberg obtained judgments on October 17, 2008, February 6, 2009,

September 7, 2011, February 24, 2011, and March 31, 2011.10

           18.      Argentina, however, did not honor the money judgments and resisted all attempts

to collect on them. Despite many efforts to identify Argentine government assets that could be

attached, no plaintiff succeeded on any such effort.

           19.      The only concessions made by Argentina took the form of two “exchange offers,”

in 2005 and 2010, by which Argentina offered to exchange bondholders’ defaulted global bonds

with new bonds, which it promised to honor -- at a haircut of about 70% (i.e., the consideration

amounted to only 30% of the face value of the defaulted bonds). Many bondholders accepted the

exchange offers.

           C.       The Pari Passu Injunction Strategy

           20.      Milberg and counsel for the four large hedge fund bondholders led by NML Capital

Ltd. (the “Pari Passu Group”) developed a strategy for bondholders who did not want to accept

the exchange offer haircuts – including Respondents. In 2011, the Pari Passu Group sought entry

of pari passu injunctions based on the “Equal Treatment” provisions of the bond indentures.

           21.      Most indentures governing the Global Bonds contained provisions prohibiting

Argentina from placing the Global Bonds in a lower “rank” than other external debt. Counsel in

the Pari Passu Group contended that Argentina’s ongoing periodic payments of interest on the

exchange bonds issued in 2005 and 2010, while refusing to pay on the Global Bonds, violated the

provisions and warranted issuance of an injunction requiring “equal treatment” for global

bondholders. Such injunctions would bind not only Argentina itself, but also all related persons

with knowledge of their terms, such as counsel and paying agents. After extensive litigation, Judge



10
     Exhibit I shows the dates money judgments were obtained and their amounts.

                                                          6
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 11 of 137




Griesa granted the pari passu injunctions in the test cases (including the Milberg case, Varela, 10-

cv-5338), in 2012. After multiple trips between the Second Circuit and the SDNY, the Second

Circuit affirmed and the Supreme Court denied certiorari. See NML Capital Ltd. v. Republic of

Argentina, 699 F.3d 246 (2d Cir. 2012), cert. denied, 134 S. Ct. 201 (2103); 727 F.3d 230 (2d Cir.

2013), cert. denied, 134 S.Ct. 2819 (2014).

         22.      On or about October 17, 2013, the five-year early termination date arose for two

Respondents. This occurred in the midst of substantial pari passu litigation and also when Milberg

successfully obtained permission for certain Respondents to merge without losing their judgments.

Respondents did not try to utilize the Early Termination Provision; indeed, they asked Milberg to

continue to perform services.

         23.      On February 6, 2014, the five-year anniversary of most of Respondents’ judgments

arose. Respondents did not try to terminate the retainers at that time either. Instead, they

encouraged Milberg to continue to litigate hard on their behalf. In mid-2014, after the Supreme

Court denied certiorari, Milberg (and other bondholders’ counsel) moved to expand the injunctions

beyond the test cases. Respondents specifically requested that Milberg include them in pursuing

this expanded injunction (Exhibit J). The motions were granted and the pari passu injunctions

were extended to benefit additional bondholders.11

         24.      Despite entry of the injunctions, the administration of the then president of

Argentina, Christina Kirchner, remained inflexible and rejected settlement negotiations. In 2014

and 2015, counsel for the four hedge funds in the NML Group and Milberg participated in meetings

with representatives of the Kirchner administration mediated by Daniel A. Pollack, the special


11
  Milberg sought and obtained pari passu injunctions for its clients, including Respondents here, through the Perez
action, 14-CV-8242 (see Exhibit D, Perez docket, Dkt. 22 (injunctions issued Oct. 30, 2015)); and also in actions that
had not yet gone to money judgment, including for the Respondent in 13-CV-8887 (see Exhibit D, Pons docket, Dkt.
15 (injunctions issued June 5, 2015)).

                                                          7
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 12 of 137




master appointed by Judge Griesa. The prospects for settlement improved when newly elected

President Mauricio Macri took office in December 2015. The government wanted to return to

international capital markets, which required it to negotiate in good faith hoping to persuade Judge

Griesa to vacate the pari passu injunctions. The Macri administration put forth a public settlement

offer (the “Propuesta”) in February 2016.

        25.      Under the Propuesta, bondholders who had obtained pari passu injunctions (such

as Respondents) could obtain settlements for the “Injunction offer” amount of 70% of the “claim

value” of their bonds (which included principal and all accrued interest from default through

January 2016); bondholders without injunctions could settle for the “Standard offer” amount of

150% of the face value of their bonds, which amount was usually significantly less.

        26.      The Propuesta was part of Argentina’s effort to persuade Judge Griesa that the pari

passu injunctions were no longer warranted. Judge Griesa agreed and vacated the injunctions; the

Second Circuit quickly affirmed in April 2016. Numerous bondholders accepted the Propuesta

offers – which were far higher than the previous exchange offer levels.

        27.      As shown in attached Exhibit G, application of the Propuesta terms to Respondents’

bonds and claims (reflecting the pari passu injunctions Milberg had obtained) yields a total

settlement offer to Respondents of approximately $162,504,000.12

        28.      Exhibit G also shows that, in the absence of the pari passu injunctions obtained by

Milberg, the Respondents would have been able to settle only at the Standard offer level, which

would have totaled about $34.9 million less.




12
  A few of the Respondents’ bonds were issued under indentures that did not qualify for the Injunction offer, and a
few of the bonds had slightly higher settlement amounts under the Standard offer. Amounts for the several bonds
denominated in euros and Deutsche marks have been converted to dollars at current exchange rates.

                                                        8
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 13 of 137




        29.      February 24, 2016 was the five-year anniversary date of the remaining judgments

covering 5 of the Respondents.

        D.       Respondents Reject Argentina’s Settlement Offers
                 Obtained by Milberg in Early 2016

        30.      Unlike virtually all other bondholders, however, Respondents rejected the

Propuesta settlement offers.13 Mr. Brand, the principal of the money manager of the Respondent

funds, said he was not interested in settling for less than full recovery of principal and unpaid

interest. When, after Milberg’s request, the Special Master offered to arrange a call directly

between Mr. Brand and Finance Minister Caputo in March 2016, Mr. Brand declined, stating that

he would only speak to President Macri.

        31.      On April 11, 2016, the officers of LRI, the legal managers/controllers of many of

the Respondents, instructed Milberg to tell the Finance Minister that the Respondent funds were

“willing to find an agreement” with the government based on a “will for a common solution.” See

Ex. K. Milberg followed Respondents’ direction, but Finance Secretary Caputo refused to increase

the 70% Injunction offer.

        32.      Notably, the LRI officials at the same time asked Milberg for “feedback on the

current status of your prospective fees, as agreed upon in various agreements with MILBERG and

DREIER. This would allow us to already update our internal pricing / valuation of the HWB bonds

and be prepared to publish a new NAV pricing reflecting all costs & expenses as soon as an

agreement is reached or looming.” (Exhibit K). Milberg supplied the figures.

        33.      Milberg also advised Mr. Brand about the poor prospects for recovery on the money

judgments obtained by Respondents via attachments or executions on Argentine assets. Many


13
  The Propuesta terms – the Injunction offer and even the Standard offer – were far better than the 2005 and 2010
exchange offer terms, which provided exchange bonds valued at only about 30 cents per dollar of face value of
defaulted Global Bonds.

                                                       9
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 14 of 137




plaintiffs such as NML Capital had made numerous concerted and well-financed efforts to obtain

attachments. Such efforts failed largely because Argentina used sovereign immunity defenses and

protected its commercial assets from attachments. Milberg explained the situation to Mr. Brand

and introduced him to another large holdout bondholder considering a similar strategy, and to a

law firm that specialized in sovereign debt enforcement. Upon information and belief, Mr. Brand

did not follow up on those leads.

       E.      Respondents Purport to Terminate Milberg in April/May 2016

       34.     After Milberg provided the fee information requested by LRI on April 13, 2016, on

April 25, 2016, LRI purported to “invoke our contractual right to terminate” certain of the retainer

agreements “[c]onsidering that no partial or full payment has been made during more than five

years as of the relevant court decisions.” See Ex. E. LRI sent letters to the same effect shortly

thereafter (Id., collecting termination letters). These covered seven (out of ten) Respondent funds

(including the three that had been merged).

       35.     Mr. Brand had previously told Milberg that he, not LRI, controlled decision-making

for the Respondents (see Exhibit L), and he continued to seek advice from Milberg and otherwise

obtain services from it. Milberg advised Mr. Brand about possible bond settlement scenarios in

late April into May 2016.

       36.      Then on May 13, 2016, Mr. Brand sent emails to Milberg purporting to terminate

the remaining retainer agreements based on the Early Termination Provision, followed up by

letters (collected as Exhibit F). These covered three Respondent funds and the two Respondent

individuals.

       37.     As stated above, the Milberg and Dreier retainer agreements (Exhibits B and C)

contained contingency fee provisions. Clients, including Respondents, agreed to pay percentage-



                                                10
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 15 of 137




based fees on the basis of any “recovery” on the bonds and claims at issue. Unlike many typical

contingency fee agreements, the expenses incurred by the lawyers in prosecuting the cases were

not deducted and reimbursed to the lawyers before the contingency fee was calculated; the lawyers

bore those expenses.

       38.     The contingency fees payable by Respondents were individually negotiated

between Mr. Brand and Rosito Vago. The fees are calculated based on: no fee for the first 20 or

50 cents of recovery per $1 face value of bond, and a fee of 8% or 12% of any additional recovery

of principal and interest on the bond. At the time of the purported terminations, Milberg had

obtained a total settlement on Respondents’ bonds on the Propuesta of approximately

$162,504,000. As shown, in the chart attached as Exhibit H, Respondents owe Milberg fees

totaling $11,906,767 based on that result.

       39.     The retainer agreements provide that Milberg will collect the contingency fees;

Milberg will share any fees recovered under the terms of written agreements among Milberg,

Rosito Vago, and the Dreier trustee.

       F.      Respondents Retain New Counsel, Then Settle With Argentina
               in May 2017 Using the Same Settlement Terms Obtained
               by Milberg a Year Earlier

       40.     In November 2016, an associate at the law firm Wilk Auslander LLP filed

appearances in Respondents’ actions. Respondents and their new counsel did not move to

substitute for Milberg, which would have required them to disclose “whether or not the [existing

attorney] is asserting a retaining or charging lien.” See S.D.N.Y. Local Rule 1.4

       41.     Starting in October 2016, Milberg notified Argentina and counsel for Argentina in

writing that Milberg asserted charging liens for fees in each of Respondents’ actions.




                                                11
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 16 of 137




       42.     In late 2016 and early 2017, a few news reports and docket entries in Respondents’

cases indicated that Respondents were seeking discovery concerning Argentina’s assets and

attempting to attach two Argentine military helicopter engines being repaired in the United States.

The efforts failed.

       43.     Then on May 31, 2017, Special Master Pollack announced that Respondents had

settled with Argentina the previous evening for $162,750,000, which Mr. Pollack described as

being “within the parameters of the Propuesta published by the Republic of Argentina on February

5, 2016,” – i.e., the same terms that had been available, using the pari passu injunctions obtained

by Milberg, a year earlier.

       44.     Wilk Auslander has advised Milberg that Respondents do not intend to honor their

contingency fee obligations under the Milberg retainer agreements.

                                       LEGAL ANALYSIS

       Milberg respectfully submits that Respondents owe the contingency fees set forth in the

retainer agreements (totaling $11,906,767 plus interest), and that the Early Termination Provisions

are not applicable.

       1.      The Early Termination Provisions Do Not Apply In This Case and
               Do Not Permit Respondents to Evade Paying Contingency Fees

       The Early Termination Provision provided specific dates on which Respondents could

terminate their relationship with counsel. The Early Termination Provision did not confer open-

ended options to terminate Milberg at any time after the five years (or in some cases three years)

had elapsed – certainly not after Milberg continued to provide additional months and years of

service, culminating in the results to which Respondents ultimately agreed. The Early Termination

Provision does not permit Respondents to avoid paying their contingency fees because of the facts

(taken separately or together) that:

                                                12
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 17 of 137




       (a) Respondents exercised no purported termination rights until substantially after the

rights arose;

       (b) Respondents affirmatively solicited and procured important legal services from Milberg

after the termination rights arose;

       (c) Respondents’ pending settlements are based and depend upon the pari passu injunctions

Milberg obtained for them;

       (d) Respondents are receiving substantial additional value because of their pari passu

injunction obtained by Milberg; and

       (e) Respondents’ pending settlements are in the same amounts as were fully available to

them well before they purported to terminate Milberg.

       a.       Applicable Chronologies

       First, for Respondents UVA Vaduz, Bohrer, and Kantner, regarding their claims and bonds

at issue in 09-CV-7059, the five-year anniversary dates under their Early Termination Provisions

(arising in September 2016) had not yet even occurred when the Respondents purported to

terminate Milberg, rendering the provisions obviously inapplicable and the terminations

ineffective. See Exhibit I.

       Second, for the six Respondent funds and their bonds in 07-CV-10657, the five Respondent

funds and their bonds in 07-CV-11382, and the two Respondents and their bonds in 07-CV-11497,

the five-year anniversary dates passed in 2013 and 2014 because these Respondents obtained

money judgments in 2008 and 2009. For the two Respondent funds and their bonds in 10-CV-

4656, a money judgment was obtained in 2011, and the three-year anniversary date passed in 2014.

For the Respondent fund and its bonds in 13-CV-8887, the one-year period after the retainer was




                                              13
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 18 of 137




signed14 passed in May 2013. In all those situations, the anniversary dates lapsed years before the

purported termination emails were sent in April and May 2016. See Exhibit I. The claims covered

in those actions comprise the vast majority of the claims and fees at issue here.

           Finally, for the five Respondent funds and their bonds in 09-CV-8299, the five-year

anniversary date under the Early Termination Provisions passed on February 24, 2016. See Exhibit

I. As described above, and further below, those Respondents (like all the others) continued to

affirmatively use Milberg’s services during and after that date, which occurred as the critical

juncture in the cases was approaching. Those efforts by Milberg resulted in the Propuesta

settlement terms that Respondents have now accepted.

           b.          Respondents Affirmatively Sought and Used Milberg’s
                       Services After the “Early Termination Dates” Had Passed, Without
                       Exercising Any Purported Termination Rights Until April/May 2016

           As shown by the retainer letters (Exhibits B and C) and the dates of entry of money

judgments in Respondents’ cases (Exhibits D and I), the Early Termination dates arose during

three time periods (before the purported terminations occurred) as mentioned above: May and

October 2013; February-March 2014; and February 2016.             Following those time periods,

Respondents affirmatively sought and used Milberg’s services and obtained substantial benefit

therefrom.

                       1.    May and October 2013

           By October 2013, Milberg had obtained pari passu injunctions from Judge Griesa in the

test case (Varela), affirmed by the Second Circuit, and the NML Group and Milberg were drafting

briefs opposing Argentina’s cert petition in the U.S. Supreme Court. The two Respondents with




14
     See n. 6 above.

                                                    14
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 19 of 137




Early Termination Provisions arguably arising in October 2013, UVA Vaduz and Mr. Bohrer, did

not try to terminate their retainers; they continued to use Milberg’s services thereafter.

       Moreover, at Mr. Brand’s request, in December 2013, Milberg obtained consent

modifications to some of Respondents’ money judgments to allow several funds to merge.

               2.      February-March 2014

       The vast majority of Respondents’ bonds and claims fall within 07-CV-10657, 07-CV-

11382, and 10-CV-4656, with five- and three-year termination periods that arose in February and

March 2014.

       During that period, Milberg continued to oppose Argentina’s petition for certiorari, which

resulted in denial of certiorari by the Supreme Court in June 2014.

       Milberg kept Mr. Brand closely informed about the test-case strategy for obtaining pari

passu injunctions, and all Respondents were keen on pursuing and utilizing those benefits if the

test cases succeeded. Indeed, on December 11, 2013 and May 21, 2014, Mr. Brand specifically

asked Milberg to obtain pari passu injunction. See Ex. J. Immediately after a hearing with Judge

Griesa on June 18, 2014, Milberg reported to Mr. Brand that the court would grant injunctions to

additional plaintiffs. Milberg filed cases and motions to extend the injunctions to all qualifying

clients. Milberg also participated in meetings with the Special Master and officials of the Kirchner

administration in mid-2014, and reported the status to Mr. Brand. Ultimately the pari passu

injunctions were extended to all qualifying clients on October 30, 2015. None of the Respondents

took any steps to terminate their retainers in this period, and they continued to use Milberg’s

services thereafter.

       The fact that pari passu injunctions were obtained for Respondents is the most important

factor in Respondents’ eventual settlements, since their settlements are based on the 70%



                                                 15
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 20 of 137




Injunction offer under the Propuesta, which requires the settling party to have obtained such an

injunction (without regard to the fact that the injunctions were later vacated).

                  3.       February 2016

         As the chronology shows, only Respondents’ claims in 09-CV-8299 were subject to an

Early Termination Provision termination date (February 24, 2016) that was remotely proximate to

the dates in April and May 2016 when Respondents sent their emails purporting to terminate the

retainer agreements. These claims represent a small portion of Respondents’ overall claim

amounts. Importantly, however, these Respondents did not exercise the Early Termination

Provision when it arose, and instead, utilized Milberg’s services during a critical time in the

litigation.

         As described earlier, Milberg had sought pari passu injunctions on all bonds held by

Respondents, using the Perez action (14-CV-8242)15 and (for NW Global Strategy for its bonds

recently sued on) in the Pons action (13-CV-8887).16 The court granted the injunctions on October

30, 2015,17 and Argentina appealed.

         The Macri administration took office in December 2015 and signaled its willingness to

negotiate with holdout bondholders, causing the Special Master to schedule exploratory settlement

meetings in New York in January and February.               Argentina then announced its Propuesta

settlement offers, including the enhanced terms for pari passu injunction holders, on February 5,

2016. A week later, Argentina brought an order to show cause asking Judge Griesa to vacate the

injunctions (February 11, 2016).18 Milberg opposed on behalf of its clients on February 18.19 On




15
   Exhibit D, Perez docket, Dkt.
16
   Id., Pons docket, Dkt. 4.
17
   Id., Perez docket, Dkt. 22, Pons docket, Dkt. 23.
18
   Id., Perez docket, Dkt. 24; Pons docket, Dkt. 25.
19
   Id., Perez docket, Dkt. 34; Pons docket, Dkt. 35.

                                                       16
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 21 of 137




February 19, Judge Griesa issued an “indicative ruling” that he would vacate the injunctions upon

certain conditions.20

         As it happened, the Second Circuit had scheduled a hearing in one of Argentina’s appeals

from injunction rulings for February 24, 2016 – the exact five-year anniversary date in 09-CV-

8299. The injunction holders (including Milberg) had asked the Second Circuit for an order

slowing down the headlong rush in the district court to vacate the injunctions, and the appellate

court agreed in a mandate issued that day.21

         Milberg then submitted papers opposing the vacatur in the district court and presented

argument to Judge Griesa on March 1.22 The district court nevertheless ordered the injunctions

vacated, and Milberg appealed for its clients. Milberg undertook these activities on behalf of

Respondents (and other clients).23 Milberg communicated with Mr. Brand daily or weekly about

these strategies and developments.

         Argument on the bondholders’ appeal from the vacatur order was held on April 13, 2016;

Milberg was the main opponent of the vacatur, because other parties had by that time settled. The

Second Circuit immediately affirmed the vacatur, subject to the conditions in the district court’s

order.24 Judge Griesa found that the conditions for vacatur had been satisfied and ordered the

vacatur effective on April 22, 2016.25 At that point, the settlement process between bondholders

and Argentina under the Propuesta framework began in earnest, with many bondholders settling

immediately and in the following months (continuing to the present).




20
   Id., Perez docket, Dkt. 37; Pons docket, Dkt. 38.
21
   Id., Perez docket, Dkt. 39; Pons docket, Dkt. 39.
22
   Id., Perez docket, Dkts. 41, 43, 44; Pons docket, Dkts. 42, 44, 45.
23
   Id., Perez docket, Dkts. 3/1/16 (minute entry), 48, 49; Pons docket, Dkts. 3/1/16 (minute entry), Dkt. 49, 50.
24
   Id., Perez docket, Dkts. 51-52; Pons docket, Dkts. 51-53.
25
   Id., Perez docket, Dkt. 56; Pons docket, Dkt. 57.

                                                          17
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 22 of 137




       As described in the factual chronology in the prior section of this statement of claim,

Respondents urged Milberg to engage in the litigation activities described above – before, during,

and after the five-year anniversary applicable to the bonds at issue in 09-CV-8299 occurred.

Milberg kept both Mr. Brand and the LRI officials informed about these litigation events. Seven

weeks after the five-year anniversary date, in early and mid-April, acting on the separate

instructions of Mr. Brand and LRI officials, Milberg engaged directly with officials of the Macri

administration to test possible settlements. LRI sought and received information about the

contingency fee amounts owing, and Mr. Brand sought and received Milberg’s advice about

attachment and execution strategies, and Milberg’s introductions to another large bondholder

considering that approach. Respondents did not tell Milberg about any possible termination plans

during these events.

       Under any rational reading of the Early Termination Provisions, had these clients wanted

to invoke those provisions to terminate Milberg, they had to do so promptly, and to stop using

Milberg’s ongoing services in these crucial matters. These Respondents did the opposite.

       c.      Respondents Are Settling on the Same Terms Obtained by Milberg

       All Respondents apparently attempted unsuccessfully in early 2017 to locate and attach

assets of Argentina that might not be protected by sovereign immunity. They then settled in May

2017. According to the figures released by the Special Master, the Respondents’ pending

settlement terms are the same as what Milberg obtained under the Propuesta, based largely on the

pari passu injunctions Milberg had obtained for the Respondents. The Special Master’s news

release confirmed that the settlements are “within the parameters of the Propuesta,” meaning that

Respondents’ settlements are substantially the same as those that were available in early 2016.




                                               18
         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 23 of 137




         2.     Respondents Waived Their Rights, If Any, Under the Early Termination
                Provisions

         Even if Respondents could invoke the Early Termination Provisions on the anniversary

dates (in the cases where they had arisen before the purported terminations in April/May 2016),

Respondents have waived any ability to rely on the provisions. Most Respondents waited

approximately two years between the date the Early Termination Provision arose and the time it

was exercised. Others waited several months, during which time they encouraged Milberg to

actively litigate on their behalf. Both are unreasonable under the circumstances, because those

Respondents’ affirmative requests for legal services from Milberg after the applicable date for the

Early Termination Provisions were incompatible with terminations. Respondents’ refusals to

honor their contingency fee agreements while accepting the fruits of Milberg’s labor are in bad

faith.

         3.     Milberg’s Services Resulted in $34.9 Million of Extra Value
                to Respondents, at a Minimum

         As shown in Exhibit G, the consideration that the Respondents are receiving based on their

pending settlements (largely based on the Injunction offer) is $34.9 million greater than would be

the case if Respondents had received only Standard offer settlements. That enhancement results

entirely from Milberg’s work in obtaining pari passu injunctions for Respondents. While no

particular work or result determines Milberg’s entitlement to the contractual contingency fees –

the enhancement demonstrates that Milberg earned its fees on any analysis, legal or equitable.

                                    GROUNDS FOR RELIEF

                                            COUNT I
                                       (Breach of Contract)

         The retainer agreements obligated Respondents to pay Milberg contingency fees. Milberg

performed under the retainer agreements and is entitled to recover contingency fees. Respondents

                                                 19
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 24 of 137




breached the retainer agreements by refusing to pay the contingency fees. The Early Termination

Provisions do not allow termination of the retainer agreements or Respondents’ contingency fee

obligations in the present circumstances. Respondents should be adjudicated liable to pay the

contingency fees, which Claimant calculates to be $11,906,767 (plus interest), when Respondents

recover on their bond claims.

                                        COUNT II
                (Breach of Implied Covenant of Good Faith and Fair Dealing)

       Respondents’ purported termination of the retainer agreements and refusal to pay the

contingency fees breached the implied covenant of good faith and fair dealing. In particular, the

breach arises because Respondents refuse to pay fees even though they received and are receiving

substantial benefits from Milberg’s services; even though they affirmatively used Milberg’s

services in litigating their cases and negotiating for settlements; even though they will now receive

settlement consideration from Argentina explicitly based on Milberg’s services and the injunctions

Milberg obtained for them; and even though they could have obtained their current settlements in

February 2016 or any time thereafter. Respondents should be adjudicated liable to pay the

contingency fees, which Claimant calculates to be $11,906,767 (plus interest), when Respondents

recover on their bond claims.

                                          COUNT III
                                      (Unjust Enrichment)

       Respondents would be unjustly enriched if they can obtain settlement consideration from

Argentina, which will be based on the legal work performed by Milberg, without paying the

contingency fees negotiated as part of the retainer agreements or the value of the consideration

resulting from Milberg’s services. Judge Griesa has determined that a 30% contingency fee plus

reimbursement of expenses is reasonable for legal services performed by the class action lawyers



                                                 20
        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 25 of 137




prosecuting similar actions for recovery on Argentine defaulted bonds (where class members

recovered only Standard offer consideration). On that basis, Respondents should be adjudicated

liable to pay fees to Milberg of 30% of the settlement consideration when received by Respondents.

                                         COUNT IV
                                      (Quantum Meruit)

       Milberg fully performed its obligations under the retainer agreements by providing legal

representation and advice to Respondents. Respondents accepted Milberg’s services without

objection, protest or rejection. Judge Griesa has determined that a 30% contingency fee plus

expense reimbursement is reasonable for legal services performed by the class action lawyers

prosecuting similar actions for recovery on Argentine defaulted bonds (where class members

recovered Standard offer consideration). On that basis, Respondents should be adjudicated liable

to pay fees to Milberg of 30% plus expenses from the settlement consideration when received by

Respondents.

       WHEREFORE, Milberg is entitled to damages in an amount to be proven at a hearing, in

an amount not less than $11,906,767, and such other or further relief as the Panel deems just and

appropriate.

Dated: New York, New York
       August 3, 2017
                                                    Respectfully submitted,

                                                    WOLLMUTH MAHER & DEUTSCH LLP

                                                    By:     /s/William F. Dahill
                                                            William A. Maher
                                                            William F. Dahill
                                                            Adam M. Bialek

                                                    500 Fifth Avenue
                                                    New York, New York 10110
                                                    Telephone: (212) 382-3300
                                                    Attorneys for Claimant

                                               21
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 26 of 137




        EXHIBIT A
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 27 of 137




                                 BASIC INFORMAT ION

                            ON RESPONDE NTS' CASES




        07-CV-10657       2007    HWB Victoria Strategies Portfolio    $12,249,000.00
                                  HWB Renten Portfolio Plus             $1,350,000.00
                                  HWB Alexandra Strategies Portfolio    $3,000,000.00
                                  NW Global Strategy                    $6,000,000.00
                                  Victoria Strategies Portfolio Ltd.   $10,066,382.50
                                  I-IWB Portfolio Plus                 $16,650,000.00
        07-CV-11382       2007    HWB Victoria Strategies Portfolio     $1,500,000.00
                                  1-IWB Renten Portfolio Plus             $563,000.00
                                  HWB Alexandra Strategies Portfolio    $1,000,000.00
                                  Victoria Strategies Portfolio Ltd.    $1,060,937.50
                                  HWB Portfolio Plus                    $1,500,000.00
        07-CV-11497       2007    U.V.A. Vaduz                          $5,500,000.00
                                  Klaus Bohrer                          $2,000,000.00
        09-CV-07059       2009    Klaus Bohrer                          OM 2,000,000
                                  Ute Kantner                             OM 100,000
                                  U.V.A. Vaduz                         OM 12,750,000
                                  U.V.A. Vaduz                               €500000
        09-CV-08299       2009    Orawrah Limited                          $30,000.00
                                  HWB Alexandra Strategies Portfolio    $5,383,000.00
                                  HWB Oachfonds - VeniVidiVici          $1,500,000.00
                                  HWB Gold & Silber Plus                $1,720,000.00
                                  Victoria Strategies Portfolio Ltd.    $7,839,325.00
         10-CV-04656      2010    NW Global Strategy                      $500,000.00
                                   HWB Gold & Silber Plus               $3,432,803.00
         13-CV-08887      2013    NW Global Strategy                      $161,000.00




Confidential                                                              MILBERG_000000001
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 28 of 137




        EXHIBIT B
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 29 of 137




                             RETAINE R AGREEM ENTS

                        Plaintiffs in 07-CV-10656, 07-CV-11382,
                                     and 07-CV-11497

                                         Dreier LLP




                 541     HWB RENTEN PORTFOLIO PLUS
                 542     HWB QUO VADIS (merger with HWB Alexandra)
                 543      HWB ALEXANDRA STRATEGIES PORTFOLIO
                 544      NW GLOBAL STRATEGY
                 545      VICTORIA STRATEGIES PORTFOLIO LTD.
                 546      HWB VICTORIA STRATEGIES PORTFOLIO
                 547      HWB PORTFOLIO PLUS
               07CV10656 COMPLAINT 39


                  554     HWB RENTEN PORTFOLIO PLUS
                  555     HWB QUO VADIS (merger with HWB Alexandra)
                  556     HWB ALEXANDRA STRATEGIES PORTFOLIO
                  557     VICTORIA STRATEGIES PORTFOLIO LTD.
                  558     HWB VICTORIA STRATEGIES PORTFOLIO
                  559     HWB PORTFOLIO PLUS
               07CV11382 COMPLAINT 41



                  561     U.V.A. VADUZ
                  562     KLAUS BOHRER
               07CV11497 COMPLAINT 43




Confidential                                                          MILBERG_000000002
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 30 of 137
                                                                     \ / 137
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 31 of
                                                                   ' 1/\'
                                                                          .
                                                                             c:···
                                                                            r . i              //,,'I'._.-'\
                                                                                              ✓ I\             ~.,
                                                                                                                     I'/
                                                                                                                     :.__ J
                                                                                                                       I




DREIER                   LLP
                                                                                           ..HPMK~MUl!!
                                                                              MIIW Yo1111<, IIIIIW YollltK 100U
                                                                                        "feL,:(21%) 321 ..100
                                                                                Fa-lmll•: (i1~0 :s2•-e101




Date:             November 5, 2007

Nam;;:            HWB RENTEN PORT}~0LJ0 PLUS

 Address:         c/o LRI Invest S.A. -1C Pare d'activite Syrdall - L-5365 Munsbacb - GD of
                  Luxembourg



 Dear HWB Renten Portfolio Plus,


This shalt confim1 the following terms for your engaging Dreier LLP (' 1Dreid') to represent you
("Client") with respect to alt claims you may have against the Republic of Argentina, Provinces of
the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
bonds and/or other types of financial documents they may have issued ("the Clarms"):


   I) Dreier shall vigorously pursue all Claims on your behalf, insofar as they are viable, through
      litigation, arbitration or other legal recourse.

   2) As compensation for its services, the Client agrees to pay Dreier a fee as herein described,
        and the Client hereby grants Dreier an undivided interest in the Claims in that amount as a
        reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
      · market value of any consideration, whether cash, property or other rights of consideration,
        paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
        Client's written authorization.

   3) The Client agrees that any monetary payments made in satisfaction of any Claims (the "Gross
        Reeovery") shall be made to Dreier trust accounts and thereafter disbursed to the Client and
        to Dreier, on the basis herein described. Dreier shall receive as a fee: for each dollar of
        principal (face amount) recovered on each bond, fonn the first 35 cents, there will not be any
        fee and, out of (i) the following 35 cents of principal (face amount) recovered on each bond,
        plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the fee
        will be 8% (the 65 cents and all such interest being called "Net Recovery"). If there is no
        recovery, neither fee nor reimbursement of any expenses are owed to Dreier.

   4) The Client shall pay as a retainer the amount of $6,800, Such payment will be made by Client
      in three installments as follows: 1/3 upon execution of this agreement, 1/3 upon filing of the
      complaint and 1/3 when judgment is obtained.




Confidential                                                                                  MILBERG_000000003
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 32 of 137
                                                                          "-'·
                                                                                                 '·   \.      . , 'r)
                                                                                                           r . ;_,)
                                                                      ...
                                                                                                  I•'••'
                                                                                                            ....__. .
                                                                                                           't'"- '../
                                                                                                                        ,
                                                                                                                            J
                                                                                                                            ~




  5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
     ownership of all bonds which are the subject of the Client's Claims, It is the intention of the
     Client that the certificates will be held by him as trustee during the time involved until the
     judgment or settlement. which can only be withdrawn with written authorization by Dreier
     LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
     disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
     as a fee 8 % of the principal and interest due on Client's bonds.

 6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
    terminate this letter agreement without any further compensation nor obligation to Dreier,
    except for completing payment of the retainer fee set herein in Section 4 although there is no
       judgment.

  7) In the event there is no partial payment on Capital or Interest after 5 (five) years since
     Client's judgment is obtained, the Client shall be entitled to terminate this letter
       agreement without any further compensation nor obligation to Dreier.

  8)   It is agreed that, in the event the Govemment of the United States passes a law which
       cancels or reduces the right of Argentine bondholders (including Client) to take legal
       action in the U.S. against Argentina arising out of or in connection with its default on
       bonds, or that limits the amount of bondholders may recover, the Client shall be
       entitled to te1minate this letter agreement and withdraw from any legal action without
       any further obligation t<) Dreier.

  9) Notwithstanding the foregoing, in the event the Client, in compliance with
     Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
       accordingly without paying any compensation to Dreier with respect to the amount of
       Bonds withdrawn from the Ciaim.

  10) The Client warrants that the Client is the sole owner of the C1aim/s and that the Cl lent will not
       make any assignments of any interest in the Claims without the written consent of Dreier,
       which consent will not be unreasonably withheld.

  11) The Client acknowledges that Dreier is representing other bondholders in litigation with both
      The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
      any and all conflicts relating to such joint representation.

   12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
       with other attorney or law firms, as it deems appropriate in litigating the Claims.

   13) The Client acknowledges that Dreier has made no representation regarding the possible
       outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
       that the Client will be compensated for damages, costs or any other expenses incurred by the
       Client.

   1t!-) Any dispute relating to this engagement shall be governed by New York law and shall be
         resolved through binding arbitration before the American Arbitration Association in New
        York City.




Confidential                                                                                MILBERG_000000004
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 33 of 137




If the foregoing is acceptable, please so indicate by signing below and retuming an executed copy
of this letter to me,




Confidential                                                                          MILBERG_000000005
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 34 of 137




    DREIER                 LLP
                                                                                             -499 P AIIII( .,_Vf!NIJe
                                                                                New YOfltK. New 'Yoltl< 10022
                                                                                        Tl!L,:(212) 321 ◄ 100
                                                                                  FacslmU•: (212) $28-6101


                                                                                               MAl'l<:: S. Ptlalllft
                                                                                Dlltl!CT OU\.t..: (212} 328-6111
                                                                                    IIIDl'lllllll'IOl)ft1ll•IU.U".GOM




     Date:           November 5, 2007

     Name:           HWB QUO VADIS

     Address:        c/o LRI Invest S.A. - lC Pare d'activite Syrdall - L-5365 Munsbach - GD of
                     Luxembourg



     Dear HWB Quo Vadis,


     This shall confirm the following terms for your engaging Dreier LLP ("Dreier") to represent you
     ("Client") with respect to all claims you may have against the Republic of Argentina, Provinces of
     the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
     bonds and/or other types of financial documents they may have issued ("the Claims"):


        1) Dreier shall vigorously pursue all Claims on your behalf, insofar as they are viable, through
           litigation, arbitration or other legal recourse.

        2) As compensation for its services, the Client agrees to pay Dreier a fee as herein described,
           and the Client hereby grants Dreier an undivided interest in the Claims in that amount as a
           reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
           market value of any consideration, whether cash, property or other rights of consideration,
           paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
           Client's written authorization.

        3) The Client agrees that any monetary payments made in satisfaction of any Claims (the "Gross
           Recovery") shall be made to Dreier trust accounts and thereafter disbursed to the Client and,
           to Dreier, on the basis herein described.! Dreier s~ll receive as a fee: for each dollar of
           principal (face amount) recovered on each bond, form\the first 35 cents, there will not be any
           fee and, out of (i) the following 35 cents of prindp"iil (face amount) recovered on each bond,
           plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the fee
           will be 8% (the 65 cents and all such interest being called "Net RecoveryH). If there is no
           recovery, neither fee nor reimbursement of any expenses are owed to Dreier.

        4) The Client shall pay as a retainer the amount of $7,500. Such payment will be made by Client
           in three installments as follows: 1/3 upon execution of this agreement, 1/3 upon filing of the
           complaint and 1/3 when judgment is obtained.




Confidential                                                                                MILBERG_000000006
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 35 of 137




 5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
    ownership of all bonds which are the subject of the Client's Claims. It is the intention of the
    Client that the certificates will be held by him as trustee during the time involved until the
    judgment or settlement, which can only be withdrawn with written authorization by Dreier
    LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
    disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
    as a fee 8 % of the principal and interest due on Client's bonds.

  6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
     tem1inate this letter agreement without any further compensation nor obligation to Dreier,
     except for completing payment of the retainer fee set herein ln Section 4 although there is no
       judgment.

  7) In the event there is no partial payment on Capital or Interest after 5 (five) years since
       Client's judgment is obtained, the Client shal1 be entitled to terminate this letter
       agreement without any further compensation nor obligation to Dreier.

  8) It is agreed that, in the event the Government of the United States passes a law which
     cancels or reduces the right of Argentine bondholders (including Client) to take legal
     action in the U.S. against Argentina arising out of or in connection with its default on
     bonds, or that limits the amount of bondholders may recover, the Client shall be
     entitled to terminate this letter agreement and withdraw from any legal action without
     any further obligation to Dreier.

   9) Notwithstanding the foregoing, in the event the Client, in compliance with
      Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
      accordingly without paying any compensation to Dreier with respect to the amount of
      Bonds withdrawn from the Claim.

   10) The Client warrants that the Client is the sole owner of the Claim/sand that the Client will not
       make any assignments of any interest in the Claims without the written consent of Dreier1
       which consent win not be unreasonably withheld.

   11) The Client acknowledges that Dreier is representing other b()ndholders in litigation with both
       The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
       any and all conflicts relating to such joint representation.

   12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
       with other attorney or law firms, as it deems appropriate in litigating the Claims.

   13) The Client acknowledges that Dreier has made no representation regarding the possible
       outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
       that the Client will be compensated for damages, costs or any other expenses incurred by the
       Client.

    14) Any dispute relating to this engagement shall be governed by New York law and shall be
         resolved tl-1:l'ough binding arbitratior1 before the American Arbitration Association in New
         York City.




Confidential                                                                               MILBERG_000000007
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 36 of 137




If the foregoing is acceptable, please so indicate by signing below and returning an executed copy
of this letter to me,
                                                        Verytv,
                                                         Marc. S. Dreier


ACCEPTED AND AGREED TO:


//,{~                          ~-
In witness hereof:
Dated                ~If            '1/--'l1·{~---
                        \/JIJ/z 0'-"n-'




Confidential                                                                           MILBERG_000000008
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 37 of 137




D REIERLLP                                                                              '499 PARK AWHIJ«t
                                                                            NEWYo,uc, New YORI( 100:za
                                                                                     Tl!!L,:(212) 32.-e100
                                                                              Fac•lmll•: (212) 32.-$101

                                                                                          MAl'LO    s. Dftllrrnt
                                                                            DlRl!tCT 01"1;: (~12)   32-◄111
                                                                                MDNIJ&!ftODl'tl!l&IU.U".COIMI




Date:            November 5, 2007

Name:            HWB ALEXANDRA STRATEGIES PORTFOLIO

Address:         c/o LRI Invest S.A. - lC Pare d'activite Syrdall- L-5365 Mansbach - GD of
                 Luxembourg



 Dear HWB Alexandra Strategies Portfolio,


 This shall confirm the following terms for your engaging Dreier LLP ("Dreier") to represent you
 ("Client") with respect to all claims you may have against the Republic of Argentina, Provinces of
 the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
 bonds and/or other types of financial documents they may have issued ("the Claims"):


   1) Dreier shall vigorously pursue all Claims on your behalf, insofar as they are viable, through
      litigation, arbitration or other legal recourse.

   2) As compensation for its services, the Client agrees to pay Dreier a fee as herein described,
      and the Client hereby grants Dreier an undivided interest in the Claims in that amount as a
      reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
      market value of any consideration, whether cash, property or other rights of consideration,
      paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
      Client's written authorization.

   3) The Client agrees that any monetary payments made in satisfaction of any Claims (the "Gross
      Recovery") shall be made to Dreier trust accounts and thereafter disbursed to the Client and
      to Dreier, on the basis herein described. Dreier shall receive as a fee: for each dollar of
      principal (face amount) recovered on each bond, form the first 35 cents, there will not be any
      fee and, out of (i) the following 35 cents of principal (face amount) recovered on each bond,
      plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the fee
      will be 8% (the 65 cents and all such interest being called ''Net Recovery"). If there is no
      recovery, neither fee nor reimbursement of any expenses are owed to Dreier.

    4) The Client shall pay as a retainer the amount of $7,500. Such payment will be made by Client
       in three installments as follows: 1/3 upon execution of this agreement, 1/3 upon filing of the
       complaint and 1/3 when judgment is obtained.




Confidential                                                                                MILBERG_000000009
                                                                                                   'I        _.,.,. ')~-,
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 38 of 137
                                                                        1\
                                                                                              #             ~.
                                                                                           .........., ,. . ---,e,
                                                                                                                     L
                                                                                                                     j
                                                                                                                         cl.·1
                                                                                                                         ~,/




 5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
      ownership of all bonds which are the subject of the Client's Claims. It is the intention of the
      Client that the certificates will be held by him as trustee during the time involved until the
      judgment or settlement, which can only be withdrawn with written authorization by Dreier
      LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
      disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
      as a fee 8 % of the principal and interest due on Client's bonds.

 6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
    terminate this letter agreement without any further compensation nor obligation to Dreier,
    except for completing payment of the retainer fee set herein in Section 4 although there is no
    judgment.

  7) ln the event there is no partial payment on Capital or Interest after 5 (five) years since
     Client's judgment is obtained, the Client shall be entitled to terminate this letter
     agreement without any further compensation nor obligation to Dreier.

  8) It is agreed that, in the event the Govemment of the United States passes a law which
     cancels or reduces the right of Argentine bondholders (including Client) to take legal
       action in the U.S. against Argentina arising out of or in connection with its default on
       bonds, or that limits the amount of bondholders may recover, the Client shall be
       entitled to terminate this letter agreement and withdraw from any legal action without
       any further obligation to Dreier,

  9) Notwithstanding the foregoing, in the event the Client, in compliance with
       Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
       accordingly without paying any compensation to Dreier with respect to the amount of
       Bonds withdrawn from the Claim.

  10) The Client warrants that the Client is the sole owner of the Claim/sand that the Client will not
      make any assignments of any interest in the Claims without the written consent of Dreier,
      wl1ich consent will not be unreasonably withheld.

   11) The Client acknowledges that Dreier is representing other bondholders in litigation with both
       The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
       any and all conflicts relating to such joint representation.

   12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
       with other attorney or law firms, as it deems appropriate in litigating the Claims.

   13) The Client acknowledges that Dreier has made no representation regarding the possible
       outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
       that the Client will be compensated for damages, costs or any other expenses incurred by the
        Client.

   14) Any dispute relating to this engagement shall be governed by New York law and shall be
       resolved through binding arbitration before the American Arbitration Association in New
        York City.




Confidential                                                                              MILBERG_000000010
                                                                                                       ,~,,.,.. ••   I   I,••·•

           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 39 of 137                           ; ..... , ; / 1--:
                                                                                                     "=.'.:/ I .




lf the foregoing is acceptable, please so indicate by signing below and returning an executed copy
of this letter to me.

                                                        Vef)J trul~rs,


                                                         Marl!: Dreier


ACCEPTED AND AGREED TO:

   /~'-,                          ' W(WJ)
~.~i:ess #PIM{ hereof:


                   ~ vii   (y· ft,, 2 o;;~·-;-




Confidential                                                                           MILBERG_000000011
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 40 of 137




DRE IER 1.-L P                                                                               '4GISI PAl'IK AVl&Nut!
                                                                                 NllW YOIIK. Nl!W YOl'IK 1002:Z
                                                                                       Tlll-:(21 :1)    3U ◄ 100
                                                                                   F-lmll e: (21a)      U1 ◄ 101




Date:             Novem ber 5, 2007

Name:             NW GLOB AL STRA TEGY

                   c/o LRI Invest S.A. - lC J>arc d'activ ite Syrdall- L-5365 Munsb
                                                                                   ach - GD of
 Address:
                   Luxem bourg



 Dear NW Global Strategy,

                                                                          ("Dreier") to represent you
 This shall confinn the following tenns for your engaging Dreier LLP
 ("Client») with respect to all claims you may have against the Republic   of Argentina, Provinces of
                                                                       ic  of Argentina for default on
 the Republic of Argentina or any Government enterprise of the Republ
                                                                       (''the Claims"):
 bonds and/or other types of financial documents they may have issued


    1) Dreier shall vigorously pursue all Claims on your behalf1 insofar
                                                                         as they are viable, through
       litigation, arbitration or other legal recourse.
                                                                                as herein described,
    2) As compensation for its services, the Client agrees to pay Dreier a fee
       and the Client hereby grants Dreier an undivid ed interest in the Claims  in that amount as a
                                                                                   limited to, the fair
         reasonable fee for recovery on the Claims. Recovery includes, but is not
                                                                  y or other  rights of consideration,
         market value of any consideration, whether casht propert
                                                                   claim on  behalf  of Ciient without
         paid or received on the Claims. Dreier cannot resolve any
         Client's written authorization.
                                                                                  Claims             (the "Gross
     3) The Client agrees that any monetary payments made in satisfaction of any
                                                                                 ed to the Client and
        Recovery") shall be made to Dreier trust accounts and thereafter disburs
                                                                                           for each dollar of
          to Dreier, on the basis herein described. Dreier shall receive as a fee:
                                                                                        there will not be any
          principal (face amount) recovered on each bond, form the first 35 cents,
                                                                                            red on each bond,
          fee and, out of (i) the following 35 cents of principal (face amount) recove
                                                          of principal  (face amoun  t) of each   bond, the foe
          plus (ii) all interest recovered on each dollar
                                                           t being  called  "Net  Recove  ry"),  lf there is no
           will be 8% (the 65 cents and all such interes
           recovery, neither fee nor reimbursement of any expens   es  are owed  to Dreier.

                                                                                   nt will be made by
     4) The Client shall pay as a retainer the amount of $30,300. Such payme
                                                                             agreement, l/3 upon filing
        Client in three installments as fo1lows: 1/3 upon exec-ution of this
        of tho complaint and 1/3 when judgme nt is obtained.


     f{/ (jt/
Confidential                                                                                       MILBERG_000000012
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 41 of 137




 5) The Client agrees to become trustee, providing all Bank certificates evidencin g the Client's
      ownership of all bonds which are the subject of the Client,s Claims. It is the intention of the
      Client that the certificates will be held by him as trustee during the time involved until the
      judgment or settlement, which can only be withdrawn with written authorization by Dreier
       LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
       disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
       as a fee 8 % of the principal and interest due on Client's bonds.

  6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
     terminate this letter agreement without any further compensation nor obligation to Dreier,
     except for completing payment of the retainet· fee set herein in Section 4 although there is no
       judgment.

  7) In the event there is no partial payment on Capital or Interest after 5 (five) years since
     Client's judgment is obtained, the Client shall be entitled to terminate this letter
     agreement without any further compensation nor obligation to Dreier.

   8) It is agreed that, in the event the Government of the United States passes a law which
      cancels or reduces the right of Argentine bondholders (including Client) to take legal
      action in the U.S. against Argentina arising out of or in connection with its default on
      bonds, or that limits the amount of bondholders may recover, the Client shall be
      entitled to tenninate this letter agreement and withdraw from any legal action without
      any further obligation to Dreier.

   9) Notwithstanding the foregoing, in the event the Client, in compliance with
      Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
      accordingly without paying any compensation to Dreier with respect to the amount of
      Bonds withdrawn from the Claim.

   10) The Client warrants that the Client is the sole owner oftheClaim/s and that the Client wi11 not
       make any assignments of any interest in the Claims without the written consent of Dreier,
       which consent will not be unreasonably withheld.

   l l) The Client acknowledges that Dreier is representing other bondholders in litigation with both
        The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
        any and all conflicts relating to such joint representation,

   12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
       with other attorney or law firms, as it deems appropriate in litigating the Claims.

    13) The Client acknowledges that Dreier has made no representation regarding the possible
        outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
        that the Client will be compensated for damages, costs or any other expenses incurred by the
         Client.

    14) Any dispute relating to this engagement shall be governed by New York law and shall be
        resolved through binding arbitration before the American Arbitration Association in New
        York City.



Confidential                                                                             MILBERG_000000013
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 42 of 137




  If the foregoing is acceptable, please so indicate by signing below and returning an executed copy
  of this letter to me,




  ACCEPTED AND AGREED TO:




Confidential                                                                           MILBERG_000000014
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 43 Y/
                                                                         of 137
                                                                              ,./                                              /
                                                                                                           :<X       h I J' F--
                                                                                                       __;,X __ cJ, \ \'..-) -··-·




      DREIER                        LLP
              A'ITORNl!!YS AT LAW                                                                   498 P,l'AAAVlaNU!o?
                                                                                   Nt:iW YoRK, New YoR.K 10022
                                                                                     . .        Tel..':(212) 328-6100
                                                                                     F_ac•lmno: (212)'328-6101

                                                                                                      MARI.   s. DREIER
                                                                                    Dm:ecT DIAi-: (212.) 32&-6111
                                                                                           MDRfllEll\GDRl!llliRl.l..P.COl ll




      Date:               November 5, 2007

      Name:               VICTORIA STRATEGIES PORTFOLIO LTD.
                                                                                                              rd
       Address:            c/o Delphinus S. a.r.l. - Rue ,Jean-Pierre Sauvage 15 - Le Corail B2 / 3                Floor
                           - L-2514 LUXEMBOURG



       Dear Victoria Strategies Portfolio Ltd.,


       This shall confirm the following terms for your engaging Dreier LLP ("Dreier") to represent you
       ("Client") with respect to all claims you may have against the Republic of Argentina, Provinces of
       the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
       bonds and/or other types of financial documents they may have issued ("the Claims"):


          1) Dreier shall vigorously pursue all Claims on your behalf, insofar as they are viable, through
             litigation, arbitration or ·othe'r legal recourse.

          2) As compensation for its services, the Client agrees to pay Dreier a fee a5 herein described,
             and the Client hereby grants Dreier an undivided interest in the Claims in that amount as a
             reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
             market value of any consideration, whether cash, property or other rights of consideration,
             paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
             Client's written authorization.

          3) The Client agrees that any monetary payments made in satisfaction of any Claims (the "Gross
             Recovery") shall be made to Dreier trust accounts and thereafter disbursed to the Client and
             to Dreier, on the basis herein described. Dreier shall receive as a fee: for each dollar of
             principal (face amount) recovered on each bond, form the first 35 cents, there will not be any
             fee and, out of (i) the following 35 cents of principal (face arnouµt) recovered on each bond,
             plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the fee
             will be 8% (the 65 cents and all such interest being called "Net Recovery"). If there is no
             recovery, neither fee nor reimbursement of any expenses are owed to Dreier.

          4) The Client shall pay as a retainer the amount of $50,800. Such payment will be made by
             Client in three installments as follows: 1/3 upon execution of this agreement, 1/3 upon filing
             of the complaint and 1/3 when judgment is obtained.


,
I
    Confidential                                                                                         MILBERG_000000015
              Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 44 of 137




         5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
            ownership of all bonds which are the subject of the Client's Claims. It is the intention of the
            Client that the certificates will be held by him as trustee during the time involved until the
            judgment or settlement, which can only be withdrawn with written authorization by Dreier
            LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
            disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
            as a fee 8 % of the principal and interest due on Client's bonds.

         6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
            tenninate this letter agreement without any further compensation nor obligation to Dreier,
            except for completing payment of the retainer fee set herein in Section 4 although there is no
            judgment.

         7) In the event there is no partial payment on Capital or Interest after 5 (five) years since
            Client's judgment is obtained, the Client shall be entitled to terminate this letter
            agreement without any further compensation nor obligation to Dreier.

         8) It is agreed that, in the event the Government of the United States passes a law which
            cancels or reduces the right of Argentine bondholders (including Client) to take legal
            action in the U.S. against Argentina arising out of or in co_nnection with its default on
            bonds, or that limits the amount of bondholders may recover, the Client shall be
            entitled to terminate this letter agreement and withdraw from any legal action without
            any further obligation to Dreier.

         9) Notwithstanding the foregoing, in the event the Client, in compliance with
            Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
            accordingly without paying any compensation to Dreier with respect to the amount of
            Bonds withdrawn from the Claim.

         10) The Client warrants that the Client is the sole owner of the Clairn/s and that the Client will not
             make any assignments of any interest in the Claims without the written consent of Dreier,
             which consent will not be unreasonably withheld.

         11) The Client acknowledges that Dreier is representing other bondholders in litigation with both
             The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
             any and all conflicts relating to such joint representation.

         12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
             with other attorney or law firms, as it deems appropriate in litigating the Claims.

         13) The Client acknowledges that Dreier has made no representation regarding the possible
             outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
             that the Client will be compensated for damages, costs or any other expenses i.ncurred by the
             Client.

         14) Any dispute relating to this engagement shall be governed by New York law and shall be
             resolved through binding arbitration before the American Arbitration Association in New
             York City.


9 (/   nteo/)'\ ~    9-tf,J,
   Confidential                                                                                   MILBERG_000000016
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 45 of 137




  If the foregoing is acceptable, please so indicate by signing below and returning an executed copy
  of this letter to me.




   In witness hereof:   ~ /4" ,/ · ·
                             -rr-
   Dated

                  jU/JV,   ,AY, ~ , ( Z        Oo   i




Confidential                                                                            MILBERG_000000017
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 46 of 137




        DREIER                     LLP
                                                                                                    " " PAIII.K AWHUlll
                                                                                       Naw Y~K. NIIW VoM 100-az
                                                                                                n1-:ca12, :,21..0100
                                                                                        F-.:1•l1t1II•; (:.ti2) Ul .. 101




        Date:               November 5, 2007

        Name:               HWB VICTORIA STRATEGIES PORTFOLIO

         Address:           c/o LRI Invest S.A, - IC Pare d'activite Syrdall - L-5365 Muosbach- GD of
                            Luxembourg



         Dear HWB Victoria Strategies Portfolio,


         This shall confirm the following terms for your engaging Dreier LLP ("Dreid') to represent you
         ("Client 1') with respect to all claims you may have against the Republic, of Argentina, Provinces of
         the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
         bonds and/or other types of financial documents they may have issued ("the Claims"):


            1) Dreier shall vigorously pursue all Claims on your behalfi insofar as they are viable, through
               litigation, arbitration or other legal recourse.

           2) As compensation for its services1 the Client agrees to pay Dreier a fee as herein described,
              and the Client hereby grants Dreier an undivided interest in the Claims in that amount as a
                   reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
                   market value of any consideration, whether cash, property or other rights of consideration,
                   paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
                   Client's written authorization.

            3) The Client agrees that any monetary payments made in satisfaction of any Claims (the "Gross
               Recovery") shall be made to Dreier trust accounts and thereafter disbursed to the Client and
               to Dreier, on the basis herein described. Dreier shall receive as a fee: for each dollar of
               principal (face amount) recovered on each bond, form the first 35 cents, there will not be any
               fee and, out of (i) the following 35 cents of principal (face amount) recovered on each bond,
               plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the fee
               will be 8% (the 65 cents and all such interest being called "Net Recovery"). If there is no
               recovery, neither fee nor reimbursement of any expenses are owed to Dreier.

            4) The Client shall pay as a retainer the amount of $61,800. Such         payment will be made           by
                   Client in three installments as follows: 1/3 upon execution of this agreement, 1/3 upon filing


,
,




    Confidential
                   of the complaint and 1/3 when judgment is obtained.




                                                                                                   MILBERG_000000018
                                                                                 (>'\
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 47 of 137........               )•~. u !/)
                                                                               I,
                                                                                    .. ", .........
                                                                                                i;.-.._.....,,
                                                                                                        .,,, ..
                                                                                                             ,  ... ,,.......
                                                                                                                       I
                                                                                                                      ,,.,,
                                                                                                                           -




  5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
     ownership of all bonds which are the subject of the Client's Claims. It is the intention of the
     Client that the certificates will be held by him as trustee during the time involved until the
     judgment or settlement, which can only be withdrawn with written authorization by Dreier
     LLP. !n the event the Client wishes to withdraw his certificates from trustee prior to
     disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
     as a fee 8 % of the principal and interest due on Client's bonds.

  6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
        tenninate this letter agreement without any further compensation nor obligation to Dreier,
        except for completing payment of the retainer fee set herein in Section 4 although there is no
        judgment.

   7) In the event there is no partial payment on Capital or Interest after 5 (flve) years slnce
      Client's judgment is obtained, the Client shall be entitled to tenninate this letter
      agreement without any further compensation nor obligation to Dreier.

   8) It is agreed that 1 in the event the Government of the United States passes a law which
      cancels or reduces the right of Argentine bondholders (including Client) to take legal
      action in the U.S. against Argentina arising out of or in connection with its default on
      bonds, or that limits the amount of bondholders may recover, the Client shall be
      entitled to terminate this letter agreement and withdraw from any legal action without
      any further obligation to Dreier.

   9) Notwithstanding the foregoing, in the event the Client, in compliance with
      Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
         accordingly without paying any compensation to Dreier with respect to the amount of
         Bonds withdrawn from the Claim.
    10) The Client warrants that the Client is the sole owner of the Claim/s and that the Client will not
        make any assignments of any interest in the Claims without the written consent <if Dreier,
        which consent will not be unreasonably withheld.

    11) The Client acknowledges that Dreier is representing other bondholders in litigation with both
        The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
        any and all conflicts relating to such joint representation.

    12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
        with other attorney or law firms, as it deems appropriate in litigating the Claims.

    13) The Client acknowledges that Dreier has made no representation regarding the possible
        outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
        that the Client will be compensated for damages, costs or any other expenses incurred by the
        Client.

    14) Any dispute relating to this engagement shall be governed by New York law and shall be
        resolved through binding arbitration before the American Arbitration Association in New
        Y()rk City.




Confidential                                                                                   MILBERG_000000019
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 48 of 137




                                                                                                d copy
  If the foregoing is acceptable 1 please so indicate ~y signing below and returning an execute
 of this letter to me.




  ACCEP TED AND AGREED TO:

                                              ' n


  In witness hereof:     Ji /j/J; ··j
                         ~114-f----
   Dated
       j(/.J i, . A4- fl( 2 .~,~=, -i-




Confidential                                                                             MILBERG_000000020
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 49 of 137




  DR EIE R                         LL.P
                                                                                                 -4" ,."'1IK ~Nll1!
         ATTQtU4fl.VII AT I..Nrl                                                   HISW YoKK. NIIW YoKK 10022
                                                                                           Tl!l..,(21. t) :)H.. 100
                                                                                      FH-1mll •: (211)     321 ◄ 101


                                                                                                 Ill.Aiu;: 8, Otullll""
                                                                                    Dttu!QT DIAi.: (212) 32-◄111
                                                                                        M~IJII I.LJl';C QM




   Date:                 November 5, 2007

   Name:                 HWB PORTFOLIO PLUS
                                                                                                of
    Address:             c/o LRI Invest S,A. - lC Pare d'activite Syrdal l- L-5365 Munsbach -GD
                          Luxembourg



    Dear HWB Portfolio Plus,

                                                                                    r") to represent you
    This shall confirm the following terms for your engagin g Dreier LLP ("Dreie
    C'Client'') with respect to all claims you may have against the Republic of Argenti
                                                                                        na, Provinces of
                                                                                 Argenti na for default on
    the RepubHc of Argentina or any Government enterprise of the Republic1 of
    bonds and/or other types of financial docume nts they may have issued (' the Claims"):

                                                                                        viable, through
       1) Dreier shall vigorously pursue all Claims on your behalf, insofar as they are
               litigation, arbitration or other legal recourse.
                                                                                   as herein described,
       2) As compen sation for its services, the Client agrees to pay Dreier a fee
                                                                                       that amount as a
          and the Client hereby grants Dreier an undivided interest in the Claims in
          reasonable fee for recovery on the Claims. Recovery includes, but is not
                                                                                     limited to, the fair
                                                                                       of consideration,
          market value of any consideration, whether cash, property or other rights
                                           Dreier cannot  resolve any claim on behalf  of Client without
          paid or received on the Claims.
          Client's written authorization.
                                                                                          Claims (the "Gross
        3) The Client agrees that any monetary payments made in satisfaction of any
                                                                     thereaft er disburse d to the Client and
           Recovery") shall be made to Dreier trust accounts and
                                                                               as  a fee:  for each dollar of
           to Dreier, on the basis herein described. Dreier shall receive
           principal (face amount ) recovered on each bond, fonn the first 35    cents, there  will not be any
                                                                                  ) recover  ed on each bond,
           fee and, out of (i) the following 35 cents of principal (face amount
                                                                                      ) of each  bond, the fee
           plus (ii) an interest recovered on each dollar of principal (face amount
                                                                                                 If there is no
           will be 8% (the 65 cents and all such interest being called "Net Recovery").
           recovery, neither fee nor reimbursement of any expenses are owed to Dreier.
                                                                                       be made by
        4) The Client shall pay as a retainer the amount of $84,000. Such payment will
                                                                                            nt, 1/3 upon filing
                Client in three installments as follows: l/3 upon execution of this agreeme
                of the compla int and 1/3 when judgme nt is obtained .



                                     (l lu/J
Confidential                                                                                      MILBERG_000000021
                Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 50 of 137




       5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
            ownership of all bonds which are the subject of the Client's Claims, It is the intention of the
            Client that the certificates will be held by him as trustee during the time involved until the
            judgment or settlement, which can only be withdrawn with written authorization by Dreier
            LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
            disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
            as a fee 8 % of the principal and interest due on Client's bonds.

       6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
          terminate this letter agreement without any further compensation nor obligation to Dreier,
          except for completing payment of the retainer fee set herein in Section 4 although there is no
          judgment.

       7) In the event there is no partial payment on Capital or Interest after 5 (five) years since
          Client's judgment is obtained, the Client shall be entitled to terminate this letter
          agreement without any further compensation nor obligation to Dreier.

       8) It is agreed that, in the event the Government of the United States passes a Jaw which
             cancels or reduces the right of Argentine bondholders (including Client) to take legal
             action in the U.S. against Argentina arising out of or in connection with its default on
             bonds, or that limits the amount of bondholders may recover, the Client shall be
             entitled to tenninate this letter agreement and withdraw from any legal action without
             any further obligation to Dreier.

       9) Notwithstanding the foregoing, in the event the Client, in compliance with
          Luxemburg Law, is compelled to sell a percentage of its Bonds, the Client shall act
            accordingly without paying any compensation to Dreier with respect to the amount of
            Bonds withdrawn from the Claim.
        10) The Client warrants that the Client is the sole owner of the Claim/sand that the Client will not
            make any assignments of any interest in the Claims without the wl'itten consent of Dreier,
            which consent will not be unreasonably withheld,

        11) The Client acknowledges that Dreier is representing other bondholders in litigation with both
            The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
            any and all conflicts relating to such joint representation.

        12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
            with other attorney or law firms, as it deems appropriate in litigating the Claims.

        13) The Client acknowledges that Dreier has made no representation regarding the possible
            outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
            that the Client will be compensated for damages, costs or any other expenses incurred by the
            Client.

        14) Any dispute relating to this engagement shall be governed by New York law and shall be
            resolved through binding arbitration before the American Arbitration Association in New
            York City.


,,
 /


     Confidential                                                                               MILBERG_000000022
                Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 51 of 137




       If the foregoing is acceptable, please so indicate by signing below and returning an executed copy
       of this letter to me.

                                                               Yer~ tr~urs,


                                                                MaV.S. Dreier


      ACCEPTED AND AGREED TO:


         A~:.~. lb~
.1
     ~   witness hereof:
       Dat~d
                               Jf /« /, •/
                           /Y'W1fl!f--
                      (//t £·,     )   v· µr 'c ,_7t) ·+




     Confidential                                                                           MILBERG_000000023
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 52 of 137
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 53 of 137




DREIER                     LLP
                                                                                         4911 Pof\.ftK AWMUC:
                                                                             NEW YOl<lK. l'tEW YORK 10012
                                                                                      Te1-:(21rl) 32._.100
                                                                               fl•e11lmll•t (21:.t) 321114:111U


                                                                                           MAl'te 8, ~ltlllR
                                                                              Dm:1tc1· Ow..: {212) 32$-6111
                                                                                  MD«IUl!l(GIDIO!.ll.lCRLU',COM




Date:               Dc<.'.cmber 7, 2007

N.arnc:             H\VB RENTEN PORTJ70LIO PLUS

Address:            c/o LRJ Invest S.A. -1C Pare d 1 activtte Syrdall--L-5365 l\luusbach- GD of
                    Luxembourg




Dem 11\VB Rcnten .Portfolio Plus,


This shull con finn the following tenns for your engaging Dreier LLP ("Dreier") to represent you
("Client'') with rcspecl to all claims you may have against. lhe Republic of Argentina, Provinces of
the Rer.mblic of Argentina or any Govcmmt:Jnl enterprise of the Republic of Argentina for default on
bonds and/or other types of financial documents they may have issued (''the Claims"):


   l) Dn.:kr ~hall vigornusly pursue all Claims on your behalf~ insofar as they arc viable, through
      litigation, arbitration or other legal recourse.

   2) As compensation for its services, the Client agrees to pay Dreier a fee as herein described,
      and the Client hereby grants Dreier an u11divkhJ<l interest 111 the Claims in that amount as a
      rcasom1blc foe for recovery <m the Claims. Recovery includes, hut is not limited to, the fair
          market value of any cousideration, whether cash, property or other rights of consideration,
          paid or received on the Claims. Dreier cannot rc~olve any claim on behalf of Client withom
          Client's written authoriz.ation.

   3) The Client agrees that any monetary pay-mcnts nmde in satisfaction of any Claims (the "Gross
      Recovery'') shall be made to Dreier trust accounts and thereafter disbursed to the Client and
      to Dreier, on the basis herein described. Dreier shall recelw: as a foe: for each dollar of
      principal (face amount) recovered on each bond, form the first 35 cent:,, there ·will not be any
      foe and, out -of (i) the following 35 cents of principal (face amount) 1:ccovercd on each b1)nd,
      plus (ii) all interest recovered on each dollar of principal (fa.::c amount) of each boud, the tee
      will he r:% (the 65 cents and all such imercst being called "Net Recovery"). If there is no
      recovery. neither fee nor reimbursement of any expenses are mved to Dreier.

   4) The Client ,-;hall pay a~ a retainer the amount of Sl ,500. Such payment will be made by Client
          \Vhcn judgment is obtained.




Confidential                                                                                    MILBERG_000000024
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 54 of 137




    5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
         ownership of all bonds which are the subject of the Client's Claims. It is the intention of the
         Client drnt the certificates will be held by him as trnstee during the time involved until the
         jmlgmcnl or scltlcmcnt, which can only be \Vithdrnwn with written authorization by Dreier
         LLP. ln the event the Client wishes to wiU1draw hib. certificates from trustee prior to
         disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
         as a fee 8 % of the principal and interest due on Client's lxmds.

    6) ln the event there is no disposition by judgment or smtlcmcnt, the Client shall hc entitled to
       terminate this letter a:&rrccmcnt without any further compensation nor obligation to Dreier,
         except for completing payment of the retainer foe set herein in Section 4 although there is no
         judgment.

     7) In the event there is no p,1rtial payment on Capital or Interest after 5 (five) yearn since
         Client's judgment is obtained, the Client shall he entitled to tenninate this letter
          agreement without any further compensation nor obligation to Dreier,

    S) It is agreed that, in the event the Government of the tJ nited States passes a law 'Wllich
         cancels or reduces the right of Argentine bondholder~ (including Client) to take legal
         action in the U.S. againstArgcnUna arising out of or in conncc1ion \vi th its default on
         bonds, or that limits the amount of bondholders may recover, the Client shall be
         entitled to tenninate this letter agreement and withdrnw from any legal action without
         any further obligation to Dreier.

    9) Notwithstanding the fbregoing, in the event the Client, in compliance \Vith
          Luxemburg Lavi, is compelled to sell a percentage of its Bonds, the Client shall aet
          accordingly w,ithout paying any compensadon to Dreier with respect to the amount of
          Bonds withdrawn from the Claim,

     l 0) The Client warrants that the Client is the sole owner of tl1c Claimis and that the Client will not
          make any assignments of ,my interest in the Claims without the \Vritten consent of Dreier,
          which consent \Vill not be unreasonably withheld.

     l l) The Client ack11owkxlges that Dreier is representing other bondholders in litigation with both
          The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
          any and all conflicts relating to such joint representation.

     12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
         with other attorney or law firms, as it deems appropriate in litigating the Claims.

     lJ) The    Client acknowledges that Dreier has made no representation regarding the possible
          omcomc of the Clairns or that the Client will prevail in any Claim; nor has Dreier warranted
          that the Client i.vill be compensated for damages, costs or any other expenses incurred by the
          Client.

     14) Any dispute relating to this engagement shall be govern<ld by New York law and shall be
          resolved through binding arbitratim1 before the American Arbitration Association in New
          York City,




  Ii
Confidential                                                                                  MILBERG_000000025
                        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 55 of 137




              If th~: foregoing i:,; rm.:cptublc, pka,-c ~o indicate by signing bclmv and returning an executed copy
              of tbi::; letter to me,

                                                                         Very~

                                                                         Marc, S. Dreier




         /
    /~

/




    tt~i
    1VJ      Confidential                                                                               MILBERG_000000026
                          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 56 of 137




                 DREIE R                  LLP
                                                                                                              40    ll'N!K AVloNUll.
                                                                                                 NEW VOil!<. Nv:w YORK 100:Z:l
                                                                                                          TIU..:(212) J28-tl1QO
                                                                                                   1"11caimllo: (212) 3!UJ..U101


                                                                                                                MAAO $, Of'll!Jt!IA
                                                                                                  DtR!aCT 01.<U.l (212) 3lUl4t11
                                                                                                      MOAl:lltiAOU\lll!ll!R\..LP.COM




                  Date:            December 1, 2007

                  Name:            HWB QUO VADlS

                  Address:          c/o LRl Invcst S.A. - 1C Pare d'activite Sy~dall - L-5365 Ylunstmch - GD of
                                    Luxembourg



                  D,enr H\VH Quo Vadis,


                  This shall confirm the following tcm11- for your engaging Dreier LLP (''Dreier'') to represent you
                  ("Client") with respect to all clliims you may have against the Rcpuhlic of Argentina, Provinces of
                  the Republic or Argentina or My Government enterprise of the Republic of Argenti.na for defouh on
                  bonds and/or other typts of tlnancial documents they may have iss.tied ("the Clairns"):


                     l) Dreier shall vigorously pursue all Claims on your belm.H: insofar ns they are viable, through
                        litigation, arbitration or other legal recourse.

                     2) As compensation for i~ services, the Client agrees to pay Dreier a foe as herein described,
                        umi the Client hereby grant!i Dreier an undivided int<:rcst in the Clalms in that amount a'i a
                        reasonable foe for recovery on the Claims. Recovury indudcs, but is mH limited to, the fair
                        market value of any consideration, \Vhether cash, property or other rights of consideration,
                        pnid or n:cdvcd on the Clain1S, Dreier cannot rc:mlvc any claim on behalf of Client without
                        Client's vvrittcn authorl;,adon.

                     :q The Client agrees that any monetary payments made in satisfaction ofany Claims (the '•Gross
                          RecoYery'') shall be ma.de to Dreier trusc accounts aud thereafi:er disbursed to the Clieut and
                          lo Dreier, on the basis herein described. Dreier shall receive as a foe: for each dollar of
                          principal (foce amount) recovered on each bond, form the first 35 cents, there w!ll not be any
                          fee ,md, out <)f (i) the foUowing 35 ccnL'> of principal (face amount) recovered on each bond,
                          plu5> (ii) all iuterest recovered on each dollar of principal (fil\;c amount) of each bond, the fee
                          will he X\t11 (the 65 cents and all s11ch imetest being c.alled "Net Recovery"), lf there is no
                          recovery, neither fee nor reimbursement of any expenses are owed lo Dreier.

                      4) The Client shall pay as a retainer the amount of S 1,500. Such payment will be made by Client
                         when judgment is obtained.




     '·
tJ
          ·1
    ,I
    ./
I              Confidential                                                                                      MILBERG_000000027
                    Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 57 of 137




              5) The Client agrees to become truslec, providing all Bank certificates evidencing the Client's
                                                                                1
                 o,vncrship of all bonds which m'e the subject of the Cliem s Claims. It is the intcntit)n of the
                 Client thm the certificates will be held by hin1 a:. tru.'itcc during the time involved until the
                 judgment. or settk:menti ,vhich can only be withdrnwn with written tiuthorization by Dreier
                  LLP. tn the event the Client wishes to withdraw his certificates from tmstee prior to
                   disposition of his Claims, Dreier will consent to such release upon Client's payment lo Dreier
                   as a fee 8 ~Ii, of the principal and interest due on Client's bonds.

              6) fo the event there is no dh,position by judgment or settlement, the Client shall be entitled to
                 terminaLc this letter agrecrnent without any forther compensation nor obligatior1 rn Dreier,
                 except for completing payment of the retainer foe set herein in Scctfon 4 although there is no
                   judgment.

              7) [n the event thew is no partial pnyment on Capital <:ir Interest aHer 5 (five) years since
                   Client's jud1:,rn1cnt is obtaim:d, the Client shall be entitled to tenninate this letter
                   agree,nent without any further compensation nor obligation to Drcit:r.

              8) It is agreed that, in the event the Govcrnrnent of the> United States passes a law which
                 cancels or reduces the right of Argentine bondholders. (including Client) to take legal
                 action in the U.S. agi1inst Argentina arising out of or in connection with its default on
                 bonds, or that limits the amount of bondholders may recover, the Clienl shall he
                 entitled to terminate this letter agreement and ,vithdrnw from any legal action \:vithout
                 any further obligation to Dreier.

               9) Notwithstanding the foregoing, in the event the Client, in compliance with
                  Luxembmg Law, is compelled to sell a percentage of its Bonds, the Client shall act
                  accordingly without paying any compensation to Dreier with respect to the amount of
                  Bonds vdthdrnwn from the Claim.

               10) The ClienL wammts that the Client is the sole O\Vner of the Claim.ls and that the Client will not
                   make any assignments of any interest in the Claim..:; without the written con.-;cnt of Drcicr1
                   which consent will not he unreasonably withheld.

               11) The Client acknowledges that Dreier is representing other bondholders in litigation with both
                   The Republic of Argentina and The Province of Buenos A1res. The cliem expressly \Vatve:s
                   any and aH connicts relating to such joint reprcscntacion.

               l 2) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
                    with other attorney or law firms, as it deems appropriate fo litigating the Claims.

                t3) The Client acknowledges that Dreier has ma.de no representation regarding the possible
                    outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
                    that the Client will be compensated for damages, costs or any other expenses incurred by the
                    Client.

                ! 4) Any dispute relating to this engagement shall be governed by New York law and shall be


,                    resolved through binding arbiLration before the American Arbilrntinn Association in New
                     York City.




 #
 I
  )  I
         Confidential                                                                                 MILBERG_000000028
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 58 of 137




If the foregoing is acccprnbtc, please so indicate by ti.igning below and returning an exect1ted copy
of this letter to me.

                                                          Very~/

                                                           :'vlarc. S. Dreier


,\CC!'PTED AND AGREED TO/
                                    ,/;I

      /<-.-.--.........         I


In 1.vi I ncscs hcrco r:
Dali.)d




Confidential                                                                              MILBERG_000000029
. . , ..                  Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 59 of '"137
                                                                                          \                      \.0
                                                                                                                ./.   \,   '




           DREIER                          LLP
                                                                                                       4'tt9 PAht< A\/11'.truli
                       ATIORNEYII AT LAW
                                                                                         Nc:w YOlllJ<. New YOl'lK 1oo;i2
                                                                                                   T«u.. i(::t12) nt...,.100
                                                                                           l"•c•lmlMo; (21:Z} ll2' ◄ 101




            Date;                 l)eecmb<:r 1, 2007

            Nnmc:                 H\\.11 ALEXANDRA STRATEGIES PORTFOLIO

            Address:               cl<> LRI I 1n·tst S.A. - IC Pare d~nctlvite Syrda11- L-5365 Munsbnclt -GD of
                                   Luxembourg



            Dear MWB Alexandra Strategics Ponfolio,


             This :,;hall confirm the following terms for your eng,tging Dreier LLP ("Dreier'') to represent you
             ("Client") 1,vith respecl to all claims you may have against the Republic of Argentina, Provinces of
             the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
             bonds and/or othc:r types of financial docutneots they may have Issued ("the Claitns"}:


                I) Dreier shall vigorously pursue all Claims on your behalf: insofar as they are viable, through
                   litigation, arbitmtion or other legal recourse.

               2) As compensation for its services, the Client agrees to pay Dreier n fee as hcrdn described,
                  and the Client hereby grants Drder an undivided interest in the Claims in that amount ,is a
                  rcus.onablc rec for n.:c.ovcry on the Claims. Recovery indcuks, but is not limited to, the fair
                  market value of any consideration, ,vhether cash, property or other rights of considcraLion,
                  paid or received on the Claims. Dreier cannot resolve any l!laim on behalf of Client ,vithout
                  Cl iem ·s written authorization.

                3) The Client agrees that any monetary payments made in satisfaction of any Claims (the ··Grnss
                   Recovery") shall be made to Dreier trust account'> and thereafter disbursed to the Client and
                   to Dreier, {)fl the basis herein described. Dreier shall receive tis a foe: for each dollar of
                   principal (face amount) recovered on each bond, form the first 3.5 cc11ti,, there will not be any
                   fee and, out of (i) the following 35 cents of principal (face amount) recovered on each bond,
                   plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the foe
                   will be 8% (the 65 cents and all such interest being called "::-.let Recovery"). If there is no
                   nx:overy, neither fee nor reimburse1:nent of any expenses arc owed to Dreier.

                   4) The Client shall pay as a reminer the amount of $1,500. SLH:.h payment will be made by Client
                      ·when judgment is obtaim:d,


  i                t'.:
                   ;if
               ,   I
           Confidential                                                                                      MILBERG_000000030
                    Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 60 of 137
                                                                                                                 ''l f
                                                                                                                 ri



              5) The Client ngrccs to become trnslcc, providing all Bnnk certificates cvidcr1clng the Client's
                 ownership of all bonds which arc the subject of the Client's Claims. It is the intention of the
                 Client that the ccrlificares will be held by him as trustee during the Lime involved until the
                 judgment or settlc1ncnt, which can only be withdrawn \Vith \',Titten ,iuthorization by Dreier
                 LLP, ln the event the Client \Yishcs to wit.hdraw his certificates from tmstcc prior to
                 disposition of his Claims, Dreier \Vill consent to such release upon Client's payment to Dreier
                 as a foe 8 '¼► of tbe principal and interest due on Client's bnn<ls.

              6) In thi! event there is no disposition by judgment or settlement, the Client shall he entitled to
                 tcm1inate this letter agreement without any further compensation nor obligation tn Dreier,
                 except for completing payment of the retainer tee set herein in Section 4 although there is no
                 judgment,

              7) ln the event there is no partial payment on Capital or Interest alter 5 (five) years since
                 Clicnfs judgment b obtnined, the Client shall be entitled to tcnninate this letter
                 agreement without any further compensation nor obligation to Dreier.

              8) H is agreed that, in the event the Govcmment of the United Stales passes a law which
                     cancels- or reduces the right of Argcr1tine bondholders (including Client) to take legal
                     action in the U.S. against Argentina arisi'ng out of or in connection with its default on
                     bonds, or that Hmits the amount of bondholders may recover, the Client shall be
                     entitled to terminate this letter agreement and withdraw from any legal action without
                     any further obligation to Dreier,

              9) Nonvithstanding the foregoing, in the event the Client, in compliance with
                 Luxemburg La,v, is compelled to sell a percentage of its Bon&;, the Client shall act
                 accordingly ,vithom paying any compensation to Dreier with respect to the amount of
                 Bonds withdrawn from the Claim.

               10) The Client ,varrr111ts that the Clietlt is the sole owner of the Claim/s and that the Client will nor
                   make imy asxignments of any interest iu the Claims i,viLhout the written consem of Dreier.
                   which consent will not be unreasonably withheld.

               11) The Client acknowledges that Dreier is representing ocher bondholders in !iLigalion with both
                   The Republic of Al'gentinn and The Province of Buenos Aires. The client expressly waives
                   any and all conf1ict.s relating to such joint rcprcscnmtion.

               ! 2) The Cllcnt acknowledges that Dreier may, in its sole discretion and al its expense, associutc
                    with other attorney or law fim1s, as it deems upprnprialc in Htigar.ing the Claims.

               l3) The Client acknowledges that Dreier has made no reprcscntatinn regarding the possible
                   outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
                   that the Client will be compensated for damages, <.:osl<; or any other expenses incurred by the
                         Client

               14·) Any di:--pute relating to this engagement xhall be governed by New York law and shall be
                    resolved through binding arbitration before the American Arbitrmion Association in Now


i        .
     g?.J(·         York City.

                     \
                     ,,
                     1i
                      ,i
                    ./
    .
                '
        ---
    Confidential                                                                                        MILBERG_000000031
.                         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 61 of 137




                If the foregoing is acceptable, please so indicate by signing belmv and rnmming an executed copy
                of this leHer m me.                                                       .,,,,...,,,,,,

                                                                       Ve~

                                                                        Marc. S, Dreier


                ACCEPTED AND AGREED TO:




                    :
                    '1
                     i:
                    r/
                    I
    ,,.✓

           /   Confidential                                                                                MILBERG_000000032
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 62 of 137




DREIE R                  LLP
                                                                                          400 f"ilkl< AWl,IUt:
                                                                               NIIIWYOkK. New VOAK 100U
                                                                                        nn..:(212) ua,.100
                                                                                 Faoalmll•: (21:l) S1t-6101

                                                                                             MAI\Q   :&,, OtulwA
                                                                               omeey 01M.: (21 :ZJ :,2•..-111
                                                                                   M~A,otmfUCRl.U \CQM




 Date:             December 7, 2007

 Name:             VICTORIA STRATEGIES PORTFOLIO LTl).
                                                                                        rd
                   c/o Delphinus S. a.r.t- Rue .Jean*Pierrc Sauvage 15- Le Cornil B2 / 3 Floor
                   - L-2514 LUXE:VlBOlJRG



 Dear Victoria Strategics Portfolio Ltd,,


 This stmll confirm the follo1,,ving tcnns for your engaging Dreier LLP ("Dreier") to represent you
 (''Client") with respect to all claims you may have against the Republic of Argentina, Prnvinccs of
 the Republic of Atwmtina or any Government enterprise of the Republic of Argentina for default on
 bonds and/or other types of financial documents they may have is:::ucd ("the Claims"):


     l) Dreier shall vigorously rursue all Claims on your behalf, insofar as they are viable, through
        litigation, arbitration or other legal recourse.

    2) As compi.:mi'.ation for its services, the Client agrees to pay Dreier a foe as herein described,
       and the Client hereb>' grant:-. Dreier an undivided interest in lhc Claims in that amount as a
       reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
       market value of any c:011si<lcration 1 whether cash, property or other rights of cot1sideration,
       paid or received on the Cini ms. Dreier cannot resolve a.ny claim on behalf of Client without
       Client's written authorization.

    J.) The Client agrees that any monetary payments made in satisfaction of uny Claims (the "Grosl.
        Recovery") shall he mttdc to Dreier trust accounts and thereafter disbursed to the Client and
          to Dreier, on the basis herein described. Dreier shall receive as a fee: for each dollar of
          principal (face amount) recovered on each bond, frmn the first 35 cents, there ,vill not be any
          Ice and. om of (i) the fbllowing 35 cents of principal ( face mnount) recovered on each bond,
          plus (ii) all interest recovered on each dollar of principal (face amount) or each bond, the foe
          will be 8%i (the 65 cents and all such interest. being calh:d ''Net Recovery"), If there is no
          recovery, neither foe nor reimbursement of any expenses are owed to Dreier.

     4) The Clknt shall pay as a .ctaincr the amount of S2,000. Such payment will be made by Client
        when judgment is obtained.




Confidential                                                                                   MILBERG_000000033
                                                                         I
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 63 of 137




    5) The Client agrees to become tru.;,tee, providing: all Bank certificates evidencing the Client's
       owncr:-hip of a!! bonds which are the subject of the Client's Claims. ll is the intention of the
       Client that the ccnificatcs will be held by him as trustee during the time involved until lhc
       judgment or settlement, which can only be \V.ithdrawn with written m.llhorization by Dreier
       LLP. ln the event the Client \vishcs to withdraw his certificaccs from trustee prior to
       disposition of his Claims, Dreier will consent to such .release upon Clkmi's payment to Dreier
       as a fee 8 % of the principal and interest due on Client's bonds.

    6) In the event there is no disposition by judgment or sctllement, the Client shall be entitled to
       terminate this letter agreement without any further compensation nor obligation to Dreier,
       except for compkting payment of the retainer foe set herein in Section 4 although them is no
       judgment,

    7) [n the event then~ is no pimial payment on Capital or Interest after 5 (five) years since
       Client':,; judgment is obtained, the Client ~hall be entitled to terminate this letter
         agreement without any forther compensation nor obligation to Dreier.

    8) Jt is agreed that, in the event the Government of the Onitcd Statef', passes a fa\V which
       cancels or reduces the right of Argentine bondholders (including Client) to take lcgnl
       action in tbe U.S. ago inst Argentina arising out of or in connection with its default on
       bonds, or that limits the amount of bondholders may recover, the Client shall be
       entitled to terminate this letter agreement and withdraw from any lt;gal action without
       any further obligation to Dreier.

    9)   Notwithstanding the foregoing, in the event the Client, in compliance with
         Luxemburg Lav>', is cmnpelled to sell a percentage of its Bonds, the Client shall act
         accordingly without paying any compensation to Dreier with respect to the amount of
         Bonds withdra\vn from the Claim.

    l 0) The Client warrants that the Client is the sole owner of the Claimis and that the Client will not
         make any assignments of any iaterest in the Claims 1,vithout the written consent of Dreier,
         which consent will not be unreasonably withheld.

    l l) The Client acknowledges that Dreier is representing other bondholders in litigation with both
         The Republic of Argentina and The Province of Buenos Aires. The client expressly waives
         any and all confli<:ts rdating to such joint n.:pn:scnw1tion.

    12} The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
        with other attorney or law firms, as it deems appropriate in litigating the Claims.

    l 3) The Client acknowledges that Dreier has made no representation regarding the possible
         outcome of the Claims or thal the Client will prevail in any Claim; nor has Dreier warranted
         that the Client \viU be compensated for damages, costs or ru1y other expenses incurred by the
         Client.

    14) Any dispute relating to this engagement shnll be governed by New York lnw and shall be
        resolved through binding arbitration before the American Arbitration Association in New
        York City.




Confidential                                                                                 MILBERG_000000034
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 64 of 137




If the foregoing is acccptablo, please so indicate by signing below and returning an executed copy
of this letter io me.

                                                        Very~


                                                         1'.farc. S. Dreier




 In \Vitncss hereof:
 Dati;d




Confidential                                                                           MILBERG_000000035
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 65 of 137




  DREIER                       LLP
           ATIO#lHEY8 AT LAW                                                              41HI PAIU(AVEH011
                                                                                 NEWY~ NewYoMK 1002.2
                                                                                        Te1-;(212) 328-$100
                                                                                  F•c•lmU•: (212) 328,.,6101




  Date:               December 7, 2007

  Name:               H\'v'H VICTORIA STRATEGJES PORTFOLIO

   Address:           c/o LRI Invest S.A. - JC Pnrc d'aetivitc Syrdall- L-5365 Munsbach -GD of
                      l,uxemhourg



   Dct1r HWB Victoria Strategies Portfolio,


  This shall confirm the following terms for your engaging Dreier LLP ("Dreier") to represent you
  (''Client'') with respect co all claint'> you may have against the Republic of Argentina. Provinces of
  the Republic of Argentina or irny Government enterprise of the Republic of Argentina for default on
  bo11ds and/or othci· types of financial documents they may hnve issued (''tJw Claims"):


     .l)   Dreier ~hall vigomusly pursue .;ll Claims on yottr behalf, insofar as they are viable, through
           litigation, arbitration or other legal recourse.

     2) As compensation for its services, the Client agre_es to pay Dreier a fee a.-; herein dcscribc4:l,
        and tht: Client hereby grants Drdef' an undividc:d interest in Lhe C!uim:- in that amount us a
        reasonable Ice for recovery on the Claims. Recovery includus, but is not limite<.i to, the fair
        market value of any consideration, whether cash, property or other .rights of c<msideration,
        paio or rccdvcd on the Claims. Dreier cannot re.solve any claim on behalf of Client 1,,vithout
        Client's written n.uthoriza.tion.

     J) The Client ab,rrees that any monetary payments made in sittisfacrion of any Claims (the ''Gross
        Recovery") shall be made to Dreier trust accounts and thereafter dlstmrscd to the Client and
           to Dreier, on the basis herein dct-.cribed. Dreier shall receive as <L fee: for each dollar of
           principal (face. amount) recovered on each bond, fonn the first 35 c~ats, there wilt not be any
           foe and, ouE of (i) the following 35 cents of principal (face amount) recovered on each bond,
           plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the tee
           will be 8%> (the 65 ccms and all such interest being calkd HNet Recovery"). ff there is no
           recovery, neither fee norreimburscment of any expenses i!IC o\ved to D.rcicr.

     4) The Client shall pay as a retainer the amount of $2,000. Such payment will be made by Client
        when judgment is obtained.

     5) The Client agrees to become trustee, providing all Bank certificates evidencing the ClicnL's
        ownership of all bonds which are the subject of the Client's Claims. It is the intention of the




Confidential                                                                                  MILBERG_000000036
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 66 of 137




         Client that the ceiiificaces ·.vill be held by him as rrustee during the time involved ,mtil the
         judgment or settlement, which can nnly he withdrawn \Vit.h written authorization hy Dreier
         LLP, In the event the Client wishes to withdraw his certificates from trnstee prior to
         disposition of his Claim~, Dreier witl consent to such release upon Client's payment to Drdcr
         as n fee 8 % of the principal and interest due on Client's bonds.

   6) [n the event there is .no disposi(ion by Judgment or sctLlcrrn.mL, tbc Client shall be entitled to
      tcnninatc t11is letter agn.:cmcnt without any further compcmmtion nor obligation to Dreier,
      except for completing payment of the retainer fee set herein in Section 4 allhough there is no
      judgment.

   7) In the event 1here is no p,trtial payment on Capital or lnterest afler 5 (five) years since
         Client's judgment is obtained, the Client shall be entitled to tenninate this letter
         agreement without any further compensation nor obligation to Dreier.

   8} lt is agreed that, in the event the Government of the United States passes a lmv which
         cancels or reduces the right of Argentine b{mdholders (including Client) to take legal
         action in the lJ.S, against Argentina a.rising out of or in connection with its default on
         bonds, or that limits the amount of bondholders may recover, the Client shall be
         entitled to terminate this letter agreement and withdraw from any legal action without
         any further obligation to Dreier.

    9)   Notwithstanding the foregoing, in the event the Client, in compliance with
         Luxemburg Lav,,, is compelled t'o ;~ell a pernentage of its Bonds, the Client shall act
         accordingly ,vithout paying .any compensation lo Dreier with respect to the arnourn of
         Bonds ,vithdn:nvn from the Claim.

    l 0) The Client warrants that tlie Client 1s the sole 01,vner of the Claim.ls and that the Clir.mt will not
         make any assignments of any interest in I.he Claims without the written consent of Dreier,
         which consent will not be unreasonably withheld.

    l I) The Client acknowledges that Dreier is representing other bondholders itt litigation with both
         The Republic of Argentina and The Province of Buenos Aires. The client expressly \.vaivcs
         any and all conflicts relating to such joint rcprc~cntation,

    12) The Client acknowledges that Dreier may, in its sole discretion and at its expense, ilSsociate
        with other attorney or law firms, as 1t deems appropriate in litigating the Claims.

    !3) The Client ackno\vlcdges that Dreier ha.s made n<) representation regarding the possible
         outcome of the Claims or that the Client will prevail in any Ciaim; no1' has Dreier warranted
         that the Client \Viii be compensated for dilmagcs, cost."- or any other expenses incurred by the
         Client

    14) Any dispute relating lo this engagement shall be governed by New York law and shall be
         resolved throiigh binding arbitration before the American Arbitmtion Association in New
         York Cily.




Confidential                                                                                      MILBERG_000000037
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 67 of 137




  lf th!,) fbrcgoing li- acceptable, please so indicate by signing below and returning an cxc,!ute<l copy
  of this letter tO me.                                                                               ·

                                                             Ve1yt




  1n witness hereof: _ __
  Dalt'.d




Confidential                                                                                MILBERG_000000038
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 68 of 137




DREIER                 LLP
                                                                                         4~ Pit.RI< AVEi4Ue
                                                                            Ni:wYol'IK, New Yo,o,; 10022
                                                                                     'fl!L.:(212) 328~100
                                                                              J'a,;,•lmtl•: (:1:1::l) 321J4101


                                                                                              MAAO   &, ~ R
                                                                            Oti(l'IC'f   OIJU.: (212) 32....111
                                                                                 MOl'tV«llt@Ofltt.ll'ml.LP,COM




Date:            December 7 1 2007

Name:            HWB PORTFOLIO PLUS

Adcircss:        c/o LRI Invest S.A. - JC Pare d'actiYite Syrdall- lr5365 :\1unsbach-GD of
                 Luxembourg



Dear HWB Portfolio PILL",


This shall contim1 the following terms for your engnging Drder LLP (''Dreier") to represent you
("Clien!") with respect to all claims you may have against the Republic of Argentina, Prnvinces of
the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
bonds rmdlor other ryp<:s of financial documenL-; they may have i8s11cd ("the Claims");


   I) Dreier shall vigorously pursue all Claims on your behait~ insofar as they are viable, through
      litigation, arbitration or other legal recourse.

   2) As compensation for its services, the Client agree::; to pay Dreier a foe tis .herein described,
      and the Client hereby grams Dreier an undivided interest in the Claims in that amount as a
      reasonable fee for recovery on lhe Claims. Rc~ovcry includes, hut is not limited to, the fair
      market value of any consideration., w.hether cash, property or other rights of consideration,
        paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
        Client's \Vrillen authorization.

   3) The Client agrees tlmt ,1ny monetary payments made in satisfaction or any Claims (the "Gross
      Recovery") shall be made to Dreier trnsl accounls and thereafter disbursed to the Cliem and
      lo Dreier, on the basis herein described. Dteicr shall receive as a foe; for each dollar of
      principal (face amount) recovered on each bond, form the first 35 c.ents, there \Viii not be any
      fee and, out of (i) the foHowing 3.5 cents of principal (face amount) recovered on each bond,
      plus (ii) all interest recovered on each dollar of principal (face amount) of each bond, the fee
      will bo irx, (the 65 cents and all such interest being called "Net Recovery"). If there is no
      recovery, neither fee nor reimbursement of any expense:.,; are owed to Droier.

   4) The Clients.hall pay as a retainer the amount of $2,000. Such payment will be made by Client
      when judgment is obtnined.




Confidential                                                                                      MILBERG_000000039
                           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 69 of 137




                  5) The Client ag:rccs to become trnstce, providing all B:mk certificates evidencing the Client's
                     ownership of all bonds which are the subject of the Client's Claims. It is Lhc intention of the
                     Client that the cerrificates will he held by him as truslcc <luring the time involved until the
                     judgment or :-cttk:ment, which can only be wilhdrawn with written authorization by Dreier
                      LLP. In the event the Client wishes to \Vithdraw his certificates from trnste-e prior to
                     disposition .of his CJaims, Dreier will consent to such release upon Client's payment to Dreier
                     as a foe 8 % of the prindpal and interest due on Client's bonds.

                  6) ln the event there is no disposition by judgment or settlement, the Client shall be entitled to
                     terminate this letter ngreement \Vithout any further compensation nor obligation to Dreier,
                     except for completing payment of the retainer foe set herein in Section 4 although there is no
                           judgment.

                  7) fo the event there is no partial pt\yment on Capital or fntcrcst after 5 (five) years sinc-e
                     Client's judgment is obtained, the Client shall be entitled tO tcnninalc this letter
                           agreement without any further C<)mpensation nor obligation to Dreier.

                  8) It is ai;,rrccd that, in the event the Government of the United States passes a la\V which
                           cancels or reduces the.: right of Argentine bondholders (including Client) to take legal
                           action in the U.S. against Argentina arising out of or in connectlon \Vith its default on
                           bonds, or that limits the amount of bondholders may recover, the Client shall be
                           entitled to terminate chis letter agreement and withdraw from any legal action without
                           any fhrther obligation co Dreier.

                  9) Notwithstanding the foregoing, in the event the Client, in compliance \Vith
                     Luxemburg Law I is C<)mpelled to sell a percentage of its Bonds, the Client shall act
                     accordingly without paying any compensation to Dre.ier with .respect to the amount of
                           Bonds withdrawn from the Claim.

                      l 0) The Client warrants that the Client is the sole owner of the Claimls and thnt the Client \VHl not
                           make any assignments of any interest in the Claims without the written consent of Dreier,
                           which consent will not be unreasonably withheld,

                      11) The Client acknmvlcdgcs that Dreier is representing other bondholders in litigation with both
                           The Republic of Argentina and The Province of Bucnns Aires. The client expressly waives
                           any and all conflicts relating to such joint representation,

                      12) The Client ucknowiedges that Dreier may, in its wk discretion and at its expense, associate
                          with other uttomey or law firms, as it deems appropriate in Htigating the Claims.

                      13) The Client acknowledges that Dreier ha.s made no representation regarding the possible
                          outcome of the Claims or that the Client \ViH prevail in any Claim; nor has Dreier wanamed
                          that the Ctient will be compensated for damagcK, cosl'> or any other expenses incurred by the
                           Client.

                      14) Any dispute relating to this engagement shall be governed by New York law aud shall be
                       · resolved through binding arbitration before the American Arbitration .Association in Kew
                          York City.
              ,   .   ,.




  / ~~
7...,---
\,

           Confidential                                                                                       MILBERG_000000040
                                                                                                                        \
                         Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 70 of 137                               \




           If the foregoing is acceptable, p.lcasc sn indicate by signi.ng below and returning nn ex.ecutcd copy
           of this letter to me,

                                                                           Vcryv
                                                                           Marc, S, Dreier


            ACCEPTED AND AGREED TO:



            _ A.,,...--·"f--~-·           ~---------i:a+-----+-----4'-li




       /
           /              ,,"·
            ln witness hereof: t ·
            Dated              {·
                                     I,
/




                  .. .
                   '\
                 ~/)
    .·{-;/./      ,-




           Confidential                                                                             MILBERG_000000041
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 71 of 137
                     Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 72 of 137




DREIER                               l.LP




Date;                    December 12t 2007

Name:                    U.V.A. Vaduz

Address:                  Ludwig~Thoma~Str. 11-82031 Grilnwald-GERMANY


Dear U,V.A. Vaduz;

This shall confirm the following tenns for your engaging Dreier LLP ('::rJreier'1) to represent you
("Client") with respect to all claims you may have against the Republic of Argentina 1 Provinces of
the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
bonds and/or other types of financial documents they may have issued ("the Claims"):

  1) Dreier shall vigorously pursue all Claims on your behalf~ insofar as they are viable, through
     litigation, arbitration or other legal recourse.

  2) As compensation for its services, the Client agrees to pay Dreier a fee as herein described,
     and the Client hereby grants Dreier an undivided interest in the Claims in that amount as a
     reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
     market value of any consideration, whether cash; property or other rights of consideration,
     paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
        Client's written authorization.

  3) The Client agrees that any monetary payments made in satisfaction of any Claims shall be
     made to Dreier trust accounts and thereafter disbursed to the Client and to Dreier, on the basis
     herein described. {Dreier shall receive as its total compensation 12 % of the net recoveiy,
     which shall include its fee and reimbursement of any expenses attributable to the client. If
     there is no recovery, neither a fee nor reimbursement of any expenses are owed to Dreier. ~)

  4) The Client shall pay as a t'etainer the amount of $44,000, Such payment will be made by
     Client as follows: 1/3 upon execution of this agreement, 1/3 upon filing of the complaint and
     l/3 when judgment is obtained.

  5) The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
     ownership of all bonds which are the subject of the Clientts Claims. It is the intention of the
     Client that the certificates will be held by him as trustee during the time involved until the
     judgment or settlement, which can only be withdravvn with written authorization by Dreier
        LLP. In the event the Client wishes to withdraw his certificates from trustee prior to
        disposition of his Claims, Dreier will consent to such release upon Client's payment to Dreier
        as a fee 12 % of the principal and interest due on Client's bonds.

  6) In the event there is no disposition by judgment or settlement, the Client shall be entitled to
                                                                                                                                                               n .........
        .,. ...... , ...... t.,. +1. • ., 1,.0................... n-1 ...... t urith .... n+ "'"'" fnrihj:)'I' ,..rn'l'l.'t\Pt,<;<l),tirn, ,.,,.... ,,hli,rn-t-i.nn
        Confidential
                                                                                                                                                                    tn
                                                                                                                                                             MILBERG_000000042
                    Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 73 of 137




      except for completing payment of the retainer fee set herein in Section 4 although there is no
      judgment.

  7) In the event there is no partial payment on Capital or Interest after 5 (five) years since
     Client's judgment is obtained, the Client shall be entitled to terminate this letter
      agreement without any further compensation nor obligation to Dreier.

   8) It is agreed that, in the event the Government of the United States passes a law which
      cancels or reduces the right of Argentine bondholders (including Client) to take legal
      action in the U.S. against Argentina arising out of or in connection with its default on
      bonds) or that limits the amount of bondholders may recover, the Client shall be
      entitled to terminate this letter agreement and withdraw from any legal action without
      any further obligation to Dreier.
  9) The Client warrants that the Client is the sole owner of the Claim/s and that the Client will not
     make any assignments of any interest in the Claims without the written consent of Dreier,
     which consent will not be unreasonably withheld.

   10) The Client acknowledges that Dreier is representing other bondholders in litigation with both
       The Republic of Argentina and The Provin9e of Buenos Aires. The client expressly waives
       any and all conflicts relating to such joint rep1'esentation.

   11) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
       with ot11er attorney or law firms, as it deems apptopriate in litigating the Claims.

   12) The Client acknowledges that Dreier has made no representation regarding the possible
       outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
       that the Client will be compensated for damages, costs or any other expenses incurred by the
       Client.

   13) Any dispute relating to this engagement shall be governed by New York law and shall be
       resolved through binding arbitration before the American Arbitration Association in New
       York City.


 If the foregoing is acceptable, please so indicate by signing below and returning an executed copy
 of this letter to me.

                                                           Ve✓ yours,

                                                           Marc. S. Dreier


 ACCEfj~~J? tf"-ND AGRE~D TO:         ,0
,R~:r~~:: ~: ; ALT
         Confidential
                                    .~rD~~reI-                                         MILBERG_000000043
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 74 of 137




DREIER
                                                                                        ..._,.MIK~•
                                                                             Nl!WYOIII«,, NctW'YON( 10<JU
                                                                                      TIIL...:(212) ue.e100
                                                                                .._ _ . : (H2) ~"'41101




Date:             December 12, 2007

Name:             KLAUS BOHRER

Address:          Ludwig-Thoma-Str. 11- 82031 Grilnwald- GERMANY


Dear Mr. Klaus Bohrer,

This shall con:firm the following tenns for your engaging Dreier LLP (''Dreier") to represent you
("Client") with respect to all claims you may have against the Republic of Argentina, Provinces of
the Republic of Argentina or any Government enterprise of the Republic of Argentina for default on
bonds and/or other types of financial documents they may have issued ("the Claims"):

  1) Dreier shall vigorously pursue all Claims on your behalf, insofar as they are viable. through
     litigation, arbitration or other legal recourse.

  2) As compensation for its services, the Client agrees to pay Dreier a fee as herein described,
     and the Client hereby grants' Dreier an undivided interest in the Claims in that amount as a
     reasonable fee for recovery on the Claims. Recovery includes, but is not limited to, the fair
     market value of any consideration, whether cash, property or other rights of consideration,
     paid or received on the Claims. Dreier cannot resolve any claim on behalf of Client without
     Client's written authorization.

  3) The Client agrees that any monetary payments made in satisfaction of any Claims shall be
     made to Dreier trust accounts and thereafter disbursed to the Client and to Dreier, on the basis
     herein described. Dreier shall receive as its total compensation 12 % of the net recovery,
     ~Nhich shall include its fee and reimbursement of any expenses attributable to the client. If
     there is no recovery, neither a fee nor reimbursement of any expenses are owed to Dreier.

 4) The Client shall pay as a retainer the amount of $16,000. Such payment will be made by
        Client as follows: 1/3 upon execution of this agreement., l/3 upon filing of the complaint and
        1/3 when judgment is obtained.

 5) . The Client agrees to become trustee, providing all Bank certificates evidencing the Client's
      ownership of all bonds which are the subJect of the Client's Claims. It is the intention of the
      Client that the certificates will be held by him as trustee during the time involved until the
      judgment or settlement, which can only be withdrawn with written authori:zation by Dreier
      LLP. In the event the Client ·wishes to withdraw his certificates from trustee prior to
      disposition of his Clrums, Dreier will consent to such release upon Client's payment to Dreier
      as a fee 12 % of the principal and interest due on Client's bonds,

 6) J.n the event there is no disposition by judgment or settlement, the Client shall be entitled to
    tenninate this letter agreement without any further compensation nor obligation to Dreier,

 Confidential                                                                              MILBERG_000000044
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 75 of 137




       except for completing payment of the retainer fee set herein in Section 4 although there is no
       Judgment.

  7) . in the event there is no partial payment on Capital or Interest after 5 (five) years since
                                        Client shall be entitled to terminate this letter
       Client's judgment is obtained, the
       agreement without any further compensation nor obligation to Dreier.

   8) It is agreed that, in the event the Government of the United States passes a law which
      cancels or reduces the right of Argentine bondholders (including Client) to take legal
      action in the U.S. against Argentina arising out of or in connection with its default on
      bonds, or that limits the amount of bondholders may recover~ the Client shall be
      entitled to terminate this letter agreement and withdraw from any legal action without
      any further obligation to Dreier.
   9) The Client warrants that the Client is the sole owner of the Claim/sand that the Client will not
      make any assignments of any interest in the Claims without the written consent of Dreier,
      which con.sent will not be unreasonably withheld.

   JO) The Client acknowledges that Dreier is representing other bondholders in litigation with both
       The Republic of Argentina and The Provin~e of Buenos Aires. The client expressly waives
       any and all conflicts relating to such joint representation.

   11) The Client acknowledges that Dreier may, in its sole discretion and at its expense, associate
       with other attorney or law finns, as it deems appropriate in litigating the Claims.

   12) The Client acknowledges that Dreier has made no representation regarding the possible
       outcome of the Claims or that the Client will prevail in any Claim; nor has Dreier warranted
       that the Client will be compensated fur damages, costs or any other expenses incurred by the
       Client.

   13) Any dispute relating to this engagement shall be governed by New York law and shall be
       resolved through binding arbitration before the American Arbitration Association in New
       York City.

 If the foregoing is acceptable, please so indicate by signing below and returning an executed copy
 of this letter to me.

                                                           Very✓urs,

                                                            Marc. S. Dreier




                                     ,.

 In wilness hereofc
 Dated
                      ~wr: ·
                      /! l1;11,
               1fi,./tl. {OJI
Confidential                                                                             MILBERG_000000045
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 76 of 137




        EXHIBIT C
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 77 of 137




                                    RETAINER AGREEMENTS

                            Plaintiffs in 09-CV-7059, 09-CV-8299,
                                10-CV-4056, and 03-CV-8887

                                               Milberg LLP

                  571           U.V.A. VADUZ
                  572           KLAUS BOHRER
                  573           UTA KANTNER


                09CV7059        COMPLAINT 49


                  576           HWB ALEXANDRA STRATEGIES PORTFOLIO
                  577           HWB IMMOBILIEN PLUS (merger with HWB Alexandra)
                  578           HWB Dachfonds - VeniVidiVici
                  579           HWB GOLD & SILBER PLUS
                  580           HWB PORTFOLIO EXTRA PLUS (merger with HWB Alexandra)
                  581           VICTORIA STRATEGIES PORTFOLIO LTD.
                  582           DRAWRAH LIMITED
                09CV8299        COMPLAINT 51


                  590           HWB GOLD & SILBER PLUS
           ..              .\
                  591           NW GLOBAL STRATEGY
                10CV4056        COMPLAINT 53


                  600           NW GLOBAL STRATEGY
                13CV8887        COMPLAINT 56




Confidential                                                                      MILBERG_000000046
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 78 of 137
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 79 of 137

                                                                                            NEW YORK
                                                                                            LOS ANGELES
                                                                                            TAMPA
                                                                                            DETROIT



Michael C. Spencer
Direct Dial: 212-946-9450
mspencer@milberg.com




                                                       July i~ 2009



  U.V.A. Vaduz
  Ludwig Thoma StraBe 11
  D-82031 GrUnwald
  Germany


           Re:      Argentina Bond Litigation


  Dear U.V.A. Vaduz:

          This letter sets forth the scope and terms for your engagement of Milberg LLP
  ("Milberg") to represent you ("Client") with respect to all claims you may have against the
  Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
  of the Republic of Argentina for default on bonds and/or other types of financial· documents
  they may have issued (the "Claims").

           I.    Milberg will vigorously pursue all Claims on your behalf, insofar as they are
  viable, through litigation, arbitration or other legal recourse.

          2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
  described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
  amount as a reasonable fee for Milberg's services in representing Client with respect to the
  Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
  received by Clients or other benefits to be recovered or received by Client on account of the
  Claims ("Recovery"). Such ''Recovery" includes, without limitation, cash, cash equivalents
  and/or the fair market value of noncash consideration including any property, rights, or other
  consideration of any kind, paid or received on account of the Claims, and the value of any.·
  benefits received or to be received by the Client.

          3.      Milberg cannot finally resolve or settle any Claim on behalf of Client without
  Client's written authorization.

         4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
  "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
  Chent and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
  euro of principal (face amount) recovered on each bond, from the first 20 cents, there will not
  be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on each
    Confidential                                                                     MILBERG_000000047
..   ~·:(                       Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 80 of 137
                                                                                                        ,_\//
                                                                                                         /)/, ,,~· -J))
                                                                                                                  . ._,   '
     '·-    ',,J                                                                                           ' \
                                                                                                        / /'•    0'~-
                                                                                                                    1'
                                                                                                    -·---~-------~----·-·-·-· ......
                   U.V.A. Vaduz
                        i 7i
                   July -··, 2009
                   Page 2

                   bond, plus (ii) all interest recovered on each euro of principal (face amount) of each bond, the
                   fee will be 12% (the 80 cents and all such interest being called "Net Recovery"). If there is no
                   recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

                           5.     The Client shall also pay as a retainer the amount of€ 57,040. Such payment
                   will be made by Client as follows: 1/3 upon execution of this agreement, 1/3 upon filing of
                   the complaint, and 1/3 when judgment is obtained.

                           6.      The Client agrees to become trustee, providing all bank certificates evidencing
                   the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
                   intention of the Client that the certificates will be held by him as trustee during the time
                   involved until a judgment or settlement, which can only be withdrawn with written
                   authorization by Milberg. In the event the Client wishes to withdraw his certificates from
                   trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
                   payment to Mil berg as a fee 12% of the principal and interest due on Client's bonds, which
                   payment may be made either in cash or in the equivalence in bonds.

                           7.     In the event there is no judgment or settlement within one year, the client shall
                   be entitled to terminate this agreement without any further compensation or obligation to
                   Milberg, except for completing payment of the retainer fee set forth above (paragraph 4) even
                   though there is no judgment.

                          8.     In the event there is no partial payment on principal or interest within five
                   years aBer the Client's judgment is obtained, the Client shall be entitled to terminate this
                   agreement without any further compensation or obligation to Milberg.

                            9.       It is agreed that, in the event the Government of the United States passes a law
                   which cancels or reduces the right of Argentine bondholders (including Client) to take legal
                   action in the U.S. against Argentina arising out of or in connection with its default on bonds,
                   or that J.imits the amount of bondholders may rec.over, the Client shall be entitled to terminate
                   this letter agreement and withdraw from any legal action without any further obligation to
                   Milberg.

                           10.    The Client warrants that the Client is the sole owner of the Claim/s and that
                   the Client will not make any assignments or pledges of any interest in the bonds or Claims
                   without the written consent of Milberg, which consent will not be unreasonably withheld.

                           11.     Client acknowledges that Milberg and co-counsel are representing, and may in
                   the future represent, other bondholders and creditors in litigation with the Republic of
                   Argentina and the Province of Buenos Aires, including bondholders holding bonds of
                   different issues or with different priorities and rights that Client. Client also recognizes that
                   Milberg may represent clients who accept or decline any settlement offer. Client recognizes
                   that these situations may present certain conflicts because such parties are competing for
                   payments and expressly waives any and all conflicts that may be asserted or appear relating
                   to such multiple representations.

                          12.     Client acknowledges that Milberg may, in its sole discretion and at its
                   expense, associate. with other attorneys or law firms, as it deems appropriate, in litigating the

                     Confidential                                                                           MILBERG_000000048
,,.                       Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 81 of 137
      '-~

             U.V.A. Vaduz
            JuiyL\ 2009
            Page3

             Claims. Estudio Rosita Vago is jointly responsible for representing Client in these matters
             and will share in the fees as described in paragraph 2.

                      13. Client acknowledges that Milberg and co-counsel have not made any
            . representation or warranty regarding the possible outcome of the Claims, that Client will
              prevail in any Claim, that Client will be able to settle or resolve all or part of any Claim or
              that Client will be compensated for damages, costs, or any other expenses incurred by Client.

                    14.     Any dispute relating to this engagement shall be governed by New York law
             and shall be resolved through binding arbitration before the American Arbitration
             Association in New York City.

                       If the foregoing is acceptable, please so indicate by signing below and returning an
             executed copy of this letter to me. Thank you.

                                                             Sincerely,




                                                             MILBERGLL P




             ACCEPTED AND AGREED TO:
                                 U.V.A
                              UNTE~NS -         .

                        vEj[u~
              U.V.A. Vaduz               6
              In witness hereof:     c·. ~~
              Dated                 t / 13 /2oo.!3




               Confidential                                                                       MILBERG_000000049
                Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19
                                                              '• I Page 82 of 137                -·1,/'•,,,
                                                                                             ¢;J . ,.                I
                                                                                                                 ,.I.J
                                                                                                                         J
                                                                       _ _ ...,..... ...,,........i,t,,_ ... ,.,.., ....-..., ..

                                                                                                                                   NEW YORK
                                                                                                                                   LOS ANGELES
                                                                                                                                   TAMPA
                                                                                                                                   DETROIT




 Michael C. Spencer
 Direct Dial: 212-946-9450
. mspencer@milberg.com




                                                       July 13, 2009



   Klaus Bohrer
   Ludwig Thoma StraBe 11
   D-82031 Grunwald
   Germany


            Re:       Argentina Bond Litigation


   Dear Mr. Bohrer,

          This letter sets forth the ·scope and terms for your engagement of Milberg LLP
   ("Milberg") to represent you ("Client") with respect to all claims you may have against the
   Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
   of the Republic of Argentina for default on bonds and/or other types of financial documents
   they may have issued (the "Claims").

           1.     Milberg will vigorously pursue all Claims on your behalf, insofar as they are
   viable, through litigation, arbitration or other legal recourse.

           2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
   described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
   amount as a reasonable fee for Milberg's services in representing Client with respect to the
   Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
   received by Clients or other benefits to be recovered or received by Client on account of the
   Claims ("Recovery"). Sllch "Recovery" includes, without limitation, cash, cash equivalents
   and/or the fair market value of noncash consideration including any property, rights, or other
   consideration of any kind, paid or received on account of the Claims, and the value of any
   benefits received or to be received by the Client.

           3.      Milberg cannot finally resolve or settle any Claim on behalf of Client without
   Client's written authorization.

           4.     The Client agrees that any Recovery made in satisfaction of any Claims (the
   "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
   Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
   euro of principal (face amount) recovered on each bond, from the first 20 cents, there will not
   be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on each
     Confidential                                                                                                    MILBERG_000000050
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 83 of 137

., Klaus Bohrer
   Ju1yd, 2009
   Page 2

 bond, plus (ii) all interest recovered on each euro of principal (face amount) of each bond, the
 fee will be 12% (the 80 cents and all such interest being called "Net Recovery"). Ifthere is no
 recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

         5.     The Client shall also pay as a retainer the amount of€ 8,320. Such payment
 will be made by Client as follows: 1/3 upon execution of this agreement, 1/3 upon filing of
 the complaint, and 1/3 when judgment is obtained.

         6.      The Client agrees to become trustee, providing all bank certificates evidencing
 the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
 intention of the Client that the certificates will be held by him as trustee during the time
 involved until a judgment or settlement, which can. only be withdrawn with written
 authorization by Milberg. In the event the Client wishes to withdraw his certificates from
 trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
 payment to Milberg as a fee 12% of the principal and interest due on Client's bonds, which
 payment may be made either in cash or in the equivalence in bonds.

          7.     In the event there is no judgment or settlement within one year, the client shall
  be entitled to terminate this agreement without any further compensation or obligation to
  Mil berg, except for completing payment of the retainer fee set forth above (paragraph 4) even
  though there is no judgment.

         8.      In the event there is no partial payment on principal or interest within five
  years after the Client's judgment is obtained, the Client shall be entitled to terminate this
  agreement without any further compensation or obligation to Mil berg.

           9.      It is agreed that, in the event the Government of the United States passes a law
  which cancels or reduces the right of Argentine bondholders (including Client) to take legal
  action in the U.S. against Argentina arising out of or in connection with its default on bonds,
  or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
  this letter agreement and withdraw from any legal action without any further obligation to
  Milberg.

          10.    The Client warrants that the Client is the sole owner of the Claim/s and that
  the Client will not make any assignments or pledges of any interest in the bonds or Claims
  without the written consent of Mil berg, which consent will not be unreasonably withheld.

            11.    Client acknowledges that Milberg and co•counsel are representing, and may in
  the future represent, other bondholders and creditors in litigatiqn with the Republic of
  Argentina and the Province of Buenos Aires, including bondholders holding bonds of
  different issues or with different priorities and rights that Client. Client also recognizes that
  Milberg may represent clients who accept or decline any settlement offer. Client recognizes
  that these situations may present ceitain conflicts because such parties are competing for
  payments and expressly waives any and all conflicts that may be asserted or appear relating
  to s:uch ·multiple representations.

         12.    Client acknowledges that Milberg may, in its sole discretion and at its
  expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the

    Confidential                                                                       MILBERG_000000051
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 84 of 137

Klaus Bohrer
    i\
July 2009
Page 3

                                                           representing Client in these matters
Claims. Estudio Rosito Yago is jointly responsible for
and will share in the fees as described in paragraph 2.

        13. Client acknowledges ·that Milberg and co-co
                                                                  unsel have not made any
                                                             me of the Claims, that Client will
representation or warranty regarding the possible outco
                                                             resolve all or part of any Claim or
prevail in any Claim, that Clien t will be able to settle or
                                                              other expenses incurred by Client.
that Client will be compensated for damages, costs, or any

                Any dispute relating to this engagement shall be gover
                                                                          ned by New York law
        14.
                                                             before the American Arbitration
 and shall be resolved through binding arbitration
 Association in New Yark City.
                                                                   ng below and returning an
       If the foregoing is acceptable, please so indicate by signi
executed copy of this letter to me. Thank you.

                                              Sincerely,




                                               MILB ERG LLP




  ACCEPTED AND AGREED TO:




  Klaus Bohrer
                               \
  In witness hereof:    Ll,,.I
                          .~   ~   ti




  Dated     1 / 13 / 2009




  Confidential                                                                      MILBERG_000000052
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 85 of 137

                                                                                             NEW YORK
                                                                                             LOS ANGELES
                                                                                             TAMPA
                                                                                             DETROIT




Michael C. Spencer
Direct Dial: 212-946-9450
mspencer@milberg.com




                                                            ]3
                                                       July --, 2009

 Ute Kantner
 KerschenbachstraBe 10
 54310 Ralingen
 Germany


           Re:      Argentina Bond Litigation


 Dear Ms. Kantner,

        This letter sets forth the scope and terms for your engagement of Milberg LLP
 ("Milberg") to represent you ("Client") with respect to all claims you may have against the
 Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
 of the Republic of Argentina for default on bonds and/or other types of financial documents
 they may have issued (the "Claims").

          1.     Milberg will vigorously pursue all Claims on your behalf, insofar as they are
  viable, through litigation, arbitration or other legal recourse.

         2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
 described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
 amount as a reasonable fee for Milberg's services in representing Client with respect to the
 Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
 received by Clients or other benefits to be recovered or received by Client on ac.count of the
 Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
 and/or the fair market value of noncash consideration including any property, rights, or other
 consideration of any kind, paid or received on account of the Claims, and the value of any
 benefits received or to be received by the Client.

           3.      Milberg cannot finally resolve or settle any Claim on behalf of Client without
  Client''s written authorization.

          4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
  "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
  Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
  euro of principal (face amount) recovered on each bond, from the first 20 cents, there will not
  be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on each
  bond, plus (ii) all interest recovered on each euro of principal (face amount) of each bond, the
    Confidential                                                                      MILBERG_000000053
                        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 86 of 137
.   ''•,


           Ute Kantner
           July --, 2009
           Page 2

           fee will be 12% (the 80 cents and all such interest being ca1led "Net Recovery1'). If there is no
           recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

                 5.      The Client shall also pay as a retainer the amount of€ 416. Such payment will
           be made by Client as follows: 1/3 upon execution of this agreement, 1/3 upon filing of the
           complaint, and 1/3 when judgment is obtained.

                   6.      The Client agrees to become trustee, providing all bank certificates evidencing
           the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
           intention of the Client that the certificates will be held by him as trustee during the time
           involved until a judgment or settlement, which can only be withdrawn with written
           authorization by Milberg. In the event the Client wishes to withdraw his certificates from
           trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
           payment to Milberg as a fee 12% of the principal and interest due on Client's bonds, which
           payment may be made either in cash or in the equivalence in bonds.

                   7.     In the event there is no judgment or settlement within one year, the client shall
           be entitled to terminate this agreement without any further compensation or obligation to
           Milberg, except for completing payment of the retainer fee set forth above (paragraph 4) even
           though there is no judgment.

                  8.      In the event there is no partial payment on principal or interest within five
           years after the Client's judgment is obtained, the Client shall be entitled to terminate this
           agreement without any further compensation or obligation to Milberg.

                    9.      It is agreed that, in the event the Government of the United States passes a law
           which cancels or reduces the right of Argentine bondholders (including Client) to take legal
           action in the U.S. against Argentina arising out of or in connection with its default on bonds,
           or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
           this letter agreement and withdraw from any legal action withou.t any further obligation to
           Milberg.

                   10.    The Client warrants that the Client is the sole owner of the Claim/s and that
           the Client will not make any assignments or pledges of any interest in the bonds or Claims
           without the written consent of Mil berg, which consent will not be unreasonably withheld.

                   11.     Client acknowledges that Milberg and co-counsel are representing, and may in
           the future represent, other bondholders and creditors in litigation with the Republic of
           Argentina and the Province of Buenos Aires, including bondholders holding bonds of
           different issues or with different priorities and rights that Client. Client also recognizes that
           Milberg may represent clients who accept or decline any settlement offer. Client recognizes
           that these situations may present certain conflicts because such parties are competing for
           payments and expressly waives any and all conflicts that may be asserted or appear relating
           to such multiple representations.

                   12.    Client acknowledges that Milberg may, in its sole discretion and at its
           expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the
           Claims. Estudio Rosito Yago is jointly responsible for representing Client in these matters
           and will share in the fees as described in paragraph 2.
             Confidential                                                                       MILBERG_000000054
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 87 of 137

Ute Kantner
July-- , 2009
Page 3

                                                                          have not made any
        13. Client acknowledges that Milberg and co-counsel
                                                               of the Claims, that Client will
representation or warranty regarding the possible outcome
                                                                   e all or part of any Claim or
prevail in any Claim, that Client will be able to settle or resolv
                                                                   expenses incurred by Client.
that Client will be compensated for damages, costs, or any other
                                                                            New York law
       14.     Any dispute relating to this engagement shall be governed by
                                                                 the American Arbitration
and shall be resolved through binding arbitration before
Association in New York City.
                                                                           and returning an
       If the foregoing is acceptable, please so indicate by signing below
executed copy of this letter to me. Thank you.

                                              Sincerely,




                                               MILBERG LLP




 ACCE PTED AND AGRE ED TO:




  Ute Kantn er


  In witness hereof: - - - - - - - - - -
                 ?/
  Dated {;:l f 1 o\'




  Confidential                                                                      MILBERG_000000055
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 88 of 137
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 89 of 137

                                                                                            NEW YORK
                                                                                            LOS ANGELES
                                                                                            TAMPA
                                                                                            DETROIT



Michael C. Spencer
Direct Dial: 212-946-9450
mspencer@milberg.com




                                                      August?J, 2009



  HWB Alexandra Strategies Portfolio
  c/o LRI Invest S.A.         ·
  le, Part d'Activite Syrdall
  L - 5365 Munsbach


           Re:      Argentina Bond Litigation


  Dear HWB Alexandra Strategies Portfolio:

         This letter sets forth the scope and terms for your engagement of Milberg LLP
  ("Milberg") to represent you ("Client") with respect to all claims you may have against the
  Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
  of the Republic of Argentina for default on bonds and/or other types of financial documents
  they may have issued (the "Claims").                                                 ·

           1.    Milberg will vigorously pursue all Claims on your behalf, insofar as they are
  viable, through litigation, arbitration or other legal recourse.

          2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
  described herein, and Client hereby grants Milberg an undivided interest in the Claims_ in that
  amount as a reasonable fee for Milberg's services in representing Client with respect to the
  Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
  received by Clients or other benefits to be recovered or received by Client on account of the
  Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
  and/or the fair market value of noncash consideration including any property, rights, or other
  consideration of any kind, paid or received on account of the Claims, and the value of any
  benefits received or to be received by the Client. ·         ,,·

          3.     Milberg cannot finally resolve or settle any Claim on behalf of Client without
  Client's written authorization.
                                       ......   -~
          4.     The Client agrees that any' Recovery made in satisfaction of any Claims (the
  "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
  Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
  dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
  not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on
    Confidential                                                                     MILBERG_000000056
                  Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 90 of,_137

    HWB Alexandra Strategies Portfolio
                                                                                         ii ~'),--1t;;
                                                                                           ~---····-·--·-·-··
·   Page 2


    each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
    bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
    there is no recovery, neither a fee nor reimbursement of any expenses are owed to Mil berg.

             5.   The Client shall also pay as a retainer the amount of$ 11,565, Such payment
    will be made by Client as follows: 2/3 upon filing of the complaint, and 1/3 when judgment is
    obtained.

             6.     The Client agrees to become trustee, providing all bank certificates evidencing
    the Client's  ownership   of all bonds which are the subject of the Client's Claims. It is the
    intention of the Client that the certificates will be held by him as trustee during the time
    involved until a judgment or settlement, which can only be withdrawn with written
    authorization by Milberg. In the event the Client wishes to withdraw his certificates from
    trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
    payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
    payment may be made either in cash or in the equivalence in bonds.

             7.      · In the event there is no judgment or settlement within one year, the client shall
    be entitled to terminate this agreement without any further compensation or obligation to
    Mil berg, except for completing payment of the retainer fee set forth above (paragraph 5) even
    though there is no judgment.

           8.      In the event there is no partial payment on principal or interest within five
    years after the Client's judgment is obtained, the Client shall be entitled to terminate this
    agreement without any further compensation or obligation to Milberg.

             9.       It is agreed that, in the event the Government of the United States passes a law
    which cancels or reduces the right of Argentine bondholders (including Client) to take legal
    action in the U.S. against Argentina arising out of or in connection with its default on bonds,
    or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
    this letter agreement and withdraw from any legal action without any further obligation to
    Milberg.

            1O.    The Client warrants that the Client is the sole owner of the Claim/s and that
    the Client will not make any assignments or pledges of any interest in the bonds or Claims
    without the written consent of Mil berg, which consent will not be unreasonably withheld.

            11.     Client acknowledges that Milberg and co-counsel are representing, and may in
    the future represent, other bondholders and creditors in litigation with the Republic of
    Argentina and the Province of Buenos Aires, including bondholders holding bonds of
    different issues or with different priorities and rights that Client. Client also recognizes that
    Milberg may represent clients who accept or decline any settlement offer. Client recognizes
    that these situations may present certain conflicts because such parties are competing for
    payments and expressly waives any and all conflicts that may be asserted or appear relating
    to such multiple representations.

       .    12.    Client acknowledges that Milberg may, in its sole discretion and at its
     expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the


     Confidential                                                                          MILBERG_000000057
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 91 of 137

HWB Alexandra Strategies Portfolio
Page3


Claims. Estudio Rosito Vago is jointly responsible for representing Client in these matters
and will share equally in the fees as described in paragraph 2.

        13. Client acknowledges that Mil berg and co-counsel have not made any
                                                                                            will
representation or warranty regarding the possible outcome of the Claims, that Client
                                                                                of any Claim or
prevail in any Claim, that Client will be able to settle or resolve all or part
that Client will be compensated for damages, costs, or any other expenses incurred by Client.

       14.     Any dispute relating to this engagement shall be governed by New York law
                                                                                      ion
and shall be resolved through binding arbitration before the American Arbitrat
Association in New York City.

         If the foregoing is acceptable, please so indicate by signing below and returning an
executed copy of this letter to me. Thank you.

                                                 Sincerely,




                                                 MILBE RGLLP




 ACCEPTED AND AGREED TO:




 ff '~ /                                   U1lWJ
   y HWB Alexa ndra~
                ,          :tr•:.~c~esPo1r1~:' l~flt.;J,lt-\
 In witness hereof:
                       1
                               ~~ /~tu
                      _____,_.,_.,.__--'----"
 Dated




 Confidential                                                                       MILBERG_000000058
                        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 92 of 137

                                                                                                      NEW YORK
                                                                                                      LOS ANGELES
                                                                                                      . TAMPA
                                                                                                      DETROIT




          Michael C. Spencer
          Direct Dial: 212-946-9450
          mspencer@milberg.com
     ,/
//


                                                                 August~!, 2009



           HWB Immobilien Plus
           c/o Alceda Fund Management S.A.
           4, rue Dicks
           L-1417 Luxembourg


                     Re:      Argentina Bond Litigation


            Dear HWB Immobilien Plus:

                   This letter sets forth the scope and terms for your engagement of Milberg LLP
            ("Milberg") to represent you ("Client") with respect to all claims you may have against the
            Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
            of the Republic of Argentina for default on bonds and/or other types of financial documents
            they may have issued (the "Claims").

                    1.     Milberg will vigorously pursue all Claims on your behalf, insofar as they are
            viable, through litigation, arbitration or other legal recourse.

                    2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
            described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
            amount as a reasonable fee for Milberg's services in representing Client with respect to the
            Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
            received by Clients or other benefits to be recovered or received by Client on account of the
            Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
            and/or the fair market value of noncash consideration including any property, rights, or ·other
            consideration of any kind, paid or received on account of the Claims, and the value of any
            benefits received or to be received by the Client.

                    3.      Milberg cannot finally resolve or settle any Claim on behalf of Client without
            Client's written authorization.

                    4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
            "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
            Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
            dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
            not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on

             Confidential                                                                     MILBERG_000000059
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 93 of 137

HWB Immobilien Plus
Page 2


each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
there is no recovery, neither a fee nor reimbursement of any expenses are owed to Mil berg.

        5.    The Client shall also pay as a retainer the amount of$ 5,000. Such payment
will be made by"Client as follows: 2/3 upon filing of the complaint, and 1/3 when judgment is
obtained.

        6.      The Client agrees to become trustee, providing all bank certificates evidencing
the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
intention of the Client that the certificates will be held by him as trustee during the time
involved until a judgment or settlement, which can only be withdrawn with written
authorization by Milberg. In the event the Client wishes to withdraw his certificates from
trustee prior to disposition of his Claims, Milberg will consent to such .release upon Client's
payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
payment may be made either in cash or in the equivalence in bonds.

        7.     In the event there is no judgment or settlement within one year, the client shall
be entitled to terminate this agreement without any further compensation or obligation to
Mil berg, except for completing payment of the retainer fee set forth above (paragraph 5) even
though there is no judgment.

       8.      In the event there is no partial payment on principal or interest within five
years after the Client's judgment is obtained, the Client shall be entitled to tem1inate this
agreement without any further compensation or obligation to Milberg.

         9.      It is agreed that, in the event the Government of the United States passes a law
which cancels or reduces the right of Argentine bondholders (including Client) to take legal
action in the U.S. against Argentina arising out of or in connection with its default on bonds,
or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
this letter agreement and withdraw from any legal action without any further obligation to
Mil berg.

        10.    The Client warrants that the Client is the sole owner of the Claim/s and that
the Client will not make any assignments or pledges of any interest in the bonds or Claims
without the written consent of Mil berg, which consent will not be unreasonably withheld.

        11.     Client acknowledges that Milberg and co-counsel are representing, and may in
the future represent, other bondholders and creditors in litigation with the Republic of
Argentina and the Province of Buenos Aires, including bondholders holding bonds of
different issues or with different priorities· and rights that Client. Client also recognizes that
Milberg may represent clients who accept or decline any settlement offer. Client recognizes
that these situations may present certain conflicts because such parties are competing for
payments and expressly waives any and all conflicts that may be asserted or appear relating
to such multiple representations.

        12.    Client acknowledges that Milberg may, in its sole discretion and at its
expens.e, associate with other attorneys or law firms, as it deems appropriate, in litigating the


 Confidential                                                                        MILBERG_000000060
t'
                 Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 94 of 137

0
•    HWB Immobilien Plus
     Page 3


     Claims. Estudio Rosito Vago is jointly responsible for representing Client in these matters
     and will share equally in the fees as described in paragraph 2.

              13. Client acknowledges that Mil berg and co-counsel have not made any
     representation or warranty regarding the possible outcome of the Claims, that Client will
     prevail in any Claim, that Client will be able to settle or resolve all or part of any Claim or
     that Client will be compensated for drunages, costs, or any other expenses incurred by Client.

            14.     Any dispute relating to this engagement shall be governed by New York law
     and shall be resolved through binding arbitration before the American Arbitration
     Association in New York City.

          · If the foregoing is acceptable, please so indicate by signing below and returning an
     executed copy of this letter to me. Thank you.

                                                   Sincerely,




                                                   MILBERG LLP




      In witness hereof:   NO~~ ::rt,ei2ch:r:r
      Dated     o\ .C'J-~. ' Z ~
               2J 2_~- I ·SS"=t+




      Confidential                                                                      MILBERG_000000061
                   Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 95 of 137
    .
 . ·-                                                                         'Jt 5lf?       NlWYORK
MILBERGLLP                                                                                   LOS ANGELES
                                                                                            TAMPA
                                                                                             DETROIT



Michael C. Spencer
Direct• Dial: 212-946-9450
mspencer@milberg.com




                                                       August?~ 2009



  HWB Dachfonds - VeniVidiVici
  c/o LRI Invest S.A.
  1c, Pared' Activite Syrdall
  L - 5365 Munsbach


                Re:    Argentina Bond Litigation


  Dear HWB Dachfonds - VeniVidiVici:

         This letter sets forth the scope and terms for your engagement of Milberg LLP
  ("Milberg") to represent you ("Client") with respect to all claims you may have against the
  Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
  of the Republic of Argentina for default on bonds and/or other types of financial documents
  they may have issued (the "Claims").

           1.    Milberg will vigorously pursue all Claims on your behalf, insofar as they are
  viable, through litigation, arbitration or other legal recourse.

          2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
  described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
  amount as a reasonable fee for Milberg's services in representing Client with respect to the
  Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
  received by Clients or other benefits to be recovered or received by Client on account of the
  Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
  and/or the fair market value of nonca<;h consideration including any property, rights, or other
  consideration of any kind, paid or received on account of the Claims, and the value of any
  benefits received or to be received by the Client.·                                            ·

           3.      Milberg cannot finally resolve or settle any Claim on behalf of Client wi~hout
   Client's written authorization.

           4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
   "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
   Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
   dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
   not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on

        Confidential                                                                 MILBERG_000000062
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 96 of 137
>
HWB Dachfonds - VeniVidiVici
Page2


each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
there is no recovery, neither a fee nor reimbursement of any expenses are owed to Mil berg.

        5.    The Client shall also pay as a retainer the amount of$ 7,500. Such payment
will be made by Client as follows: 2/3 upon filing of the complaint, and 1/3 when judgment is
obtained.

        6.      The Client agrees to become trustee, providing all bank certificates evidencing
the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
intention of the Client that the certificates will be held by him as trustee during the time
involved until a judgment or settlement, which can only be withdrawn with written
authorization by Milberg. In the event the Client wishes to withdraw his certificates from
trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
payment may be made either in cash or in the equivalence in bonds.

        7.     In the event there is no judgment or settlement within one year, the client shall
be entitled to terminate this agreement without any further compensation or obligation to
Milberg, excepi for completing payment of the retainer fee set forth above (paragraph 5) even
though there is no judgment.

       8.      In the event there is no partial payment on principal or interest within five
years after the Client's judgment is obtained, the Client shall be entitled to terminate this
agreement without any further compensation or obligation to Milberg.

         9.      It is agreed that, in the event the Government of the United States passes a law
which cancels or reduces the right of Argentine bondholders (including Client) to take legal
action in the U.S. against Argentina arising out of or in connection with its default on bonds,
or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
this letter agreement and withdraw from any legal action without any further obligation to
Milberg.

        10.    The Client warrants that the Client is the sole owner of the Claim/s and that
the Client will not make any assignments or pledges of any interest in the bonds or Claims
without the written consent of Mil berg, which consent will not be unreasonably withheld.

        11.     Client acknowledges that Milberg and co-counsel are representing, and may in
the future represent, other bondholders and creditors in litigation with the Republic of
Argentina and the Province of Buenos Aires, including bondholders holding bonds of
different issues or with different priorities and rights that Client. Client also recognizes that
Milberg may represent clients who accept or decline any settlement offer. Client recognizes
that these situations may present certain conflicts because such parties are competing for
payments and expressly waives any and all conflicts that may be asserted or appear relating
to such multiple representations.

       12.     Client acknowledges that Milberg may, in its sole discretion and at its
expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the


 Confidential                                                                       MILBERG_000000063
                        Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 97 of 137
 ,.,
I.
        ,}



       HWB Dachfonds - VeniVidiVici
       Page 3


                                                                     representing Clien t in these matters
       Claims. Estudio Rosit o Vago is jointl y responsible for
                                                                  raph 2.
       and will share equal ly in the fees as descr ibed in parag
                                                                           unsel have not made any
               13. Clien t ackno wled ges that Milb erg and co-co
                                                                     me of the Claims, that Client will
       repre senta tion or warra nty regarding the possi ble outco
                                                                   or resolve all or part of any Claim or
       prevail in any Claim , that Client will be able to settle
                                                                       other expen ses incurred by Client.
       that Clien t will be comp ensat ed for dama ges, costs, or any
                                                                               ned by New York law
               14.      Any dispute relating to this engagement shall be gover
                                                                 before the Ame rican Arbitration
       and shall be resolved throu gh bindi ng arbitration
       Asso ciatio n in New York City.
                                                                                        and returning an
                    If the foregoing is acceptable, please so indicate by signing below
       execu ted copy of this letter to me. Thank you.

                                                             Sincerely,




                                                              MILB ERG LLP




         ACC EPTE D AND AGR EED TO:




               y HWB Dach fonds - V eniVidiVici

                                 ~;<;:'fE:'r1't _I !;\I) 1\ 1 • 1I I/OA
                                                                0




             In witne ss hereof: \  ~ . .].\,~ ~ ~ttAU.AOww ~
             Date d                ·




             Confidential                                                                      MILBERG_000000064
- ·,
    (    .   ~~.. '1, ..               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 98 of 137

.::~i:: MI LBERGup                                                                                                   NEW YORK
                                                                                                                     LOS ANGELES
                                                                                                                     TAMPA
                                                                                                                     DETROIT



                     Michael C. Spencer
'·· '·
                     Direct Dial: 212-946-9450
                     mspencer@milberg.com




                                                                               August~l, 2009



                           HWB Gold & Silber Plus
                           c/o LRI Invest S.A.
                           le, Pare d'Activite Syrdall
                           L - 5365 Munsbach


                                    Re:    Argentina Bond Litigation


                           Dear HWB Gold & Silber Plus:

                                   This letter sets forth the scope and terms for your engagement of Milberg LLP
                           ("Milberg") to represent you ("Client") with respect to all claims you may have against the
                           Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
                           of the Republic of Argentina for default on bonds and/or other types of financial documents
                           they may have issued (the "Claims").

              ,/'
                                    1.    Milberg will vigorously pursue all Claims on your behalf, insofar as they are
             ,f'           viable, through litigation, arbitration or other legal recourse.

                                 2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
                         described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
                       · amount as a reasonable fee for Milberg's services in representing Client with respect to the
                         Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
                         received by Clients or other benefits to be recovered or received by Client on account of the
                         Claims ("Recbvery"). Such "Recovery" includes, without limitation, cash, cash equivalents
                         and/or the fair market value of noncash consideration including any property, rights, or other
                         consideration of any kind, paid or received on account of the Claims, and the value of any
                         benefits received or to be received by the Client.

                                   3.     Milberg cannot finally resolve or settle any Claim on behalf of Client without
                           Client's written authorization.

                                   4.     The Client agrees that any Recovery made in satisfaction of any Claims (the
                           "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
                           Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
                           dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
                           not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on

                            Confidential                                                                     MILBERG_000000065
                                    Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 99 of 137
  ,
• t.'
        -
  ...... \,·
               ......



                        HWB Gold & Silber Plus
                        Page 2



                        each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
                        bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
                        there is no recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

                                5.    The Client shall also pay as a retainer the amount of$ 8,600. Such payment
                        will be made by Client as follows: 2/3 upon filing of the complaint, and 1/3 when judgment is
                        obtained.

                                6.      The Client agrees to become trustee, providing all bank certificates evidencing
                        the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
                        intention of the Client that the certificates will be held by him as trustee during the time
                        involved until a judgment or settlement, which can only be withdrawn with written
                        authorization by Milberg. In the event the Client wishes to withdraw his certificates from
                        trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
                        payment to Milberg as a fee 8% _of the principal and interest due on Client's bonds, which
                        payment may be made either in cash or in the equivalence in bonds.

                               7.      In the event there is no judgment or settlement within one year, the client shall
                        be entitled to terminate this agreement without any further compensation or obligation to
                        Milberg, except for completing payment of the retainer fee set forth above (paragraph 5) even
                        though there is no judgment.

                               8.       In the event there is no partial payment on principal or interest within five
                        years after the  Client's judgment is obtained, the Client shall be entitled to terminate this
                        agreement without any further compensation or obligation to Milberg.

                                 9.      It is agreed that, in the event the Government of the United States passes a law
                        which cancels or reduces the right of Argentine bondholders (including Client) to take legal
                        action in the U.S. against Argentina arising out of or in connection with its default on bonds,
                        or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
                        this letter agreement and withdraw from any legal action without any further obligation to
                        Milberg.

                                l 0.   The Client warrants that the Client is the sole owner of the Claim/s and that
                        the Client will not make any assignments or pledges of any interest in the bonds or Claims
                        without the written consent of Mil berg, which consent will not be unreasonably withheld.

                                11.     Client acknowledges that Milberg and co-counsel are representing, and may in
                        the future represent, other bondholders and creditors in litigation with the Republic of
                        Argentina and the Province of Buenos Aires, including bondholders holding bonds of
                        different issues or with different priorities and rights that Client. Client also recognizes that
                        Milberg may represent clients who accept or decline any settlement offer. Client recognizes
                        that these situations may present certain conflicts because such parties are competing for
                        payments and expressly waives any and all conflicts that may be asserted or appear relating
                        to such multiple representations.

                               12.     Client acknowledges that Milberg may, in its sole discretion and at its
                        expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the

                         Confidential                                                                        MILBERG_000000066
                                                                           -_7(U
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 100, of 137 '
                                                                                       '
                                                                                           ~I
                                                                                           ~   ...   \
                                                                                                     ~



. HWB Gold & Silber Plus
Page 3


                                                                               these matters
 Claims. Estudio Rosita Vago is jointly responsible for representing Client in
 and will share equally in the fees as described in paragraph 2.
                                                                                              any
         13. Client acknowledges that Milberg and co-counsel have not made
                                                                                      Client  will
 representation or warranty regarding the possible outcome of the Claims, that
                                                             resolve all or part of any Claim or
 prevail in any Claim, that Client will be able to settle or
                                                                                     d by Client.
 that Client will be compensated for damages, costs, or any other expenses incurre

        14.     Any dispute relating to this engagement shall be governed by New York law
                                                                                Arbitration
 and shall be resolved through binding arbitration before the American
 Association in New York City.

         · If the foregoing is acceptable, please so indicate by signing below and returning an
 executed copy of this letter to me. Thank you.

                                                 Sincerely,




                                                 MILBERG LLP




  ACCEPTED AND AGREED TO:


                                           '
                                         !,~ ., D~


                                        ~~.
    y HWB Gold & Silber Plus


  In witness hereof:   ~~~
  Dated




  Confidential                                                                       MILBERG_000000067
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 101 of 137

                                                                                            NEW YORK
                                                                                            LOS ANGELES
                                                                                            TAMPA
                                                                                            DETROIT



Michael C. Spencer
Direct Dial: 212-946-9450
mspencer@milberg.com




                                                      August~, 2009



 HWB Portfolio Extra Plus
 c/o LRl Invest S.A.
 le, Pare d'Activite Syrdall
 L - 5365 Munsbach


           Re:     Argentina Bond Litigation


 Dear HWB Portfolio Extra Plus:

         This letter sets forth the scope and terms for your engagement of Milberg LLP
 (''Milberg'') to represent you ("Client") with respect to all claims you may have against the
 Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
 of the Republic of Argentina for default on bonds and/or other types of financial qocuments
 they may have issued (the "Claims'').

         1.     Milberg will vigorously pursue all Claims on your behalf, insofar as they are
 viable, through litigation, arbitration or other legal recourse.

         2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
 described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
 amount as a reasonable fee for Milberg's services in representing Client with respect to the
 Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
 received by Clients or other benefits to be recovered or received by Client on account of the
 Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
 and/or the fair market value of noncash consideration including any property, rights, or other
 consideration of any kind, paid or received on account of the Claims, and the value of any
 benefits received or to be received by the Client.

         3.      Mil berg cannot finally resolve or settle any Claim on behalf of Client without
 Client's written authorization.

         4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
 "Gro~s Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
 Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
 dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
 not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on

   Confidential                                                                     MILBERG_000000068
            Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 102 of 137

HWB Portfolio Extra Plus
Page 2



each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
there is no recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

        5.    The Client shall also pay as a retainer the amount of$ 10,350. Such payment
will be made by Client as follows: 2/3 upon filing of the complaint, and 1/3 when judgment is
obtained.

        6.      The Client agrees to become trustee, providing all bank certificates evidencing
the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
intention of the Client that the certificates will be held by him as trustee during the time
involved until a judgment or settlement, which can only be withdrawn with written
authorization by Milberg. In the event the Client wishes to withdraw his certificates from
trustee prior to disposition of his Claims, Mil berg will consent to such release upon Client's
payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
payment may be made either in cash or in the equivalence in bonds.

        7.     In the event there is no judgment or settlement within one year, the client shall
be entitled to terminate this agreement without any further compensation or obligation to
Milberg, except for completing payment of the retainer fee set forth above (paragraph 5) even
though there is no judgment.

         8.      In the event there is no partial payment on principal or interest within five
years after the Client's judgment is obtained, the Client shall be entitled to terminate this
agreement without any further compensation or obligation to Milberg.

        9.       It is agreed that, in the event the Government of the United States passes a law
which cancels or reduces the right of Argentine bondholders (including Client) to take legal
action in the U.S. against Argentina arising out of or in connection with its default on bonds,
or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
this letter agreement and withdraw from any legal action without any further obligation to
Milberg.

        10.    The Client warrants that the Client is the sole owner of the Claim/s and that
the Client will not make any assignments or pledges of any interest in the bonds or Claims
without the written consent ofMilberg, which consent will not be unreasonably withheld.

        11.     Client acknowledges that Milberg and co~counsel are representing, mid may in
the future represent, other bondholders and creditors in litigation with the Republic of
Argentina and the Province of Buenos Aires, including bondholders holding bonds of
different issues or with different priorities and rights that Client. Client also recognizes that
Milberg may represent clients who accept or decline any settlement offer. Client recognizes
that these situations may present certain conflicts because such parties are competing for
payments and expressly waives any and all conflicts that may be asserted or appear relating
to such multiple representations.

       12.    Client acknowledges that Milberg may, in its sole discretion and at its .
expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the


  Confidential                                                                       MILBERG_000000069
          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 103 of 137

HWB Portfolio Extra Plus
Page3


Claims. Estudio Rosito Vago is jointly responsible for representing Client in these matters
and will share equally in the fees as described in paragraph 2.

        13. Client acknowledges that Mil berg and co-counsel have not made any
representation or warranty regarding the possible outcome of the Claims, that Client will
prevail in any Claim, that Client will be able to settle or resolve all or part of any Claim or
that Client will be compensated for damages, costs, or any other expenses incurred by Client.

         14.    Any dispute relating to this engagement shall be goverried by New York law
and shall be resolved through binding arbitration before the American Arbitration
Association in New York City.

         If the foregoing is acceptable, please so indicate by signing below and returning an
executed copy of this letter to me. Thank you.

                                               Sincerely,




                                               MILBERGLL P




ACCEPTED AND AGREED TO:




  y HWB Portfolio Extra Plus




In wimess hereofbJClfl_ti,        . .
Dated




Confidential                                                                       MILBERG_000000070
                      Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 104 of 137

                                                                                                   NEW YORK
                                                                                                   LOS ANGELES
                                                                                                   TAMPA
                                                                                                   DETROIT



        Michael C. Spencer
        Direct Dial: 212-946-9450
        mspencer@milberg.com




                                                              August~!, 2009



          Victoria Strategies Portfolio Ltd.
          c/o Delphinus S.a.rl.
          Rue Jean-Pierre Sauvage 15
          La Corail B2/3rd Floor
          L-2514 Luxembourg


                    Re:     Argentina Bond Litigation


          Dear Victoria Strategies Portfolio Ltd.:

                  This letter sets forth the scope and terms for your engagement of Milberg LLP
          (''Milberg") to represent you ("Client") with respect to all claims you may have against the
          Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
          of the Republic of Argentina for default on bonds and/or other types of financial documents
          they may have issued (the "Claims").

                  1.     Milberg will vigorously pursue all Claims on your behalf, insofar as they are
          viable, through litigation, arbitration or other legal recourse.

                  2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
          described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
          amount as a reasonable fee for Milberg's services in representing Client with respect to the
          Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
          received by Clients or other benefits to be recovered or received by Client on account of the
          Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
          and/or the fair market value of noncash consideration including any property, rights, or other
          consideration of any kind, paid or received on account of the Claims, and the value of any
          benefits received or to be received by the Client.

                  3.      Milberg cannot finally resolve or settle any Claim on behalf of Client without
          Client's written authorization.

                  4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
          "Gross Recovery") shall be made to Milberg trust accounts and thereafter ·disbursed to the
          Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
          dollar of principal (face amount) recover.ed on each bond, from the first 20 cents, there will
\
    \       Confidential                                                                    MILBERG_000000071
..               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 105 of 137

     Victoria Strategies Portfolio Ltd.
     Page 2



     not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on
     each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
     bond, the fee will be 8% (the 80 cents and all such interest being called Net Recovery"). If
                                                                                11


     there is no recovery, neither a fee nor reimbursement of any expenses are owed to Mil berg.

             5.    The Client shall also pay as a retainer the amount of$ 39,197. Such payment
     will be made by Client as follows: 2/3 upon filing of the complaint, and 1/3 when judgment is
     obtained.

             6.      The Client agrees to become trustee, providing all bank certificates evidencing
     the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
     intention of tht:: Client that the certificates will be held by him as trustee during the time
     involved until a judgment or settlement, which can only be withdrawn with written
     authorization by Milberg. In the event the Client wishes to withdraw his certificates from
     trustee prior to disposition of his Claims, Mil berg will consent to such release upon Client's
     payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
     payment may be made either in cash or in the equivalence in bonds.

             7.     In the event the_re is no judgment or settlement within one year, the client shall
     be entitled to terminate this agreement without any further compensation or obligation to
     Milberg, except for completing payment of the retainer fee set forth above (paragraph 5) even
     though there is no judgment.                                ·

            8.      In the event there is no partial payment on principal or interest within five
     years after the Client's judgment is obtained, the Client shall be entitled to terminate this
     agreement without any further compensation or obligation to Milberg.

             9.       It is agreed that, in the event the Government of the United States passes a law
     whic~1 cancels or reduces the right of Argentine bondholders (including Client) to take legal
     action in the U.S. against Argentina arising out of or in connection with its default on bonds,
     or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
     this letter agreement and withdraw from any legal action without any further obligation to
     Mil berg.      -

             10.    The Client warrants that the Client is the sole owner of the Clairn/s and that
     the Client will not make any assignments or pledges of any interest in the bonds or Claims
     without the written consent of Milberg, which consent will not be unreasonably withheld.

             11.     Client acknowledges that Milberg and co-counsel are representing, and may in
     the future represent, other bondholders and creditors in litigation with the Republic of
     Argentina and the Province of Buenos Aires, including bondholders holding bonds of
     different issues or with different priorities and rights that Client. Client also recognizes that
     Milberg may represent clients wlio accept or decline any settlement offer. Client recognizes
     that these situations may present certain conflicts because such parties are competing for
     payments and expressly waives any and all conflicts that may be asserted or appear relating
     to such multiple representations.                       '

            12.    Client acknowledges that Milberg may, in its sole discretion and at its
     expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the
       Confidential                                                                       MILBERG_000000072
           Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 106 of 137

Victoria Strategies Portfolio Ltd.
Page 3


                                                                           in these matters
Claims. Estudio Rosito Yago is jointly responsible for representing Client
and will share equally in the fees as described in paragraph 2.

        13. Client acknowledges that Milberg and co-counsel have not made any
                                                                              , that Client will
representation or warranty regarding the possible outcom e of the Claims
                                                                                of any Claim or
prevail in any Claim, that Client will be able to settle or resolve all or part
                                                                                   d by Client.
that Client will be compe nsated for damages, costs, or any other expenses incurre

       14.     Any dispute relating to this engagement shall be governed by New York law
                                                                            an Arbitration
and shall be resolved through binding arbitration before the Americ
Association in New York City.

       If the foregoing is acceptable, please so indicate by signing below and returning an
executed copy of this letter to me. Thank you.

                                              Sincerely,




                                               MILBE RGLL P




 ACCE PTED AND AGRE ED TO:




  By Vi




  In w i t n e s s ~
  D~ed               •




 Confidential                                                                      MILBERG_000000073
              Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 107 of 137

                                                                                            NEW YORK
                                                                                            LOS ANGELES
                                                                                            TAMPA
                                                                                            DETROIT



Michael C. Spencer
Direct Dial: 212-946-9450
mspencer@milberg.com




                                                            3
                                                      August { 2009



  Drawrah Limited
  c/o Delphinus S.a.rl.
  Rue Jean-Pierre Sauvage 15
  La Corail B2/3rd Floor
  L-2514 Luxembourg


            Re:     Argentina Bond Litigation


  Dear Drawrah Limited:

         This letter sets forth the scope and terms for your engagement of Milberg LLP
  ("Milberg") to represent you ("Client") with respect to all claims you may have against the
  Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
  of the Republic of Argentina for default on bonds and/or other types of financial documents
  they may have issued (the "Claims").

          1.     Milberg will vigorously pursue all Claims on your behalf, insofar as they are
  viable, through litigation, arbitration or other legal recourse.

         2.       As compensation for this engagement, Client agrees to pay Milberg a fee as
  described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
  amount as a reasonable fee for Mil berg's services in representing Client with respect to the
  Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
  received by Clients or other benefits to be recovered or received by Client on account of the
  Claims ("Recovery"). Such ''Recovery" includes, without limitation, cash, cash equivalents
  and/or the fair market value of noncash consideration including any property, rights, or other
  consideration of any kind, paid or received on account of the Claims, and the value of any
  benefits received or to be received by the Client.

          3.      Milberg cannot finally resolve or settle any Claim on behalf of Client without
  Client's written authorization.

           4.     The Client agrees that any Recovery made in satisfaction of any Claims (the
  "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
  Clier.t and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
  dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will

    Confidential                                                                     MILBERG_000000074
          p·                    Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 108 of 137
I   '   r· \   ,;

                    Drawrah Limited
                    Page 2



                    not be any fee and, out of (i) the following 20 cents of principal (face amount) recovered on
                    each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
                    bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
                    there is no recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

                             5.    The Client shall also pay as a retainer the amount of$ 500, payable upon filing
                    of the complaint.

                            6.      The Client agrees to become trustee, providing all bank certificates evidencing
                    the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
                    intention of the Client that the certificates will be held by him as trustee during the time
                    involved w1til a judgment or settlement, which can only be withdrawn with written
                    authorization by Milberg. In the event the Client wishes to withdraw his certificates from
                    trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
                    payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
                    payment may be made either in cash or in the equivalence in bonds.

                            7.     In the event there is no judgment or settlement within one year, the client shall
                    be entitled to terminate this agreement without any further compensation or obligation to
                    Mil berg, except for completing payment of the retainer fee set forth above (paragraph 5) even
                    though there is no judgment.

                              8.   In the event there is no partial payment on principal or interest within five
                    years afier the Client's judgment is obtained, the Client shall be entitled to terminate this
                    agreement without any further compensation or obligation to Milberg.

                             9.      It is agreed that, in the event the Government of the United States passes a law
                    which cancels or reduces the right of Argentine bondholders (including Client) to take legal
                    action in the U.S. against Argentina arising out of or in connection with its default on bonds,
                    or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
                    this letter agreement and withdraw from any legal action without any further obligation to
                    Milberg.

                              10.  The Client warrants that the Client is the sole owner of the Claim/s and that
                    the Client will not make any assignments or pledges of any interest in the bonds or Claims
                    without the written consent of Milberg, which consent will not be unreasonably withheld ..

                            11.     Client acknowledges that Milberg and co~counsel are representing, and may in
                    the future represent, other bondholders and creditors in litigation with the Republic of
                    Argentina and the Province of Buenos Aires, including bondholders holding bonds of
                    different issues or with different priorities and rights that Client. Client also recognizes that
                    Milberg may represent clients who accept or decline any settlement offer. Client recognizes
                    that these situations may present certain conflicts because such parties are competing for
                    payments and expressly waives any and all conflicts that may be asserted or appear relating
                    to such multiple representations.

                           12.    Client acknowledges that Milberg may, in its sole discretion and at its
                    expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the

                      Confidential                                                                      MILBERG_000000075
.-
\
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 109 of 137

     Drawrah Limited
     Page 3



     Claims. Estudio Rosito Vago is jointly responsible for representing Client in these matters
     and will share equally in the fees as described in paragraph 2.

             13. Client acknowledges that Milberg and co-counsel have not made any
     representation or warranty regarding the possible outcome of the Claims, that Client will
     prevail in any Claim, that Client will be able to settle or resolve all or part of any Claim or
     that Client will be compensated for damages, costs, or any other expenses incurred by Client.

              14.   Any dispute relating to this engagement shall be governed by New York law
     and shall be resolved through binding arbitration before the American Arbitration
     Association in New York City.

              If the foregoing is acceptable, please so indicate by signing below and returning an
     executed copy of this letter to me. Thank you.

                                                    Sincerely,




                                                    MILBERGLL P




     ACCEPTED AND AGREED TO:




                        ~" ~ - - -
                    ~
     In witness her
     Dated




     Confidential                                                                       MILBERG_000000076
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 110 of 137
  ,,.,_,.,,
,/',,
                                Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 111 of 137
              ,.

                                                                                                               NEW YORK
                   MILBERGLLP                                                                                  LOS ANGELES
                                                                                                               TAMPA
                                                                                                               DETROIT




                   Michael C. Spencer
                   Direct Dial: 212-946-9450
                   mspencer@milberg.com




                                                                         May~ 2010



                   . HWB Gold & Silber Plus
                    c/o LRI Invest S.A.
                    le, Pare d'Activite Syrdall
                    L - 5365 Munsbach
                    Luxembourg


                              Re:     Argentina Bond Litigation


                    Dear HWB Gold & Silber Plus:

                           This letter sets forth the scope and terms for your engagement of Milberg LLP
                    ("Milberg") to represent you ("Client") with respect to all claims you may have against the
                    Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
                    of the Republic of Argentina for default on bonds and/or other types of financial documents
                    they may have issued (the "Claims").

                             1.    Milberg will vigorously pursue all Claims on your behalf, insofar as they are
                    viable, through litigation, arbitration or other legal recourse.

                            2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
                    described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
                    amount as a reasonable fee for Milberg's services in representing Client with respect to the
                    Claims. The foe shall be a percentage of any cash or noncash consideration to be paid to or
                    received by Clients or other benefits to be recovered or received by Client on account of the
                    Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
                    and/or the fair market value of noncash consideration including any property, rights, or other
                    consideration of any kind, paid or received on account of the Claims, and the value of any
                    benefits received or to be received by the Client.

                            3.      Mil berg cannot finally resolve or settle any Claim on behalf of Client without
                    Client's written authorization.

                            4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
                    "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
                    Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
                    dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
                      Confidential                                                                     MILBERG_000000077
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 112 of 137

 HWB Gold & Silber Plus                                                              0
 Page 2



 not be any fee and, out of (i) the following· 80 cents of principal (face amount) recovered on
 each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
 bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
 there is no recovery, neither a fee nor reimbursement of any expenses are owed to Milberg.

         5.    The Client shall also pay as a retainer the amount of$ 27,462. Such payment
 will be made by Client as follows: 1/2 upon filing of the complaint, and 1/2 when judgment is
 obtained.

         6.      The Client agrees to become trustee, providing all bank certificates evidencing
 the Client's ownership of all bonds which are the subject of the Client's Claims. It is the
 intention of 'the Client that the certificates will be held by him as trustee during the time
 involved until a judgment or settlement, which can only be withdrawn with written
 authorization by Milberg. In the event the Client wishes to withdraw his certificates from
 trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
 payment to Milberg as a fee· 8% of the principal and interest due on Client's bonds, which
 payment may be made either in cash or in the equivalence in bonds.

    ~ 7.        In the event there is no judgment or settlement within one year, the client shall
 be entitled to terminate this agreement without any further compensation or obligation to
 Mil berg, except for completing payment of the retainer fee set forth above (paragraph 5) even
 though there is no judgment.

        8.      In the event there is no partial payment on principal or interest within three
 years after the Client's judgment is obtained, the Client shall be entitled to terminate this
 agreement without any further compensation or obligation to Milberg.

           9.      It is agreed that, in the event the Government of the United States passes a law
  which cancels or reduces the right of Argentine bondholders (including Client) to take legal
  action in the U.S. against Argentina arising out of or in connection with its default on bonds,
  or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
  this letter agreement and withdraw from any legal action without any further obligation to
, Milberg.

         l 0.   The Client warrants that the Client is the sole owner of the Claim/s and that
 the Client will not make any assignments or pledges of any interest in the bonds or Claims
 without the written consent of Mil berg, which consent will not be unreasonably withheld.

         11.     Client acknowledges that Milberg and co-counsel are representing, and may in
 the future represent, other bondholders and creditors in litigation with the Republic of
 Argentina and the Province of Buenos Aires, including bondholders holding bonds of
 different issues or with different priorities and rights that Client. Client also recognizes that
 Milberg may represent clients who accept or decline any settlement offer. Client recognizes
 that these situations may present certain conflicts because such parties are competing for
 payments and expressly waives any and all conflicts that may be asserted or appear relating
 to such multiple representations.

        12.    Client acknowledges that Milberg m_ay, in its sole discretion and at its
 expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the
   Confidential                                                                       MILBERG_000000078
                          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 113 of 137

              HWB Gold & Silber Plus
              Page 3


          Claims. Estudio Rosito Vago is jointly responsible for representing Client in these matters
          and wiH share equally in the fees as described in paragraph 2.

                       13. Client acknowledges that Mil berg and co-counsel have not made any
              representation or warranty regarding the possible outcome of the Claims, that Client will
              prevail in any Claim, that Client will be able to settle or resolve all or part of any Claim or
              that Client will be compensated for damages, costs, or any other expenses incurred by Client.

                     14.     Any dispute relating to this engagement shall be governed by New York law
              and shall be resolved through binding arbitration before the American Arbitration
              Association in New York City.

                       If the foregoing is acceptable, please so indicate by signing below and returning an
              executed copy of this letter to me. Thank you.


                                                           Sincerely,




                                                           MILBERGLLP




              ACCEPTED AND AGREED TO:



                 .' , ···•···•~·~>/
                (_.
                                      ··1/J/'
                       ' ( //_/&(_,, ( /.


              By HWB Gold & Silb                Plus
      /   /
                                        I
                                            '
//.


                                   ~\tli\M~lij,U -~··--
                                        i'


              In witness hereof:
              Dated                              /                  /




                Confidential                                                                     MILBERG_000000079
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 114 of 137

                                                                                           NEW YORK
                                                                                           LOS ANGELES
                                                                                           TAMPA
                                                                                           DETROIT



Michael C. Spencer
Direct Dial: 212-946-9450
mspencer@milberg.com




                                                     April~ 2010


 NW Global Strategy
 c/o LRI Invest S.A.
 le, Pare d'Activite Syrdall
 L - 5365 Munsbach
 Luxembourg


           Re:      Argentina Bond Litigation


 Dear NW Global Strategy:

        This letter sets forth the scope and terms for your engagement of Milberg LLP
 ("Milberg") to represent you ("Client") with respect to all claims you may have against the
 Republic of Argentina, Provinces of the Republic of Argentina, or any Government enterprise
 of the Republic of Argentina for default on bonds and/or other types of financial documents
 they may have issued (the "Claims").

         1.     Mil berg will vigorously pursue all Claims on your behalf, insofar. as they are
 viable, through litigation, arbitration or other legal recourse.

         2.      As compensation for this engagement, Client agrees to pay Milberg a fee as
 described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
 amount as a reasonable fee for Milberg's services in representing Client with respect to the
 Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
 received by Clients or other benefits to be recovered or received by Client on account of the
 Claims ("Recovery"). Such "Recovery" includes, without limitation, cash, cash equivalents
 and/or the fair market value of noncash consideration including any property, rights, or other
 consideration of any kind, paid or received on account of the Claims, and the value of any
 benefits received or to be received by the Client.

         3. ·    Milberg cannot finally resolve or settle any Claim on behalf of Client without
 Client's written authorization.

         4.      The Client agrees that any Recovery made in satisfaction of any Claims (the
 "Gross Recovery") shall be made to Milberg trust accounts and thereafter disbursed to the
 Client and to Milberg, on the basis herein described. Milberg shall receive as a fee: for each
 dollar of principal (face amount) recovered on each bond, from the first 20 cents, there will
   Confidential                                                                    MILBERG_000000080
~:   ->
                     Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 115 of 137

          NW Global Strategy
          Page 2



          not be any fee and, out of (i) the following 80 cents of principal (face amount) recovered on
          each bond, plus (ii) all interest recovered on each dollar of principal (face amount) of each
          bond, the fee will be 8% (the 80 cents and all such interest being called "Net Recovery"). If
          there is no recovery, neither a fee nor reimbursement of any expenses are owed to Mil berg.

                   5.    The Client shall also pay as a retainer the amount of$ 4,000. Such payment
          will be made by Client as follows: 1/2 upon filing of the complaint, and 1/2 when judgment is
          obtai:'.."led.

                  6.      The Client agrees to become trustee, providing all bank certificates evidencing
          the Client's ownership o.f all bonds which are the subject of the Client's Claims. It is the
          intention of the Client that the certificates will be held by him as trustee during the time
          involved until a judgment or settlement, which can only be withdrawn with written
          authorization by Milberg. In the event the Client wishes to withdraw his certificates from
          trustee prior to disposition of his Claims, Milberg will consent to such release upon Client's
          payment to Milberg as a fee 8% of the principal and interest due on Client's bonds, which
          payment may be made either in cash or in the equivalence in bonds.

                  7.     In the event there is no judgment or settlement within one year, the client shall
          be entitled to terminate this agreement without any further compensation or obligation to
          Mil berg, except for completing payment of the retainer fee set forth above (paragraph 5) even
          though there is no judgment.

                 8.      In the event there is no partial payment on principal or interest within three
          years after the Client's judgment is obtained, the Client shall be entitled to terminate this
          agreement without any further compensation or obligation to Milberg.

                   9.      It is agreed that, in the event the Government of the United States passes a law
          which cancels or reduces the right of Argentine bondholders (including Client) to take legal
          action in the U.S. against Argentina arising out of or in connection with its default on bonds,
          or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
          this letter agreement and withdraw from any legal action without any further obligation to
          Mil berg.

                  10.    The Client warrants that the Client is the sole owner of the Claim/s and that
          the Client will not make any assignments or pledges of any interest in the bonds or Claims
          without the written consent of Mil berg, which consent will not be unreasonably withheld.

                  11.     Client acknowledges that Milberg and co-counsel are representing, and may in
          the future represent, other bondholders and creditors in litigation with the Republic of
          Argentina· and the Province of Buenos Aires, including bondholders holding bonds of
          different issues or with different priorities and rights that Client. Client also recognizes that
          Milberg may represent clients who accept or decline any settlement offer. Client recognizes
          that these situations may present certain conflicts because such parties are competing for
          payments and expressly waives any and all conflicts that may be asserted or appear relating
          to such multiple representations.

                 12.    Client acknowledges that Milberg may, in its sole discretion and at its
          expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the
           Confidential                                                                       MILBERG_000000081
             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 116 of 137

NW Global Strategy
Page 3



 Claims. Estudio Rosita Vago is jointly responsible for representing Client in these matters
 and will share equally in the fees as described in paragraph 2.

         13. Client acknowledges that Milberg and co-counsel have not made any
 represeqtation or warranty regarding the possible outcome of the Claims, that Client will
 prevail in any Claim, that Client will be able to settle or resolve all or part of any Claim or
 that Client will be compensated for damages, costs, or any other expenses incurred by Client.

        14.     Any dispute relating to this engagement shall be governed by New York law
 and shall be resolved through binding arbitration before the Americari Arbitration
 Association in New York City.

        If the foregoing is acceptable, please so indicate by signing below and returning an
 executed copy of this letter to me. Thank you.


                                              Sincerely,




                                              MILBERG LLP




 ACCEPTED AND AGREED TO:




{J;~U,?'/; I/
  y NW Global Strategy

                  /~


 ~·~•~~

   Confidential                                                                      MILBERG_000000082
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 117 of 137
••             Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 118 of 137

                                                                                                  NEW YORK
                                                                                                  LOS ANGELES
                                                                                                  TAMPA
                                                                                                  DETROIT




     Michael C. Spencer     .
     Direct Dial: 2·12-946-9450
     mspencer@miIberg.com




                                                           May3.,20:J2


      NW Global Strategy
      c/o LR1 Invest S.A.
      Jc, Pare d'Activite Syrdall
      L - 5365 Munsbach
      Luxembourg


                    Re:   Argenrino 13011d Lirigotion


       Dear NW Global Strategy:

             This letter sets forth the scope and terms for your engagement of Milberg LLP
      ("Milberg") to represent you ("Client") with respect to all claims you may have against the
      Republic of Argentina, Provinces or the Republic or Argentina, or any Government enterprise
      of the Republic or Argentina for default 011 bonds and/or other types of financicd documents
      they may have issued (the "Claims").

              'J.    Mi Iberg will vigorously pursue cill Cl,1irns on your behalf, insofar as they are
      viable, through litigation, arbitration or other legal recourse.

              2.      As compensation for this e11gage111ent, Client agrees to pay Milberg a fee as
      described herein, and Client hereby grants Milberg an undivided interest in the Claims in that
      amount as a reasonable fee for M ii berg's services in representing Client with respect to the
      Claims. The fee shall be a percentage of any cash or noncash consideration to be paid to or
      received by Clienls or other benefits to be recovered or received by Client on account of the
      Claims ("Recovery"). Such "Recove1·y" includes, without limitation, cash, cash equivalents
      and/or the fair market value of noncash consicleralion including any properly, rights, or other
      consideration of any kine!, paid or received on account of the Claims, and !he value. of any
      benefits received or to be received by the Client.

              3.      Milbcrg cannot l'imdly resolve or sell le any Claim on behalf of Client without
      Client's written authorization.

              4.      The Client agrees lhal lhe Recovery, including any monetary payments or
      proceeds client is entitled 10 receive in satisfaction of any Claim, shall be made lo a Milberg
      trust account and thereafter disbursed or allocated to Client and to Milberg, on the basis
      herein described. Mi Iberg shall receive as its total compensation for this engagement (a) a
      retainer fee in the amount of $4,830.00 ($1,6:IO.OO upon Client's signing of this agreement

     Confidential                                                                      MILBERG_000000083
          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 119 of 137
  NW Global Strategy
  Page 2


  and $3,220.00 when judgment is obtai11ccl), which shall be decned a fully paid up and
  nonrefundable retainer ancl (b) 8% 01· any Recovery (the "Fee"), which covers both payment
  of expenses advanced by Milberg and ils rcason,1blc lcgnl fee. lf there is no recovery, Client
  will not owe any amount under this agreement (beyond the retainer fee already paid).

          5.      The Client agrees to become trustee, providing all bank certificates evidencing
  the Client's ownership of ull bonds which c1re the subject of the Client's Claims. lt is the
  intention of the Client lhat the certificates will be held by him as trustee during the time
  involved until a judgment or setllcmenr, which ca11 only be withdrawn with written
  authorization by Milberg. ln the event the Client wishes to withdraw his certificates from
  trustee prior to disposition of his Claims, Milbe1·g will consent lo such release upon Client's
  payment to Milberg as a fee 8% of the principal and interest clue on Client's bonds, which
  payment may be made either in cash or in the equivalence in bonds.

         6.     In the event there is no juclgmcnl or settlement within one year, the client shall
 be entitled to terminate this agreement without any funl1er compensation or obligation to
 Milberg, except for completing payment or the reta.iner fee set forth above (paragraph 4) even
 though there is no judgment.

          7.      It is agreed that, in the event the Government of the United States passes a law
 which cancels or reduces the right of Argentine bondholders (including Client) lo take legal
 acti'on in the U.S. against Argenlina arising out of or in connection with ils default on bonds,
 or that limits the amount of bondholders may recover, the Client shall be entitled to terminate
 this letter agreement and withdraw from any legal action without any further obligation to
 Milberg.

        8.      Client warrants that the Client is the sole ow11er of the Clairn/s and that the
 Client will not make any assignme11ts or pledges of any interesl in the bonds or Claims
 without the written consent of Milberg, which consent will not be unreasonably withheld.

         9.      Client acknowledges that Milberg and co-counsel are representing, and may in
 the future represent, other bondholders ancl creditors in litigation with the Republic of
 Argentina and the Province of Buenos Aires, including bondholders holding bonds of
 different issues or with different priorities and rights that Client. Client also recognizes that
 Milberg may represent clients who accept or decline any settlement offer. Client recognizes
 that these situations may present cerlain conflicts because such parties are competing for
 payinents and expressly waivrs any and all conflicts that may be asserted or appear relating
 lo such nrnltiple representations.

         JO.    Client acknowledges that Milberg may, in its sole discretion and at its
 expense, associate with other attorneys or law firms, as it deems appropriate, in litigating the
 Claims. Estudio Rosito Vago is _jointly responsible for representing Client in these matters
 and will share equally in the foes as described in paragraph 2.

           11.   Clienl acknowledges !hat Milberg and co-counsel have not made any
 representation or warranty regarding the possible outcome of the Claims, that Client will
 prevail in any Claim, that Client will be able 10 sellle or resolve all or part of any Claim or
 that Client will be compensated for damages, costs, or any other expenses incurred by Client.



Confidential                                                                      MILBERG_000000084
•   . t
                              Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 120 of 137
                      NW Global Strategy
                      Page J


                            12.     Any dispute relating ln this c11g.1g.ement shall be governed by
                                                                                                    New York law
                     and shall be resolved through bindin g. arbitration before
                                                                                         the American Arbitration
                     Association in New York City.

                                   If the foregoing is uccept,1bk, ple:1se so indicate by signing
                                                                                                  below and returning <;1n
                     executed copy of this letter to me. Thank you.
                                                                                                        ·




                                                                        Si11cerely,




                                                                        iv11U3ERG LLP




                                                                                                             ,


                    ACCEPTED AND AGREED TO:


                /
            I
        I                                           Martos Glfflce
    I


                    In witness hereof:
                    Dated                   -- -- -- -- --




                    Confidential                                                                            MILBERG_000000085
Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 121 of 137




        EXHIBIT D
          Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 122 of 137




                             SONY DOCKETS
                        FOR RESPONDENTS' CASES


07-CV-10657          HWB Victoria Strategies Portfolio et al.
                         v. Republic of Argentina

07-CV-11382          HWB Victoria Strategies Portfolio et al.
                         v. Republic of Argentina

07-CV-11497          U.V.A. Vaduz et al.
                           v. Republic of Argentina

09-CV-7059           Schmidt et al.
                          v. Republic of Argentina

09-CV-8299           Drawrah Ltd. et al.
                          v. Republic of Argentina

10-CV-4656           NW Global Strategy et al.
                          v. Republic of Argentina

13-CV-8887           Pons et al.
                            v. Republic of Argentina



14-CV-8242           Perez et al.
                            v. Republic of Argentina (injunction action)




Confidential                                                               MILBERG_000000086
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 123 of 137




                                     US District Court Civil Docket

                                      U.S. District - New York Southern
                                                  (Foley Square)

                                                  1 :07cv10657

      Hwb Victoria Strategies Portfolio et al v. The Republic of Argentina

                          This case was retrieved from the court on Tuesday, July 18, 2017




  Date          #                                      Proceeding Text                                       Source

11/28/2007          1   COMPLAINT against The Republic of Argentina. (Filing Fee $ 350.00, Receipt
                        Number 634550)Document filed by HWB Victoria Strategies Portfolio, Gunther
                        Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies
                        Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio
                        Plus. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(mbe) (Entered: 12/03/2007)

11/28/2007              SUMMONS ISSUED as to The Republic of Argentina. (mbe) (Entered:
                        12/03/2007)
11/28/2007              CASE REFERRED TO Judge Thomas P. Griesa as possibly related to
                        1:07-cv-2788. (mbe) (Entered: 12/03/2007)

11/28/2007              Case Designated ECF. (mbe) (Entered: 12/03/2007)

11/28/2007          2   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent.
                        Document filed by HWB Victoria Strategies Portfolio, Gunther Braun, HWB
                        Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies Portfolio, NW
                        Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio Plus.(mbe)
                        (Entered: 12/03/2007)

12/04/2007          3   SUMMONS RETURNED EXECUTED Summons and Complaint, served. The
                        Republic of Argentina served on 11/29/2007, answer due 12/19/2007. Service
                        was accepted by Martha Perez, Compliance Department. Document filed by
                        HWB Victoria Strategies Portfolio; Gunther Braun; HWB Renten Portfolio Plus;
                        HWB Ouo Vadis; HWB Alexandra Strategies Portfolio; NW Global Strategies;
                        Victoria Strategies Portfolio Ltd.; HWB Portfolio Plus. (Alter, Regina) (Entered:



     Confidential                                                                               MILBERG_000000087
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 124 of 137

                         12/04/2007)
01/09/2008               CASE ACCEPTED AS RELATED. Create association to 1:07-cv-02788-TPG.
                         Notice of Assignment to follow. (jeh) (Entered: 01/15/2008)
01/09/2008               Magistrate Judge Gabriel W. Griesa is so designated. (jeh) (Entered:
                         01/15/2008)
01/09/2008          4    NOTICE OF CASE ASSIGNMENT to Judge Thomas P. Griesa. Judge Unassigned
                         is no longer assigned to the case. (jeh) (Entered: 01/15/2008)
01/28/2008          5    ANSWER to Complaint. Document filed by The Republic of Argentina.(Boccuzzi,
                         Carmine) (Entered: 01/28/2008)
01/29/2008          6    CERTIFICATE OF SERVICE of Answer to Complaint on January 28, 2008.
                         Service was made by Mail. Document filed by The Republic of Argentina.
                         (Boccuzzi, Carmine) (Entered: 01/29/2008)
06/30/2008          7    FILING ERROR - WRONG PDF FILE ASSOCIATED WITH DOCKET ENTRY -
                         MOTION for Summary Judgment(COMPLAINT). Document filed by HWB Victoria
                         Strategies Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo
                         Vadis, HWB Alexandra Strategies Portfolio, NW Global Strategies, Victoria
                         Strategies Portfolio Ltd., HWB Portfolio Plus.(Alter, Regina) Modified on
                         7/1/2008 (KA). (Entered: 06/30/2008)
06/30/2008          8    RULE 56.1 STATEMENT. Document filed by HWB Victoria Strategies Portfolio,
                         Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra
                         Strategies Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd.,
                         HWB Portfolio Plus. (Alter, Regina) (Entered: 06/30/2008)
06/30/2008          9    FILING ERROR - DEFICIENT DOCKET ENTRY - MEMORANDUM OF LAW in
                         Support re: 7 MOTION for Summary Judgment. Document filed by HWB
                         Victoria Strategies Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB
                         Ouo Vadis, HWB Alexandra Strategies Portfolio, NW Global Strategies, Victoria
                         Strategies Portfolio Ltd., HWB Portfolio Plus. (Alter, Regina) Modified on
                         7/1/2008 (KA). (Entered: 06/30/2008)
06/30/2008          10   FILING ERROR - DEFICIENT DOCKET ENTRY - DECLARATION of Regina M. Alter
                         in Support re: 7 MOTION for Summary Judgment.. Document filed by HWB
                         Victoria Strategies Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB
                         Ouo Vadis, HWB Alexandra Strategies Portfolio, NW Global Strategies, Victoria
                         Strategies Portfolio Ltd., HWB Portfolio Plus. (Attachments: # 1 Online, # 2
                         Online, # 3 Online, # 4 Online, # 5 Online, # 6 Online, # 7 Online, # 8 Online,
                         # 9 Online, # 10 Online, # 11 Online, # 12 Online, # 13 Online, # 14 Online,
                         # 15 Online, # 16 Online, # 17 Online,# 18 Online,# 19 Online, # 20 Online,
                         # 21 Online,# 22 Online,# 23 Online,# 24 Online,# 25 Online (Entered:
                         06/30/2008)
07/01/2008               ***NOTE TO ATTORNEY TO RE-FILE DOCUMENT - PDF ERROR. Note to
                         Attorney Regina Malka Alter to RE-FILE Document 7 MOTION for Summary
                         Judgment. (KA) (Entered: 07/01/2008)
07/01/2008               ***NOTE TO ATTORNEY TO RE-FILE DOCUMENT - DEFICIENT DOCKET ENTRY
                         ERROR. Note to Attorney Regina Malka Alter to RE-FILE Document 9
                         Memorandum of Law in Support of Motion. ERROR(S): Link to incorrect filing of
                         document #7. (KA) (Entered: 07/01/2008)
07/01/2008               ***NOTE TO ATTORNEY TO RE-FILE DOCUMENT - DEFICIENT DOCKET ENTRY
                         ERROR. Note to Attorney Regina Malka Alter to RE-FILE Document 10
                         Declaration in Support of Motion. ERROR(S): Link to incorrect filing of
                         document #7. (KA) (Entered: 07/01/2008)
07/01/2008          11   MOTION for Summary Judgment. Document filed by HWB Victoria Strategies
                         Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB
                         Alexandra Strategies Portfolio, NW Global Strategies, Victoria Strategies
                         Portfolio Ltd., HWB Portfolio Plus.(Alter, Regina) (Entered: 07/01/2008)




     Confidential                                                                               MILBERG_000000088
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 125 of 137

07/01/2008      12       RULE 56.1 STATEMENT. Document filed by HWB Victoria Strategies Portfolio,
                         Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra
                         Strategies Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd.,
                         HWB Portfolio Plus. (Alter, Regina) (Entered: 07/01/2008)
07/01/2008          13   MEMORANDUM OF LAW in Support re: 11 MOTION for Summary Judgment..
                         Document filed by HWB Victoria Strategies Portfolio, Gunther Braun, HWB
                         Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies Portfolio, NW
                         Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio Plus. (Alter,
                         Regina) (Entered: 07/01/2008)
07/01/2008          14   DECLARATION of Regina M. Alter in Support re: 11 MOTION for Summary
                         Judgment .. Document filed by HWB Victoria Strategies Portfolio, Gunther
                         Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies
                         Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online, # 5
                         Online, # 6 Online, # 7 Online, # 8 Online, # 9 Online, # 10 Online, # 11
                         Online,# 12 Online,# 13 Online, # 14 Online, # 15 Online,# 16 Online, # 17
                         Online, # 18 Online, # 19 Online, # 20 Online, # 21 Online, # 22 Online, # 23
                         Online,# 24 Online,# 25 Online, # 26 Online (Entered: 07/01/2008)
07/01/2008          15   DECLARATION of Gunther Braun in Support re: 11 MOTION for Summary
                         Judgment .. Document filed by HWB Victoria Strategies Portfolio, Gunther
                         Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies
                         Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus. (Attachments: # 1 Online, # 2 Online, # 3 Online, # 4 Online, # 5
                         Online, # 6 Online, # 7 Online (Entered: 07/01/2008)
07/25/2008          16   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL...regarding
                         procedures to be followed that shall govern the handling of confidential
                         material .... (Signed by Judge Alvin K. Hellerstein on 7/24/08)- Part I (tro)
                         (Entered: 08/01/2008)
10/20/2008          17   DECLARATION of Gunther Braun in behalf of "HWB" - Further in Support re: 11
                         MOTION for Summary Judgment.. Document filed by HWB Victoria Strategies
                         Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB
                         Alexandra Strategies Portfolio, NW Global Strategies, Victoria Strategies
                         Portfolio Ltd., HWB Portfolio Plus. (Alter, Regina) (Entered: 10/20/2008)
10/20/2008          18   DECLARATION of Roby Haas in behalf of "Renten" Further in Support re: 11
                         MOTION for Summary Judgment.. Document filed by HWB Victoria Strategies
                         Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB
                         Alexandra Strategies Portfolio, NW Global Strategies, Victoria Strategies
                         Portfolio Ltd., HWB Portfolio Plus. (Attachments: # 1 Online, # 2 Online, # 3
                         Online, # 4 Online, # 5 Online (Entered: 10/20/2008)
10/20/2008          19   DECLARATION of Willem Adriaanse in behalf of "Victoria Ltd." Further in
                         Support re: 11 MOTION for Summary Judgment .. Document filed by HWB
                         Victoria Strategies Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB
                         Ouo Vadis, HWB Alexandra Strategies Portfolio, NW Global Strategies, Victoria
                         Strategies Portfolio Ltd., HWB Portfolio Plus. (Alter, Regina) (Entered:
                         10/20/2008)
11/06/2008          20   ORDER TO SHOW CAUSE filed by Juan Eduardo Colombo, Estela Isabel
                         Delgado, Carla Nanni, Maurizio Petroni, Roberto Akman, Liliana Edith Genni,
                         Marcella Dolcetti, Nava Tellade, Gabriele Dolcetti, Arnoldo Dolcetti, Luca
                         Mullazzani, Carlo Cigolini, HWB Victoria Strategies Portfolio, Gunther Braun,
                         HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Alexandra Strategies
                         Portfolio, NW Global Strategies, Victoria Strategies Portfolio Ltd., HWB Portfolio
                         Plus, HWD Victoria Strategies Portfolio, HWB Quo Vadis, Alejandro Alberto
                         Etcheto, Susana Alicia Monkes, Alberto Haber, Helmut Hageman, Crista Irene
                         Brandes, Francisco Miguel Molinari. LET THE DEFENDANT HEREIN SHOW
                         CAUSE, before Judge Thomas P. Griesa Room 26B, at the United States
                         Courthouse located at 500 Pear Street, New York, on the 14th day of
                         November, 2008 at 4:30 pm, or as soon thereafter as counsel may be heard,
                         why an order should not be made and entered, granting an attachment on any


     Confidential                                                                                MILBERG_000000089
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 126 of 137

                     present future or contingent interest of the Republic of Argentina, Citibank,
                     N.A., Standard Americas, Inc., Standard New York, Inc., Standard New York
                     Securities, Inc. and/or any potential garnishee subsequently determined
                     through discovery to be within the jurisdiction of the Court, with respect to any
                     property in the United States (whether real or personal, tangible or intangible,
                     presently existing or hereafter arising) which could be assigned or transferred,
                     including but not limited to cash, deposits, real property, instruments,
                     securities, security entitlements, security accounts, equity interests, claims,
                     and contractual rights, and interests of any kind in the foregoing, held or
                     maintained in the name of or for the use or benefit in the manner that is set
                     forth in this order. (Signed by Judge Thomas P. Griesa on 11/6/08) (pl)
                     (Entered: 11/07/2008)
11/06/2008      21   ORDER TO SHOW CAUSE defendant shall show cause as to why an order
                     should not be made and entered regarding procedures to be followed that
                     govern the handling of this order to show cause. Show Cause Hearing set for
                     11/14/2008 at 04:30 PM in Courtroom 268, 500 Pearl Street, New York, NY
                     10007 before Judge Thomas P. Griesa. (Signed by Judge Thomas P. Griesa on
                     11/6/08) (mme) (Entered: 11/07/2008)
11/11/2008      22   AFFIDAVIT OF SERVICE of Order to Show Cause and Declaration of Joel A.
                     Chernov served on Cleary, Gottlieb, Steen &amp; Hamilton, attorneys for
                     defendant on November 6, 2008. Document filed by HWB Victoria Strategies
                     Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB
                     Alexandra Strategies Portfolio, NW Global Strategies, Victoria Strategies
                     Portfolio Ltd., HWB Portfolio Plus. (Chernov, Joel) (Entered: 11/11/2008)
11/21/2008      23   NOTICE OF APPEAL from 20 Order to Show Cause,,,,,,,. Document filed by
                     Administracion Nacional de Seguridad Social. Filing fee $ 455.00, receipt
                     number E 670564. (nd) (Entered: 11/24/2008)
11/24/2008           Transmission of Notice of Appeal to the District Judge re: 23 Notice of Appeal.
                     (nd) (Entered: 11/24/2008)
11/24/2008           Transmission of Notice of Appeal and Certified Copy of Docket Sheet to US
                     Court of Appeals re: 23 Notice of Appeal. (nd) (Entered: 11/24/2008)
11/24/2008           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                     Appeal Electronic Files for 13 Memorandum of Law in Support of Motion, filed
                     by HWB Alexandra Strategies Portfolio, Gunther Braun, NW Global Strategies,
                     HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB Victoria Strategies Portfolio,
                     Victoria Strategies Portfolio Ltd., HWB Portfolio Plus, 2 Rule 7 .1 Corporate
                     Disclosure Statement, filed by HWB Alexandra Strategies Portfolio, Gunther
                     Braun, NW Global Strategies, HWB Ouo Vadis, HWB Renten Portfolio Plus,
                     Victoria Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB
                     Portfolio Plus, 8 Rule 56.1 Statement, filed by HWB Alexandra Strategies
                     Portfolio, Gunther Braun, NW Global Strategies, HWB Ouo Vadis, HWB Renten
                     Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Victoria Strategies
                     Portfolio, HWB Portfolio Plus, 4 Notice of Case Assignment/Reassignment, 15
                     Declaration in Support of Motion,,, filed by HWB Alexandra Strategies Portfolio,
                     Gunther Braun, NW Global Strategies, HWB Ouo Vadis, HWB Renten Portfolio
                     Plus, Victoria Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB
                     Portfolio Plus, 18 Declaration in Support of Motion,,, filed by HWB Alexandra
                     Strategies Portfolio, Gunther Braun, NW Global Strategies, HWB Ouo Vadis,
                     HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Victoria
                     Strategies Portfolio, HWB Portfolio Plus, 17 Declaration in Support of Motion,
                     filed by HWB Alexandra Strategies Portfolio, Gunther Braun, NW Global
                     Strategies, HWB Ouo Vadis, HWB Renten Portfolio Plus, Victoria Strategies
                     Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB Portfolio Plus, 1
                     Complaint, filed by HWB Alexandra Strategies Portfolio, Gunther Braun, NW
                     Global Strategies, HWB Ouo Vadis, HWB Renten Portfolio Plus, Victoria
                     Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB Portfolio Plus,
                     22 Affidavit of Service Other, filed by HWB Alexandra Strategies Portfolio,
                     Gunther Braun, NW Global Strategies, HWB Ouo Vadis, HWB Renten Portfolio
                     Plus, Victoria Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB


     Confidential                                                                           MILBERG_000000090
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 127 of 137

                         Portfolio Plus, 19 Declaration in Support of Motion, filed by HWB Alexandra
                         Strategies Portfolio, Gunther Braun, NW Global Strategies, HWB Ouo Vadis,
                         HWB Renten Portfolio Plus, Victoria Strategies Portfolio Ltd., HWB Victoria
                         Strategies Portfolio, HWB Portfolio Plus, 14 Declaration in Support of
                         Motion,,,,,, filed by HWB Alexandra Strategies Portfolio, Gunther Braun, NW
                         Global Strategies, HWB Ouo Vadis, HWB Renten Portfolio Plus, Victoria
                         Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB Portfolio Plus,
                         5 Answer to Complaint filed by The Republic of Argentina, 12 Rule 56.1
                         Statement, filed by HWB Alexandra Strategies Portfolio, Gunther Braun, NW
                         Global Strategies, HWB Ouo Vadis, HWB Renten Portfolio Plus, Victoria
                         Strategies Portfolio Ltd., HWB Victoria Strategies Portfolio, HWB Portfolio Plus,
                         20 Order to Show Cause,,,,,,, filed by Carlo Cigolini, Alejandro Alberto Etcheto,
                         HWB Alexandra Strategies Portfolio, Arnoldo Dolcetti, Luca Mullazzani, Maurizio
                         Petroni, Gunther Braun, Carla Nanni, Crista Irene Brandes, NW Global
                         Strategies, Liliana Edith Genni, Victoria Strategies Portfolio Ltd., HWB Victoria
                         Strategies Portfolio, Roberto Akman, Estela Isabel Delgado, Gabriele Dolcetti,
                         HWB Portfolio Plus, Helmut Hageman, Susana Alicia Monkes, Nava Tellade,
                         HWB Quo Vadis, Alberto Haber, Marcella Dolcetti, HWB Renten Portfolio Plus,
                         HWB Ouo Vadis, Juan Eduardo Colombo, Francisco Miguel Molinari, HWD
                         Victoria Strategies Portfolio, 6 Certificate of Service Other filed by The Republic
                         of Argentina, 23 Notice of Appeal filed by Administracion Nacional de Seguridad
                         Social, 3 Summons Returned Executed, filed by HWB Alexandra Strategies
                         Portfolio, Gunther Braun, NW Global Strategies, Victoria Strategies Portfolio
                         Ltd., HWB Victoria Strategies Portfolio, HWB Portfolio Plus, HWB Ouo Vadis,
                         HWB Renten Portfolio Plus, 21 Order to Show Cause, filed by Gunth
12/11/2008          24   ORDER: The Clerk of the Court is directed to make entries on the dockets of
                         the cases listed in the Annex to this order that indicate that the following
                         documents, which were filed in the above-captioned cases, also apply to the
                         cases listed in the Annex: The documents filed as entry nos. 49, 50, 51, 52,
                         53, 58, 60, and 63 on the docket of case 07-cv-2715; and The documents filed
                         as entry nos. 47, 49, 50, and 51 on the docket of case 07-cv-11327; and The
                         court's opinion dated December 11, 2008, which has been filed under case
                         07-cv-2715. (Signed by Judge Thomas P. Griesa on 12/11/2008) (kkc)
                         (Entered: 12/12/2008)
12/11/2008          25   OPINION # 96854. The court holds that the various forms of process described
                         in this opinion, which were authorized as to the FJP Funds located in New York
                         and any ANSES property located in New York, were legally valid at the time
                         they were ordered by the court and remain legally valid, for the reasons set
                         forth in this opinion. The process as to FJP Funds remains in effect now that
                         the assets of these funds are transferred to ANSES pursuant to the new law.
                         This holding is based on the record now before the court. It appears that more
                         discovery will take place, resulting in further development of the facts. This
                         may make additional rulings of the court necessary. However, the court
                         deemed it essential to issue an opinion now on the basis of the present record,
                         and it is doing so. Plaintiffs are directed to submit, on notice, proposed orders
                         specifically dealing with the various motions which have been made. (Signed
                         by Judge Thomas P. Griesa on 12/11/08) (mme) (Entered: 12/24/2008)
12/18/2008          26   AMENDED NOTICE OF APPEAL re: 23 Notice of Appeal, 25 Memorandum &amp;
                         Opinion, 20 Order to Show Cause. Document filed by Administracion Nacional
                         de Seguridad Social. (nd) (Entered: 12/30/2008)
12/30/2008               Transmission of Notice of Appeal to the District Judge re: 26 Amended Notice
                         of Appeal. (nd) (Entered: 12/30/2008)
01/06/2009          27   ENDORSED LETTER addressed to Judge Thomas P. Griesa from Carmine D.
                         Boccuzzi, Jr. dated 12/22/08 re: Counsel submits a Stipulation and Proposed
                         Order entered into by the Republic of Argentina, interested non-party ANSES,
                         and the plaintiffs represented by Dreier LLP in the forty-nine cases listed in
                         Annex A (herein). Plaintiffs in the Dreier Cases moved by Order to Show Cause
                         on 11/6/08 regarding Argentine pension fund assets and obtained orders
                         similar to the 10/29/08 Aurelius Order and 11/7/08 NML Orders, which the


     Confidential                                                                                MILBERG_000000091
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 128 of 137

                         Republic and ANSES are currently appealing (among other related orders).
                         Plaintiffs, the Republic, and ANSES have agreed that the outcome of the
                         appeals referenced in the stipulation ( e.g., Aurelius Capital Partners, LP, et al.
                         v. Republic of Argentina, 07 Civ. 2715 (TPG); NML Capital Ltd. v. Republic of
                         Argentina, 05 Civ. 2434 (TPG)) shall apply to the Dreier Cases. The parties to
                         the stipulation respectfully request that the Court "So Order" the stipulation,
                         and further Order by endorsing this letter that the Clerk of the Court shall
                         docket the stipulation in each of the forty-nine cases listed in Annex A.
                         ENDORSEMENT: SO ORDERED. (Signed by Judge Thomas P. Griesa on 1/5/09)
                         (tro) (Entered: 01/06/2009)
01/06/2009      28       STIPULATION AND ORDER: Any decision by the Court of Appeals with respect
                         to the Appeals or Consolidated Appeals, including, but not limited to, any
                         decision regarding the status of ANSES under the Foreign Sovereign
                         Immunities Act, shall apply with equal force to the Additional Orders. To the
                         extent any decision by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals distinguishes between prejudgment plaintiffs and
                         post-judgment plaintiffs, such distinction shall apply with equal force to the
                         Additional Orders. The parties and interested non-party ANSES shall take any
                         and all necessary steps with respect to the Additional Orders to effect any
                         decision issued by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals. (Signed by Judge Thomas P. Griesa on 1/5/09) (tro)
                         (Entered: 01/06/2009)
01/22/2009      29       STIPULATION AND ORDER IT IS HEREBY STIPULATED AND AGREED THAT: Any
                         decision by the Court of Appeals with respect to the Appeals or Consolidated
                         Appeals shall apply with equal force to the Additional Orders; To the extent any
                         decision by the Court of Appeals with respect to the Appeals or Consolidated
                         Appeals distinguishes between prejudgment plaintiffs and post-judgment
                         plaintiffs, such distinction shall apply with equal force to the Additional Orders;
                         The plaintiffs in the above-captioned actions and the Fund Managers shall take
                         any and all necessary steps with respect to the Additional Orders to effect any
                         decision issued by the Court of Appeals with respect to the Appeals or
                         Consolidated Appeals. (Signed by Judge Thomas P. Griesa on 1/16/09) (mme)
                         (Entered: 01/23/2009)
02/06/2009          30   ORDER AND OPINION #97043: The motion for summary judgment is granted.
                         Judgment will be entered for the principal amount of the bonds issued under
                         the 1994 FAA plus accrued interest The parties shall consult with one another
                         concerning the form of the judgment and the amounts of interest that should
                         be awarded in the judgment. If the parties are able to reach agreement, they
                         shall jointly submit an agreed proposed judgment to the Court to be entered
                         on a date agreed to by the parties upon consultation with Chambers. If the
                         parties are unable to reach agreement on those subjects, plaintiff shall submit
                         a proposed judgment to the Court, and the Republic shall submit any
                         objections to the proposed judgment within five business days thereafter. The
                         Court will then resolve any remaining disagreements. Proposed judgments
                         submitted to the Court should include the following language: "It is further
                         ORDERED that, until further notice from the Court, plaintiffs must refrain from
                         selling or otherwise transferring their beneficial interest in the bond(s) involved
                         in this action without advising the Court in advance and obtaining permission
                         of the Court. So Ordered (Signed by Judge Thomas P. Griesa on 2/6/09) (js)
                         Modified on 2/9/2009 (mro). (Entered: 02/06/2009)
02/06/2009               Transmission to Judgments and Orders Clerk. Transmitted re: 30 Memorandum
                         &amp; Opinion,,,,, to the Judgments and Orders Clerk. (js) (Entered:
                         02/06/2009)
02/06/2009          31   JUDGMENT #09,0212 in favor of Gunther Braun, HWB Alexandra Strategies
                         Portfolio, HWB Ouo Vadis, HWB Portfolio Plus, HWB Renten Portfolio Plus, HWB
                         Victoria Strategies Portfolio, NW Global Strategies, and Victoria Strategies
                         Portfolio Ltd. against The Republic of Argentina in various amounts. (Signed by
                         Judge Thomas P. Griesa on 2/6/09) (Attachments: # 1 Online (Entered:
                         02/07/2009)


     Confidential                                                                                 MILBERG_000000092
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 129 of 137

03/04/2009      32       ORDER: The motions made in the Orders to Show Cause of October 29,
                         November 5, November 6, November 7, November 12, and November 19,
                         2008, to authorize service of Writs of Execution and to permit the issuance of
                         Restraining Notices, are granted. The Writs of Execution may be served, but no
                         property may be seized except upon further order of the court. The court
                         considers that its December 11, 2008 opinion applies to this additional Order to
                         Show Cause, and the applications therein are granted, in a similar fashion as
                         stated above. The motion for an attachment and for the issuance of
                         Restraining Notices contained in one of the November 6,2008 Orders to Show
                         Cause is granted. The motion of plaintiff NML Capital to confirm the Order of
                         Attachment with regard to its eight cases (05 Civ. 2434, etc.) is granted. The
                         court affirms the continued validity of its October 31, 2008 Order, as modified,
                         permitting restraints and levies in 03 Civ. 2507 and 03 Civ. 8845. Insofar as
                         the Republic moves to vacate the modified October 31, 2008 order in 03 Civ.
                         2507 and 03 Civ. 8845, that motion is denied. Insofar as the Republic moves
                         to vacate the temporary relief granted to the plaintiffs pending the hearing of
                         their main motions, the motion of the Republic regarding the temporary relief
                         is denied as moot. NML's motion for expedited discovery is denied as moot.
                         (Signed by Judge Thomas P. Griesa on 3/4/2009) (jpo) (Entered: 03/05/2009)
03/12/2009      33       AMENDED OPINION: The Court holds that the various forms of process
                         described in this opinion, which were authorized as to the FJP Funds located in
                         New York and any ANSES property located in New York, were legally valid at
                         the time they were ordered by the Court and remain legally valid, for the
                         reasons set forth in this opinion. The process as to FJP Funds remains in effect
                         now that the assets of these funds are transferred to ANSES pursuant to the
                         new law. This holding is based on the record now before the court. It appears
                         that more discovery will take place, resulting in further development of the
                         facts. This may make additional rulings of the court necessary. However, the
                         court deemed it essential to issue an opinion now on the basis of the present
                         record, and it is doing so. Plaintiffs are directed to submit, on notice, proposed
                         orders specifically dealing with the various motions which have been made. So
                         Ordered. (Signed by Judge Thomas P. Griesa on 12/11/08) (js) (Entered:
                         03/12/2009)
03/12/2009          34   ORDER: It is directed that the following error in the opinion of December 11,
                         2008 be corrected. In the last sentence of the first paragraph on page 25, the
                         word "grant" should be changed to "waiver." The Court will issue an Amended
                         Opinion with this correction, bearing the same date, December 11, 2008. So
                         Ordered (Signed by Judge Thomas P. Griesa on 3/12/09) (js) (Entered:
                         03/12/2009)
04/03/2009          35   SECOND AMENDED NOTICE OF APPEAL re: 23 Notice of Appeal, 26 Amended
                         Notice of Appeal 32 Order. Document filed by Administracion Nacional de
                         Seguridad Social. (nd) (Entered: 04/07/2009)
04/07/2009               Transmission of Notice of Appeal to the District Judge re: 35 2nd Amended
                         Notice of Appeal. (nd) (Entered: 04/07/2009)
04/07/2009               Transmission of Second Amended Notice of Appeal and Certified Copy of
                         Docket Sheet to US Court of Appeals re: 35 2nd Amended Notice of Appeal.
                         (nd) (Entered: 04/07/2009)
10/28/2009          36   ORDER GRANTING SUBSTITUTION OF ATTORNEY: HWB Portfolio Plus
                         substitutes Michael C. Spencer, Milberg, LLP, State Bar No. 1474162 as counsel
                         of record in place of Joel A. Chernov, Dreier LLP. Attorney Michael Champlin
                         Spencer for HWB Portfolio Plus added. Attorney Joel Andrew Chernov
                         terminated. (Signed by Judge Thomas P. Griesa on 10/27/09) (tro) (Entered:
                         10/28/2009)
10/28/2009          37   CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Victoria
                         Strategies Portfolio Ltd. substitutes Michael C. Spencer, Milberg, LLP, State Bar
                         No. 1474162 as counsel of record in place of Joel A. Chernov, Dreier LLP.
                         Attorney Michael Champlin Spencer for Victoria Strategies Portfolio Ltd. added.
                         Attorney Joel Andrew Chernov terminated. (Signed by Judge Thomas P. Griesa


     Confidential                                                                                MILBERG_000000093
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 130 of 137

                         on 10/27/09) (tro) (Entered: 10/28/2009)
10/28/2009      38       CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: HWB Victoria
                         Strategies Portfolio substitutes Michael C. Spencer, Milberg, LLP, State Bar No.
                         1474162 as counsel of record in place of Joel A. Chernov, Dreier, LLP. Attorney
                         Michael Champlin Spencer for HWB Victoria Strategies Portfolio, Michael
                         Champlin Spencer for HWB Victoria Strategies Portfolio added. Attorney Joel
                         Andrew Chernov terminated. (Signed by Judge Thomas P. Griesa on 10/27/09)
                         (tro) Modified on 10/28/2009 (tro). (Entered: 10/28/2009)
10/28/2009      39       CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: NW Global
                         Strategy substitutes Michael C. Spencer, Milberg, LLP, State Bar No. 1474162
                         as counsel of record in place of Joel A. Chernov, Dreier, LLP. Attorney Michael
                         Champlin Spencer for NW Global Strategies added. Attorney Joel Andrew
                         Chernov terminated. (Signed by Judge Thomas P. Griesa on 10/27/09) (tro)
                         Modified on 10/28/2009 (tro). (Entered: 10/28/2009)
10/28/2009      40       CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         Champlin Spencer for HWB Alexandra Strategies Portfolio is substituted in
                         place of Joel A. Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009)
                         (jpo) (Entered: 10/28/2009)
10/28/2009      41       CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer substituted as counsel for HWB Quo Vadis, in place of Joel A.
                         Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo) (Entered:
                         10/28/2009)
10/28/2009      42       CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer is substituted, as counsel for HWB Renten Portfolio Plus, in place of
                         Joel A. Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo)
                         (Entered: 10/28/2009)
10/28/2009      43       CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY: Attorney Michael
                         C. Spencer substituted as counsel for Gunther Braun, in place of Joel A.
                         Chernov. (Signed by Judge Thomas P. Griesa on 10/27/2009) (jpo) (Entered:
                         10/28/2009)
11/19/2009          44   NOTICE OF APPEARANCE by Peter George Safirstein on behalf of HWB Victoria
                         Strategies Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo
                         Vadis, HWB Alexandra Strategies Portfolio, NW Global Strategies, Victoria
                         Strategies Portfolio Ltd., HWB Portfolio Plus (Safirstein, Peter) (Entered:
                         11/19/2009)
11/19/2009          45   NOTICE OF APPEARANCE by Leigh Smith on behalf of HWB Victoria Strategies
                         Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo Vadis, HWB
                         Alexandra Strategies Portfolio, NW Global Strategies, Victoria Strategies
                         Portfolio Ltd., HWB Portfolio Plus (Smith, Leigh) (Entered: 11/19/2009)
11/19/2009          46   NOTICE OF APPEARANCE by Gary Steven Snitow on behalf of HWB Victoria
                         Strategies Portfolio, Gunther Braun, HWB Renten Portfolio Plus, HWB Ouo
                         Vadis, HWB Alexandra Strategies Portfolio, NW Global Strategies, Victoria
                         Strategies Portfolio Ltd., HWB Portfolio Plus (Snitow, Gary) (Entered:
                         11/19/2009)
12/03/2009          47   ORDER of USCA (Certified Copy) as to (29 in 1:05-cv-10383-TPG) Notice of
                         Appeal filed by Administracion Nacional de Seguridad Social, (221 in 1:03-cv-
                         02507-TPG) Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                         AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (59 in 1 :07-cv-
                         02693-TPG) Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                         AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (55 in 1 :05-cv-
                         10382-TPG) Amended Notice of Appeal filed by The Republic of Argentina, (36
                         in 1 :07-cv-10656-TPG) Notice of Appeal filed by Administracion Nacional de
                         Seguridad Social, (106 in 1:08-cv-06978-TPG) Amended Notice of Appeal filed
                         by Administracion Nacional de Seguridad Social, (31 in 1 :04-cv-03313-TPG)
                         Notice of Appeal filed by Administracion Nacional de Seguridad Social, (33 in


     Confidential                                                                               MILBERG_000000094
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 131 of 137

                         1:07-cv-11497-TPG) Amended Notice of Appeal, filed by Administracion
                         Nacion al de Seguridad Social, (21 in 1: 07-cv-11495-TPG) Amended Notice of
                         Appeal, filed by Administracion Nacional de Seguridad Social, (129 in 1:07-cv-
                         11327-TPG) Amended Notice of Appeal filed by The Republic of Argentina, (45
                         in 1 :07-cv-06563-TPG) Amended Notice of Appeal, filed by Administracion
                         Nacional de Seguridad Social, (33 in 1 :05-cv-10636-TPG) Amended Notice of
                         Appeal, filed by Administracion Nacional de Seguridad Social, (195 in 1 :03-cv-
                         02507-TPG) Notice of Appeal,, filed by Arauca Bit AFJP S.A., Futura AFJP S.A.,
                         Unidos S.A. AFJP, Union de Administradoras de Fondos De Jubilaciones Y
                         Pensiones, Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP
                         S.A., Maxima AFJP S.A., Met AFJP S.A., (99 in 1:07-cv-06563-TPG) Amended
                         Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (25 in
                         1 :05-cv-04299-TPG) Notice of Appeal, filed by Administracion Nacional de
                         Seguridad Social, (31 in 1:05-cv-06002-TPG) Amended Notice of Appeal, filed
                         by Administracion Nacional de Seguridad Social, (47 in 1:02-cv-03808-TPG)
                         Notice of Appeal filed by Argentina Republic, (46 in 1:03-cv-08120-TPG) Notice
                         of Appeal filed by The Republic of Argentina, ( 154 in 1: 03-cv-08845-TPG)
                         Amended Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura AFJP S.A.,
                         Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge
                         AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (34 in 1:05-cv-10380-TPG) Notice
                         of Appeal, filed by Union de Administradoras de Fondos De Jubilaciones Y
                         Pensiones, Arauca Bit AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima
                         AFJP S.A., Met AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A, (26 in
                          1: 08-cv-06625-TPG) Amended Notice of Appeal filed by Administracion
                         Nacional de Seguridad Social, (58 in 1 :05-cv-10383-TPG) Amended Notice of
                         Appeal filed by Administracion Nacional de Seguridad Social, (80 in 1:06-cv-
                         00207-TPG) Amended Notice of Appeal filed by Republic of Argentina, (27 in
                          1:05-cv-08687-TPG) Amended Notice of Appeal filed by Administracion
                         Nacional de Seguridad Social, (29 in 1:08-cv-00440-TPG) Amended Notice of
                         Appeal filed by Administracion Nacional de Seguridad Social, (102 in 1:05-cv-
                         04085-TPG) Notice of Appeal filed by Republic of Argentina, (71 in 1:08-cv-
                         06978-TPG) Amended Notice of Appeal, filed by Administracion Nacional de
                         Seguridad Social, (168 in 1 :03-cv-08845-TPG) Amended Notice of Appeal filed
                         by The Republic of Argentina, ( 48 in 1: 08-cv-03302-TPG) Notice of Appeal filed
                         by Administracion Nacional de Seguridad Social, (23 in 1 :07-cv-05807-TPG)
                         Amended Notice of Appeal, filed by Administracion Nacional de Seguridad
                         Social, (65 in 1:06-cv-06466-TPG) Notice of Appeal, filed by Union de
                         Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                          S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                          Origenes AFJP S.A., Profesion+Auge AFJP S.A, (19 in 1:07-cv-11495-TPG)
                          Notice of Appeal filed by Administracion Nacional de S
12/07/2009          48   TRUE COPY ORDER of USCA as to Notice of Appeal,, filed by Arauca Bit AFJP
                         S.A., Futura AFJP S.A., Unidos S.A. AFJP, Union de Administradoras de Fondos
                         De Jubilaciones Y Pensiones, Consolidar AFJP S.A., Origenes AFJP S.A.,
                         Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.; Notice of Appeal
                         filed by Administracion Nacional de Seguridad Social USCA Case Number
                         08-5621-cv(L). The Court's December 2, 2009 order granting the Aurelius
                         parties' motion to stay the mandate in order to petition the Supreme Court to
                         grant a writ of certiorari is hereby vacated. The Aurelius parties' motion to stay
                         the mandate in order to petition the Supreme Court to grant a writ of certiorari
                         is construed as a motion to recall the mandate and to stay the mandate. So
                         construed, it is granted and the mandate is recalled and stayed for twenty-one
                         (21) days from the date of this order. The stay of the mandate will be
                         terminated automatically twenty-one (21) days from the date of this order.
                         Catherine O'Hagan Wolfe, Clerk USCA. Certified: 12/4/2009. [ORIGINAL
                         ENTERED IN CASE : 07cv2715, DOC# 265]. (nd) (Entered: 12/07/2009)
01/19/2010          49   Writ of Execution Issued as to The Republic of Argentina on 1/19/10 # 09,0212
                         in the amount of$ 119,570,261.64. (Signed by Judge Judge Thomas P. Griesa
                         on 1/15/10) (dt) (Entered: 01/19/2010)




     Confidential                                                                                MILBERG_000000095
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 132 of 137

01/19/2010      50       OMNIBUS ORDER: that the Milberg Plaintiffs' attorneys and their respective
                         employees are hereby specially appointed pursuant to Federal Rule of Civil
                         Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals Service for
                         the Southern District of New York (the "U.S. Marshal"), to serve on any
                         garnishee located within the jurisdiction of this Court, an Attachment Order
                         issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,6202
                         &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and the
                         Foreign Sovereign Immunities Act, 28 U.S.c. §§ 1601 et seq., thereby levying
                         upon each such garnishee pursuant to CPLR § 6214(a) so as to maintain
                         priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                         while Plaintiffs' application is pending and as further set forth in this Order.
                         FURTHER ORDERED that no Property shall be taken into actual custody by any
                         enforcement officer pursuant to the Attachment Order pending further order of
                         this Court; FURTHER ORDERED that pursuant to CPLR § 6214(e), the levy
                         effected pursuant to service of the Attachment Order on each garnishee is
                         extended until 30 days following final resolution of Plaintiffs' application,
                         including any related appeals, proceedings on remand, and any subsequent
                         appeals. (Signed by Judge Thomas P. Griesa on 1/19/2010) (tve) Modified on
                          1/26/2010 (tve). (Entered: 01/26/2010)
02/08/2010          51   REFILED ORDER: It is hereby ordered that the Milberg Plaintiffs' attorneys and
                         their respective employees are hereby specially appointed pursuant to Federal
                         Rule of Civil Procedure ("Fed. R. Civ. P.") 4.1, in addition to the U.S. Marshals
                         Service for the Southern District of New York (the "U.S. Marshal"), to serve on
                         any garnishee located within the jurisdiction of this Court, an Attachment
                         Order issued on this date pursuant to Fed. R. Civ. P. 64 &amp; 69, §§ 6201,
                         6202 &amp; 6211 of the New York Civil Practice Law and Rules ("CPLR"), and
                         the Foreign Sovereign Immunities Act, 28 U.S.C. §§ 1601 et seq., thereby
                         levying upon each such garnishee pursuant to CPLR § 6214(a) so as to
                         maintain priority pursuant to CPLR § 5234 in relation to other creditors of
                         Argentina while Plaintiffs' application is pending; FURTHER ORDERED that the
                         Attachment Order shall specify in accordance with CPLR § 6202 that it applies
                         to any property in the United States (whether real or personal, tangible or
                         intangible presently existing or hereafter arising), which could be assigned or
                         transferred as provided in N.Y. C.P.L.R. § 520 I, including but not limited to
                         cash, gold, special drawing rights, deposits, real property, instruments,
                         securities, security entitlements, security accounts, equity interests, claims and
                         contractual rights, and interests of any kind in the foregoing (collectively, the
                         "Property"), directly or indirectly held or maintained in the name of, in a trust
                         held by, or for the use or benefit of Banco Central de la Republica Argentina
                         ("BCRA"), whether for its own account or for the benefit of Defendant the
                         Republic of Argentina ("Argentina"), EXCLUDING: (a) property belonging to the
                         embassy, consulate, or permanent mission to the United Nations of Argentina;
                         and (b) any property that is, or is intended to be, used in connection with a
                          military activity, and is of a military character or is under the control of a
                          military or defense agency. FURTHER ORDERED that no Property shall be taken
                          into actual custody by any enforcement officer pursuant to the Attachment
                         Order pending further order of this Court; FURTHER ORDERED that pursuant to
                          CPLR § 6214(e), the levy effected pursuant to service of the Attachment Order
                          on each garnishee is extended until 30 days following final resolution of
                          Plaintiffs' application, including any related appeals. proceedings on remand,
                         and any subsequent appeals; FURTHER ORDERED that pursuant to Fed. R. Civ.
                          P. 64 &amp; 69, CPLR § 5230, and 28 U.S.c. § 161O(c), the Milberg Plaintiffs'
                          attorneys and their respective employees are authorized to deliver to the U.S.
                          Marshal writs of execution or orders of attachment directed to the Property,
                          which are to be levied by service immediately pursuant to CPLR § 5232 upon
                          any located garnishee within the jurisdiction of this Court, so as to maintain
                          priority pursuant to CPLR § 5234 in relation to other creditors of Argentina
                          while Plaintiffs' application is pending; FURTHER ORDERED that the U.S.
                          Marshal is directed to defer seizure of any Property from any garnishee located
                          within the jurisdiction of this Court pending further order of this Court;
                          FURTHER ORDERED that pursuant to CPLR *5232(a), the levies effected


     Confidential                                                                               MILBERG_000000096
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 133 of 137

                     pursuant to service of the writs of execution on any garnishee located within
                     the jurisdiction of this Court are extended until 30 days following final
                     resolution of Plaintiffs' application, including any related appeals, proceedings
                     on remand, and any subsequent appeals; FURTHER ORDERED that pursuant to
                     CPLR § 5230(c), the time for the U.S. Marshal to serve the writs of execution
                     and to return said executions to the Clerk of the Court is extended an
                     additional 60 days; FURTHER ORDERED that the Milberg Plaintiffs' attorneys
                     and their respective employees shall effect personal service of this Omnibus
                     order upon counsel for Argentina -Cleary, Gottlieb Stern &amp; Hamilton One
                     Liberty Plaza, New York, New York 10006, attention Carmine Boccuzzi, Esq.,
                     and BCRA -- S
02/09/2010      52   RESTRAINING ORDER, that Plaintiffs' motion for a restraining order is granted
                     in its entirety and that the amount to be secured by this Restraining Order
                     shall be the sum of $325,103,968.09 and 1,077,041.58 comprised of the
                     amount of the Milberg Plaintiffs' final judgments plus accrued post-judgment
                     interest. IT IS FURTHER ORDERED that you, your agents, subdivisions,
                     servants, officers, employees, and attorneys, and all persons in possession of
                     property in which Argentina or BCRA have an interest, and all persons acting in
                     concert or participation with the foregoing, and all persons receiving actual
                     notice of this Restraining Order by personal service or otherwise, are hereby
                     ENJOINED AND RESTRAINED until further Order from this Court from directly
                     or indirectly transferring, or ordering, directing, or requesting the transfer of
                     any property on deposit with them or held under their control, such as will
                     satisfy the above- mentioned sum of $325,103,968.09 and 1,077,041.58.
                     Additional terms and conditions are as set forth in this Order. (Signed by Judge
                     Thomas P. Griesa on 1/15/10) (pl) (Entered: 02/11/2010)
03/03/2010      53   MANDATE of USCA (Certified Copy) as to (29 in 1:05-cv-10383-TPG) Notice of
                     Appeal filed by Administracion Nacional de Seguridad Social, ( 107 in 1: 05-cv-
                     02434-TPG) Notice of Appeal filed by The Republic of Argentina, (41 in
                     1:07-cv-05593-TPG) Notice of Appeal, filed by Arauca Bit AFJP S.A., Futura
                     AFJP S.A., Unidos S.A. AFJP, Consolidar AFJP S.A., Origenes AFJP S.A.,
                     Profesion+Auge AFJP S.A., Maxima AFJP S.A., Met AFJP S.A., (36 in 1 :07-cv-
                     10656-TPG) Notice of Appeal filed by Administracion Nacional de Seguridad
                     Social, (34 in 1:05-cv-10383-TPG) Notice of Appeal, filed by Union de
                     Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                     S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                     Origenes AFJP S.A., Profesion+Auge AFJP S.A, (38 in 1 :07-cv-06563-TPG)
                     Notice of Appeal,, filed by Union de Administradoras de Fondos De Jubilaciones
                     Y Pensiones, (31 in 1 :04-cv-03313-TPG) Notice of Appeal filed by
                     Administracion Nacional de Seguridad Social, (145 in 1:03-cv-08845-TPG)
                     Notice of Appeal, filed by The Republic of Argentina, (51 in 1 :07-cv-
                     02690-TPG) Notice of Appeal, filed by The Republic of Argentina, (20 in
                     1:07-cv-00098-TPG) Notice of Appeal filed by Administracion Nacional de
                     Seguridad Social, (125 in 1:05-cv-02434-TPG) Amended Notice of Appeal, filed
                     by Administracion Nacional de Seguridad Social, (195 in 1:03-cv-02507-TPG)
                     Notice of Appeal,, filed by Arauca Bit AFJP S.A., Futura AFJP S.A., Unidos S.A.
                     AFJP, Union de Administradoras de Fondos De Jubilaciones Y Pensiones,
                     Consolidar AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP S.A., Maxima
                     AFJP S.A., Met AFJP S.A., (129 in 1:03-cv-08845-TPG) Notice of Appeal, filed
                     by Administracion Nacional de Seguridad Social, (25 in 1:05-cv-04299-TPG)
                     Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (55 in
                     1:08-cv-02541-TPG) Notice of Appeal, filed by The Republic of Argentina, (67
                     in 1: 02-cv-03804-TPG) Notice of Appeal, filed by Administracion Nacional de
                     Seguridad Social, (47 in 1:02-cv-03808-TPG) Notice of Appeal filed by
                     Argentina Republic, (23 in 1 :05-cv-10636-TPG) Notice of Appeal filed by
                     Administracion Nacional de Seguridad Social, (41 in 1:07-cv-02693-TPG)
                     Notice of Appeal filed by The Republic of Argentina, ( 46 in 1: 03-cv-08120-TPG)
                     Notice of Appeal filed by The Republic of Argentina, (34 in 1:05-cv-10380-TPG)
                     Notice of Appeal, filed by Union de Administradoras de Fondos De Jubilaciones
                     Y Pensiones, Arauca Bit AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A.,



     Confidential                                                                           MILBERG_000000097
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 134 of 137

                         Maxima AFJP S.A., Met AFJP S.A., Origenes AFJP S.A., Profesion+Auge AFJP
                         S.A, (39 in 1:05-cv-02521-TPG) Notice of Appeal, filed by Administracion
                         Nacional de Seguridad Social, (57 in 1:07-cv-02715-TPG) Notice of Appeal filed
                         by The Republic of Argentina, (56 in 1:07-cv-02715-TPG) Notice of Appeal filed
                         by Administracion Nacional de Seguridad Social, (102 in 1:05-cv-04085-TPG)
                         Notice of Appeal filed by Republic of Argentina, (27 in 1:05-cv-06002-TPG)
                         Notice of Appeal, filed by Administracion Nacional de Seguridad Social, (72 in
                         1:06-cv-06466-TPG) Notice of Appeal, filed by The Republic of Argentina, (19
                         in 1:06-cv-06221-TPG) Notice of Appeal, filed by The Republic of Argentina,
                         (33 in 1:05-cv-03089-TPG) Notice of Appeal, filed by Administracion Nacional
                         de Seguridad Social, (133 in 1:03-cv-08845-TPG) Notice of Appeal,, filed by
                         Union de Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit
                         AFJP S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP
                         S.A., Ori genes AFJP S.A., Profesion+Auge AFJP S.A, ( 48 in 1: 08-cv-
                         03302-TPG) Notice of Appeal filed by Administracion Nacional de Seguridad
                         Social, (65 in 1:06-cv-06466-TPG) Notice of Appeal, filed by Union de
                         Administradoras de Fondos De Jubilaciones Y Pensiones, Arauca Bit AFJP
                         S.A.Consolidar AFJP S.A., Futura AFJP S.A., Maxima AFJP S.A., Met AFJP S.A.,
                         Origenes AFJP S.A., Profesion+Auge AFJP S.A, (19 in 1:07-cv-11495-TPG)
                         Notice of Appeal filed by Administracion Nacional de Seguridad S
03/15/2010          54   SEALED DOCUMENT placed in vault.(jri) (Entered: 03/15/2010)
03/26/2010          55   JOIN DER to join The Republic of Argentina's Joinder in Banco Central de la
                         Republica Argentina's March 26, 2010 Submissions and Memorandum of Law in
                         Further Opposition to Plaintiffs' Motion to Confirm Ex Parte Attachment Orders,
                         dated March 26, 2010. Document filed by The Republic of Argentina.(Boccuzzi,
                         Carmine) (Entered: 03/26/2010)
03/29/2010          56   RESPONSE to Plaintiffs' New Alter Ego Allegations. Document filed by Banco
                         Central de la Republica Argentina. (Neuhaus, Joseph) (Entered: 03/29/2010)
03/29/2010          57   MOTION to Vacate and Quash Ex Parte Orders. Document filed by Banco
                         Central de la Republica Argentina. (Attachments: # 1 Online, # 2 Online
                         (Entered: 03/29/2010)
03/29/2010          58   SEALED DOCUMENT placed in vault.(dn) (Entered: 03/29/2010)
03/29/2010          59   JOINDER to join /The Republic of Argentina's Joinder in Banco Central de la
                         Republica Argentina's Response to Plaintiffs' New Alter Ego Allegations, dated
                         March 26, 2010. Document filed by The Republic of Argentina.(Boccuzzi,
                         Carmine) (Entered: 03/29/2010)
04/08/2010          60   ORDER, The 2/11 Ex Parte Order is hereby vacated in all respects and replaced
                         by this Order. The 1/10 Ex Parte Orders are hereby vacated as to contract
                         carriers that transport or deliver paper and coin currency from the FRBNY to
                         BCRA, including without limitation the contract-carrier arm of Brinks, with
                         respect to the physical transportation of paper and coin currency from the
                         FRBNY to BCRA in Argentina. In all other respects, the 1/10 Ex Part Orders
                         remain in effect as of the date they were served, pending further order of the
                         Court. The 2/11 Ex Parte Motion and all supporting papers, all papers in
                         opposition to the 2/11 Ex Parte Motion, and all related motions to confirm or
                         vacate the relief granted herein, shall be treated by all parties as "Highly
                         Confidential Information" and filed under seal in accordance with the provisions
                         of the Stipulated Protective Order dated 9/10/08 attached hereto as Annex
                         A ..... Nothing herein shall constitute an express or implied waiver of sovereign
                         immunity, nor consent by any party to personal or subject matter jurisdiction.
                         (Signed by Judge Thomas P. Griesa on 3/8/20) (cd) (Entered: 04/09/2010)
05/07/2010          61   JOIN DER to join Milberg Plaintiffs' Memorandum of Law In Opposition to The
                         Republic of Argentina's Motion to Vacate and Quash Ex Parte Orders and
                         Joinder in The EM and NML Plaintiffs' and The Aurelius Plaintiffs' May 7, 2010
                         Submissions. Document filed by Plaintiffs.(Spencer, Michael) (Entered:
                         05/07/2010)




     Confidential                                                                               MILBERG_000000098
               Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 135 of 137

05/21/2010      62   REPLY MEMORANDUM OF LAW in Support re: 57 MOTION to Vacate and Quash
                     Ex Pa rte Orders .. Document filed by Banco Central de la Republica Argentina.
                     (Neuhaus, Joseph) (Entered: 05/21/2010)
05/21/2010      63   REPLY MEMORANDUM OF LAW in Support re: 57 MOTION to Vacate and Quash
                     Ex Parte Orders .. Document filed by The Republic of Argentina. (Blackman,
                     Jonathan) (Entered: 05/21/2010)
06/11/2010      64   OPINION: For the reasons stated in this Opinion, Plaintiffs' motions to confirm
                     the various orders are denied. Defendants' cross-motion to vacate is granted.
                     (Signed by Judge Thomas P. Griesa on 6/11/2010) (jpo) (jpo). (Entered:
                     06/14/2010)
10/19/2010      65   ORDER REQUIRING PLAINTIFFS TO INFORM THE REPUBLIC OF ARGENTINA AS
                     TO PARTICIPATION IN THE 2010 EXCHANGE OFFER: Counsel for all plaintiffs in
                     the above-captioned actions must inform counsel to the Republic as to (a)
                     whether any of the plaintiffs in their cases are Tendering Holders who
                     participated in the 2010 Exchange Offer, and, if so, confirm the amounts and
                     bond identification numbers (ISINs ) for any interests tendered into the 2010
                     Exchange Offer, and (b) the amounts and ISINs for any interests still held by
                     plaintiffs in the above-captioned actions and still subject to litigation. The
                     above-described information must be transmitted to counsel for the Republic,
                     Carmine D. Boccuzzi, Cleary Gottlieb Steen &amp; Hamilton LLP, One Liberty
                     Plaza, New York, New York 10006, by no later than November 5, 2010; and
                     The Clerk of the Court is directed to cause this Order to be entered into all
                     cases listed in this Order, including both ECF and non-ECF cases. (Signed by
                     Judge Thomas P. Griesa on 1019/2010) (jpo) (Entered: 10/21/2010)
07/30/2012      66   MARSHAL'S PROCESS RECEIPT AND RETURN OF SERVICE EXECUTED Writ of
                     Execution served on Banco De La Nacion Argentina on 4/19/2010. Service was
                     accepted by Mr. R.H. Barrientos - Legal. Document filed by HWB Victoria
                     Strategies Portfolio. I hereby certify and return that I have received no funds
                     or property belonging to the judgment debtor. Judgment unsatisfied. Dated
                     April 24, 2012. Joseph R. Guccione US Marshal SDNY By: Amaury Pena. (rjm)
                     (Entered: 09/18/2012)
06/11/2013      67   NOTICE OF CHANGE OF ADDRESS by Gary Steven Snitow on behalf of Gunther
                     Braun, HWB Alexandra Strategies Portfolio, HWB Ouo Vadis, HWB Portfolio
                     Plus, HWB Renten Portfolio Plus, HWB Victoria Strategies Portfolio, NW Global
                     Strategies, Victoria Strategies Portfolio Ltd .. New Address: Snitow, Kanfer
                     &amp; Holtzer, 575 Lexington Avenue, 14th Floor, New York, NY, USA 10022,
                     212-317-8500. (Snitow, Gary) (Entered: 06/11/2013)
12/11/2013      68   ORDER: NOW THEREFORE IT IS HEREBY ORDERED: 1. The Court grants
                     permission for the proposed transfers from the Funds to Alexandra in
                     connection with the proposed mergers. 2. Following the transfers contemplated
                     herein, Alexandra must refrain from selling or otherwise transferring its
                     interest, or any part thereof, in the bonds involved in these actions, without
                     advising the Court and obtaining permission of the Court. SO ORDERED.
                     (Signed by Judge Thomas P. Griesa on 12/11/2013) (ama) (Entered:
                     12/11/2013)
11/14/2016      69   NOTICE OF APPEARANCE by Anthony Joseph Del Giudice on behalf of HWB
                     Alexandra Strategies Portfolio, HWB Ouo Vadis, HWB Portfolio Plus, HWB
                     Renten Portfolio Plus, HWB Victoria Strategies Portfolio, NW Global Strategies,
                     Victoria Strategies Portfolio Ltd .. (Del Giudice, Anthony) (Entered:
                     11/14/2016)
12/02/2016      70   NOTICE OF CHANGE OF ADDRESS by Anthony Joseph Del Giudice on behalf of
                     HWB Alexandra Strategies Portfolio, HWB Ouo Vadis, HWB Portfolio Plus, HWB
                     Renten Portfolio Plus, HWB Victoria Strategies Portfolio, NW Global Strategies,
                     Plaintiffs, Victoria Strategies Portfolio Ltd .. New Address: Wilk Auslander LLP,
                     1515 Broadway, New York, New York, USA 10036, 212-981-2300. (Del
                     Giudice, Anthony) (Entered: 12/02/2016)




     Confidential                                                                            MILBERG_000000099
                Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 136 of 137

03/29/2017       71   STIPULATION AND ORDER GOVERNING CONFIDENTIAL MATERIAL. .. regarding
                      procedures to be followed that shall govern the handling of confidential
                      material. .. So ordered. (Signed by Judge Thomas P. Griesa on 3/29/2017)
                      (rjm) Modified on 3/29/2017 (rjm). (Entered: 03/29/2017)
03/31/2017            CERTIFICATION OF JUDGMENT issued on March 31, 2017, in favor of Gunther
                      Braun, HWB Alexandra Strategies Portfolio, HWB Ouo Vadis, HWB Portfolio
                      Plus, HWB Renten Portfolio Plus, HWB Victoria Strategies Portfolio, NW Global
                      Strategies, and Victoria Strategies Portfolio Ltd. against The Republic of
                      Argentina in various amounts. (km) (Entered: 03/31/2017)
04/12/2017            CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER
                      DISTRICT: in favor of Gunther Braun, HWB Alexandra Strategies Portfolio,
                      HWB Ouo Vadis, HWB Portfolio Plus, HWB Renten Portfolio Plus, HWB Victoria
                      Strategies Portfolio, NW Global Strategies, and Victoria Strategies Portfolio Ltd.
                      against The Republic of Argentina in various amounts, Issued on April 12,
                      2017. (dt) (Entered: 04/13/2017)
04/21/2017       72   NOTICE OF APPEARANCE by Charles C. Platt on behalf of EUROCLEAR BANK
                      SA/NV. (Platt, Charles) (Entered: 04/21/2017)
04/21/2017       73   NOTICE OF APPEARANCE by Andrew Nathan Goldman on behalf of EUROCLEAR
                      BANK SA/NV. (Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017       74   LETTER MOTION for Local Rule 37.2 Conference addressed to Judge Thomas P.
                      Griesa from Andrew Goldman dated April 21, 2017. Document filed by
                      EUROCLEAR BANK SA/NV.(Goldman, Andrew) (Entered: 04/21/2017)
04/21/2017       75   CERTIFICATE OF SERVICE of Letter Motion served on Wilk Auslander LLP,
                      counsel for the Plaintiffs/Judgment Creditors on April 21, 2017. Service was
                      made by Electronic Mail. Document filed by EUROCLEAR BANK SA/NV.
                      (Goldman, Andrew) (Entered: 04/21/2017)
04/24/2017       76   ORDER: with respect to 74 Letter Motion for Local Rule 37.2 Conference. The
                      court has appointed Special Master Daniel A. Pollack to conduct and preside
                      over settlement negotiations between and among the parties to this litigation.
                      NML Capital, Ltd. v. Republic of Argentina, 08-cv-6978, ECF No. 705.
                      Non-party Euroclear Bank SA/ NV ("Euroclear") has now requested a
                      conference in connection with an anticipated motion to quash subpoenas,
                      which were served on Euroclear by plaintiffs. The Court has said, on numerous
                      occasions, that these cases must be settled. The Court directs the parties, as
                      well as Euroclear, to appear before the Special Master in an effort to settle the
                      litigation and to resolve the anticipated motion to quash. If the Special Master
                      is not able to bring about a settlement of the litigation or an agreement on the
                      application to quash, the Special Master shall report the status of the dispute
                      to the Court, in whatever manner he deems appropriate in his sole discretion.
                      (Signed by Judge Thomas P. Griesa on 4/24/2017) (ap) (Entered: 04/24/2017)
05/30/2017       77   AMENDED STIPULATION AND ORDER GOVERNING HIGHLY CONFIDENTIAL
                      MATERIAL. .. regarding procedures to be followed that shall govern the handling
                      of confidential material. .. (Signed by Judge Thomas P. Griesa on 5/30/2017)
                      (mro) (Entered: 05/31/2017)
07/07/2017            NOTICE OF CASE REASSIGNMENT to Judge Loretta A. Preska. Judge Thomas P.
                      Griesa is no longer assigned to the case. (ma) (Entered: 07/07/2017)

                                                     Judgments

                                                                                   Court                   Status
              In Favor Of          Against            Amount            Interest   ~         Status        Date
02/06/2009 Gunther Braun           The Republic of    $119570261.64 0.00%          $ 0.00    No            02/06/2009
                                   Argentina                                                 Payment
Description: $119570261.64 09,0212
02/06/2009 HWB Alexandra           The Republic of    $119570261.64 0.00%          $ 0.00    No            02/06/2009
           Strategies Portfolio    Argentina                                                 Payment



      Confidential                                                                            MILBERG_000000100
                Case 1:19-cv-04058-AT Document 4-2 Filed 05/06/19 Page 137 of 137

Description: $119570261.64 09,0212
02/06/2009 HWB Ouo Vadis          The Republic of   $119570261.64 0.00%        $ 0.00      No        02/06/2009
                                  Argentina                                                Payment
Description: $119570261.64 09,0212
02/06/2009 HWB Portfolio Plus     The Republic of   $119570261.64 0.00%        $ 0.00      No        02/06/2009
                                  Argentina                                                Payment
Description: $119570261.64 09,0212
02/06/2009 HWB Renten             The Republic of   $119570261.64 0.00%        $ 0.00      No        02/06/2009
           Portfolio Plus         Argentina                                                Payment
Description: $119570261.64 09,0212
02/06/2009 HWB Victoria           The Republic of   $119570261.64 0.00%        $ 0.00      No        02/06/2009
           Strategies Portfolio   Argentina                                                Payment
Description: $119570261.64 09,0212
02/06/2009 NW Global Strategies The Republic of     $119570261.64 0.00%        $ 0.00      No        02/06/2009
                                Argentina                                                  Payment
Description: $119570261.64 09,0212
02/06/2009 Victoria Strategies    The Republic of   $119570261.64 0.00%        $ 0.00      No        02/06/2009
           Portfolio Ltd.         Argentina                                                Payment
Description: $119570261.64 09,0212


                        Copyright © 2017 LexisNexis Courtlink, Inc. All rights reserved.
                         *** THIS DATA IS FOR INFORMATIONAL PURPOSES ONLY***




      Confidential                                                                          MILBERG_000000101
